Exhibit 10.7

 

 

EXECUTION VERSION

 

AMENDED AND RESTATED

 

SUBSERVICING AGREEMENT

 

between

 

KEYCORP REAL ESTATE CAPITAL MARKETS, INC.

 

and

 

BERKADIA COMMERCIAL MORTGAGE LLC

 



Amended & Restated Master Subservicing Agreement

 

 

 

EXECUTION VERSION

 

TABLE OF CONTENTS

          ARTICLE I. DEFINITIONS   2           Section 1.01. Defined Terms   2  
          Section 1.02. Interpretative Matters   7           ARTICLE II.
RETENTION AND AUTHORITY OF SUBSERVICER   7           Section 2.01. Servicing
Standard; Commencement of Servicing Responsibilities   7             Section
2.02. Subcontractors and Vendors   7             Section 2.03. Authority of
Subservicer   8           ARTICLE III. SERVICES TO BE PERFORMED   9          
Section 3.01. Services as Subservicer   9             Section 3.02. Portfolio
Manager   15             Section 3.03. Maintenance of Errors and Omissions and
Fidelity Coverage   15             Section 3.04. Delivery and Possession of
Servicing Files   16             Section 3.05. Financial Statements of the
Subservicer   16             Section 3.06. Exchange Act Reporting and Regulation
AB Compliance   16             Section 3.07. Regulatory Oversight, Compliance
and Privacy   21           ARTICLE IV. SUBSERVICER’S COMPENSATION AND EXPENSES  
24           Section 4.01. Subservicing Compensation   24             Section
4.02. Inflation Adjustment   25             Section 4.03. Annual True-up of
Floor Component Amount   25           ARTICLE V. KRECM AND THE SUBSERVICER   25
          Section 5.01. Subservicer Not to Assign; Merger or Consolidation of
the Subservicer   25             Section 5.02. Liability and Indemnification of
the Subservicer and KRECM   26           Section 5.03. Representations and
Warranties   28           ARTICLE VI. EVENTS OF DEFAULT; TERMINATION   31      
    Section 6.01. Events of Default   31

 



Amended & Restated Master Subservicing Agreement


i

 

 

EXECUTION VERSION

            Section 6.02. Termination of Agreement   34           ARTICLE VII.
MISCELLANEOUS PROVISIONS   35           Section 7.01. Amendment; Amendment to
any PSA   35             Section 7.02. Governing Law   35             Section
7.03. Notices   36             Section 7.04. Consistency with PSAs; Severability
of Provisions   37             Section 7.05. Inspection and Audit Rights   37  
          Section 7.06. Binding Effect; No Partnership; Counterparts   38      
      Section 7.07. Protection of Confidential Information   38            
Section 7.08. Construction   38             Section 7.09. Sole and Absolute
Discretion of KRECM   39             Section 7.10. Exchange Act Rule 17g-5
Procedures   39           [Remainder of Page Intentionally Blank; Signature Page
Follows]   40         MORTGAGE LOAN ACKNOWLEDGEMENT AGREEMENT   1



 

(a)                       The last paragraph of Section 7.03(a) is deleted in
its entirety and replaced with the following: 5  

 

LIST OF EXHIBITS

 

Exhibit A CMBS Transactions     Exhibit B Remittance Report     Exhibit C
Property Inspection Report     Exhibit D Tax, Insurance, UCC and Letter of
Credit Certification     Exhibit E Account Certification     Exhibit F
Sarbanes-Oxley Performance Certification     Exhibit G Task List     Exhibit H
Acknowledgment Agreement     Exhibit I Transfer Instructions     Exhibit J
Officer’s Certificate

 

 



Amended & Restated Master Subservicing Agreement


ii

 



 

EXECUTION VERSION

 

AMENDED AND RESTATED

 

SUBSERVICING AGREEMENT

 

THIS AMENDED AND RESTATED SUBSERVICING AGREEMENT (as it may be further amended,
supplemented or modified, this “Agreement”), dated and effective as of January
18, 2013 by and between KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio
corporation (together with its successors and assigns permitted under this
Agreement, “KRECM”), and BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited
liability company (together with its successors and assigns permitted under this
Agreement, the “Subservicer”).

 

RECITALS

 

The following Recitals are a material part of this Agreement:

 

A.          Pursuant to each Pooling and Servicing Agreement (each a “PSA”) for
the applicable commercial mortgage-backed securitization transaction listed on
Exhibit A, KRECM services and administers the Mortgage Loans (as defined below)
on behalf of the Trust (as defined in each PSA).

 

B.          KRECM and the Subservicer entered into a Subservicing Agreement on
March 30, 2012 (the “Original Agreement”), whereby the Subservicer was engaged
to perform certain of KRECM’s servicing responsibilities under each PSA with
respect to the Mortgage Loans as more specifically set forth in this Agreement.

 

C.          KRECM engaged the Subservicer pursuant to the Original Agreement
because the Subservicer is the third largest servicer of commercial
mortgage-backed securitization transactions in the United States and is uniquely
suited with respect to its staff, facilities, and expertise to provide the
services required by KRECM of a subservicer to service the large volume of
commercial mortgage loans on the scale and in the context and under the
circumstances contemplated by this Agreement.

 

D.          Subsequently, KRECM and Subservicer entered into an Interim Agreed
Upon Procedures Memorandum (the “Memorandum”) dated as of June 22, 2012, to
provide for modifications to the Original Agreement through the execution of the
Memorandum and one or more Services Confirmations.

 

E.          On July 17, 2012, KRECM and Subservicer entered into a Services
Confirmation (the “Confirmation”) which served to clarify certain processes and
procedures with respect to the duties set forth in the Original Agreement;

 

F.          Whereas, in order to consolidate the Original Agreement and the
Confirmation into a singular document and to effectuate certain further
amendments to the Original Agreement, KRECM and Subservicer desire to restate
and replace the Original Agreement and Confirmation entirely pursuant to this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, KRECM and the Subservicer hereby
agree as follows:

 



Amended & Restated Master Subservicing Agreement


1

 

 

EXECUTION VERSION

 

ARTICLE I.

DEFINITIONS

 

Section 1.01.        Defined Terms.

 

All capitalized terms not otherwise defined in this Agreement have the meanings
set forth in the applicable PSA, or the respective meaning ascribed to
equivalent terms utilized in such PSA, and the following capitalized terms have
the respective meanings set forth below:

 

“Accepted Subservicing Practices”: As defined in Section 2.01.

 

“Accounts”: The applicable Subservicer Collection Account and Servicing Accounts
maintained by the Subservicer under this Agreement, each of which shall be held
in the name of “Berkadia Commercial Mortgage LLC on behalf of KeyCorp Real
Estate Capital Markets, Inc., as Master Servicer, in trust for the Trustee, as
trustee for the registered holders of the applicable Trust [securitization
name], together with the Servicing Fee Account and the Ancillary Fee Account.”

 

“Acknowledgment Agreement”: The agreement in the form attached hereto as Exhibit
H acknowledging commencement of servicing with respect to those Legacy Mortgage
Loans and Future Mortgage Loans listed on the Schedule attached thereto.

 

“Additional Form 10-D Disclosure”: To the extent such is required in the
applicable transaction, any disclosure in addition to the Distribution Date
statement that is required to be included on any Form 10-D filed with the
Commission in respect of the Trust.

 

“Additional Form 10-K Disclosure”: To the extent such is required in the
applicable transaction, any disclosure or information that is required to be
included on any Form 10-K filed with the Commission in respect of the Trust and
required to be disclosed by Subservicer pursuant to the applicable PSA.

 

“Affiliate”: With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Agreement”: This Subservicing Agreement, as amended, modified, supplemented or
restated by the parties from time to time.

 

“AML/BSA”: The Anti-Money Laundering and Bank Secrecy Act.

 

“Ancillary Fee Account”: An account established by Subservicer into which all
Borrower Paid Fees payable to KRECM pursuant to the PSA with respect to the
Mortgage Loans are deposited as set forth in Section 3.01(r).

 

“Ancillary Fee Compensation”: As additional servicing compensation, Subservicer
shall receive an amount equal to the greater of (1) the Floor Component Amount
or (2) [__] of all annual Borrower Paid Fees earned and collected on all of the
Mortgage Loans, but only to the extent that KRECM is entitled to receive such
amounts pursuant to the applicable PSA. Ancillary Fee Compensation shall be
subject to adjustment pursuant to Section 4.03.

 



Amended & Restated Master Subservicing Agreement


2

 

 

EXECUTION VERSION

 

“Ancillary True-Up Payment”: The payment calculated and due to Subservicer as
provided in Section 4.03.

 

“Annual True-up Deficiency”: As defined in Section 4.03.

 

“Applicable Requirements”: As of the time of reference, with respect to the
subject matter of this Agreement, all of the following: (i) any federal, state
or local constitution, statute, rule, regulation or similar legal requirement
applicable to the subservicing of commercial mortgage loans or any related
activity; and (ii) Accepted Subservicing Practices.

 

“Base CPI Amount”: The Base Legacy Servicing Compensation, the Base Future
Servicing Compensation or Floor Component Amount in effect on March 31, 2013 and
March 31 of each calendar year thereafter.

 

“Base Future Servicing Compensation”: For each Future Mortgage Loan, a servicing
fee equal to $[__] per annum, as provided in Section 4.01 and subject to annual
increase as provided in Section 4.02. Base Future Servicing Compensation will be
payable monthly in an amount equal to one twelfth of the applicable per annum
rate described above multiplied by the number of applicable Mortgage Loans being
serviced pursuant to this Agreement at the end of each calendar month.

 

“Base Legacy Servicing Compensation”: For each Legacy Mortgage Loan, a servicing
fee equal to $[__] per annum, as provided in Section 4.01 and subject to annual
increase as provided in Section 4.02. Base Legacy Servicing Compensation will be
payable monthly in an amount equal to one twelfth of the applicable per annum
rate described above multiplied by the number of applicable Mortgage Loans being
serviced pursuant to this Agreement at the end of each calendar month.

 

“Borrower”: The borrower, mortgagor or obligor on the related Mortgage Loan
note.

 

“Borrower Paid Fees”: Any amount collected from a borrower including but not
limited to late payment charges, assumption fees, assumption application fees,
modification fees, extension fees, fees charged for prepayment, defeasance,
lease reviews and any other application fees.

 

“Calculation Notice”: As defined in Section 4.03.

 

“Commission”: The Securities and Exchange Commission or any successor thereto.

 

“CPI Adjustment”: An adjustment of the Base Legacy Servicing Compensation, Base
Future Servicing Compensation and the Floor Component Amount commencing on April
1, 2013 and continuing on April 1 of each calendar year thereafter in an amount
equal to the sum of (I) the Base CPI Amount and (II) an amount equal to the
product of (A) the Base CPI Amount, multiplied by (B) a fraction (x) the
numerator of which is the Consumer Price Index for the month of March in the
calendar year in which such adjustment is being made, and (y) the denominator of
which is the Consumer Price Index for the month of March in the calendar year
prior to the calendar year in which such adjustment is being made.

 

“Consumer Price Index”: The Consumer Price Index for all Urban Consumers
published by the Bureau of Labor Statistics of the United States Department of
Labor, All Items, US City Average, all urban consumers (presently denominated as
“CPI-U”, or a successor index, appropriately adjusted; provided, however, that
(i) if there shall be no successor index, a substitute index shall be reasonably
selected by Subservicer, and (ii) if the Consumer Price Index ceases to use
1982-84=100 as the basis of calculation, or if a substantial change is made in
the terms or the number of items contained in the Consumer Price Index, then, in
either case, the Consumer Price Index will be reasonably adjusted to the

 



Amended & Restated Master Subservicing Agreement


3

 

 

EXECUTION VERSION

 

figure that would have been arrived at had the manner of computing the Consumer
Price Index as of the date of this Agreement not been altered.

 

“Customer Information”: Nonpublic personally identifiable information with
respect to any Mortgage Loan, including but not limited to the borrower under
such Mortgage Loan and any principle of such borrower or any guarantor of such
Mortgage Loan.

 

“Defect”: As set forth in the applicable PSA, shall include any document defect,
breach of representation or warranty by any seller of a Mortgage Loan,
Repurchase Request or Repurchase Request Withdrawal.

 

“EDGAR”: The Electronic Data Gathering, Analysis, and Retrieval System of the
Commission, which is the computer system for the receipt, acceptance, review and
dissemination of documents submitted to the Commission in electronic format.

 

“Effective Date”: With respect to the Legacy Mortgage Loans and Future Mortgage
Loans, the date of the execution of the Acknowledgment Agreement in the form
attached hereto as Exhibit H with respect to such Mortgage Loans.

 

“Exchange Act”: The Securities Exchange Act of 1934, as amended from time to
time.

 

“Floor Component Amount”: An amount equal to $[__] per annum per Mortgage Loan,
payable monthly based on the number of Mortgage Loans serviced as of the last
day of such applicable month as provided in Section 4.01(b) and subject to
increase pursuant to Section 4.02

 

“Form 8-K Disclosure Information”: To the extent such is required in any PSA,
any disclosure or information related to a Reportable Event or that is otherwise
required to be included on any Form 8-K filed with the Commission in respect of
the Trust.

 

“Future CMBS Transactions”: Moody’s rated commercial mortgage-backed securities
transactions which become subject to this Agreement after the date hereof.

 

“Future Mortgage Loan”: Each Mortgage Loan in a Future CMBS Transaction.

 

“Legacy CMBS Transactions”: The Moody’s rated commercial mortgage-backed
securities transactions listed on Exhibit A.

 

“Legacy Mortgage Loan”: Each Mortgage Loan in a Legacy CMBS Transaction.

 

“Mortgage Loan”: Each of the mortgage loans that are the subject of this
Agreement pursuant to an Acknowledgment Agreement and that are subject to a
Legacy CMBS Transaction or Future CMBS Transaction.

 

“OCC”: The Office of the Comptroller of the Currency.

 

“OFAC”: The Office of Foreign Assets Control.

 

“OFAC Program”: As defined in Section 3.06(d) of this Agreement.

 

“Officer’s Certificate”: A certificate signed by a Servicing Officer of the
Subservicer

 



Amended & Restated Master Subservicing Agreement


4

 

 

EXECUTION VERSION

 

“Person”: Any individual, corporation, partnership, limited liability company,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Property Inspection Report”: A written report of each inspection of a Mortgaged
Property performed by the Subservicer, which shall be delivered electronically
pursuant to this Agreement substantially in the form attached hereto as Exhibit
C (or in such other form as may be reasonably acceptable to KRECM and the
Subservicer) and, in any event, shall set forth in detail the condition of the
subject Mortgaged Property and specify the occurrence or existence of any sale,
transfer or abandonment of, any change in the condition, occupancy or value of,
or any waste committed on, the subject Mortgaged Property of which the
Subservicer is aware.

 

“PSA”: As defined in the Recitals to this Agreement.

 

“Qualified Auditor”: All state and federal governmental entities, or an
independent third party professional who is not a competitor of Subservicer and
who is trained, experienced and qualified to conduct an audit of Subservicer’s
OFAC Program and/or AML/BSA Services.

 

“Regulation AB”: Subpart 229.1100 – Asset-Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506-1,631 (Jan. 7, 2005)) or by the staff of
the Commission, or as may be provided by the Commission or its staff from time
to time.

 

“Relevant Servicing Criteria”: The Servicing Criteria applicable to the
Subservicer, which are those Servicing Criteria applicable to KRECM as set forth
as an Exhibit to the applicable PSA that the Subservicer has agreed to undertake
pursuant to this Agreement as set forth on the Task List. With respect to any
Servicing Function Participant or other subservicer engaged by the Subservicer,
the term “Relevant Servicing Criteria” refers to the items of the Relevant
Servicing Criteria applicable to the Subservicer that engaged such Servicing
Function Participant or other subservicer that are applicable to such Servicing
Function Participant or other subservicer based on the functions it has been
engaged to perform.

 

“Remittance Report”: A written report regarding any remittance made pursuant to
the terms and provisions of this Agreement, which report shall be delivered
electronically pursuant to this Agreement substantially in the form attached
hereto as Exhibit B (or in such other form as may be reasonably acceptable to
KRECM and the Subservicer).

 

“Reportable Event”: The occurrence of an event requiring disclosure under Form
8-K.

 

“Responsible Officer”: Any officer or employee of the Subservicer or KRECM, as
the case may be, involved in or responsible for the administration, supervision
or management of this Agreement and whose name and specimen signature appear on
a list prepared by each party and delivered to the other party, as such list may
be amended from time to time by either party.

 

“Restricted Servicing Action”: As defined in Section 2.02(a).

 

“Sarbanes-Oxley Certification”: To the extent such is required pursuant to the
applicable PSA as defined in the applicable PSA.

 



Amended & Restated Master Subservicing Agreement


5

 

 

EXECUTION VERSION

 



“Securitization Servicing Agreements”: With respect to each Mortgage Loan, the
related PSA, primary servicing agreement, sub-servicing agreement or other
similar agreement pursuant to which such Mortgage Loan is serviced by KRECM.

 

“Security Breach”: Any intrusion, security breach, or unauthorized access to or
use of any personally identifiable information, including, but not limited to,
Customer Information in the possession of Subservicer or that of its service
providers.

 

“Servicing Advance”: Any “servicing advance,” “property advance” or other
similar term as defined in the applicable PSA, excluding any T&I Advances.

 

“Servicing Accounts”: The account or accounts maintained by the Subservicer,
other than the Subservicer Collection Account, Servicing Fee Account and
Ancillary Fee Account, pursuant to the applicable PSA, which may include any
escrow accounts, reserve accounts, lock-box accounts and/or cash collateral
accounts.

 

“Servicing Criteria”: The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.

 

“Servicing Fee”: Any amounts payable on the Mortgage Loans pursuant to the
related PSA as the monthly fee payable to KRECM.

 

“Servicing Fee Account”: An account established by Subservicer into which all
Servicing Fees payable to KRECM pursuant to each PSA are deposited as set forth
in Section 3.01(k).

 

“Servicing Officer”: Any officer and/or employee of the Subservicer involved in,
or responsible for, the administration and servicing of the Mortgage Loans,
whose name and specimen signature appear on a list of servicing officers
furnished by the Subservicer to KRECM on the Effective Date, as such list may be
amended from time to time thereafter.

 

“SSAE 16”: The Statements on Standards for Attest Engagements written by the
American Institute of Certified Public Accountants, Service Organization Control
(SOC) level 1 report.

 

“Subservicer Event of Default”: As defined in Section 6.01.

 

“Subservicer”: As defined in the first paragraph of this Agreement.

 

“Subservicer Collection Account”: As defined in Section 3.01(a)(v).

 

“Subservicer Remittance Date”: The Business Day immediately preceding the
applicable master servicer’s remittance date under the applicable PSA.

 

“Subservicing File”: With respect to each Mortgage Loan, all documents,
information and records relating to such Mortgage Loan that are necessary or
appropriate to enable the Subservicer to perform its obligations under this
Agreement and any additional documents or information related thereto maintained
or created in any form by the Subservicer, including all analysis, working
papers, inspections reports, written communications with any Borrower or other
Person, and all other information collected from or concerning any Borrower or
the related Mortgaged Property in the Subservicer’s possession.

 

“T&I Advances”: any advances representing real estate taxes or insurance
premiums (to the extent required in the SSA, including renewal payments).

 



Amended & Restated Master Subservicing Agreement


6

 

 

EXECUTION VERSION

 

“Task List”: The list of Subservicer responsibilities set forth on Exhibit G.

 

“Tax, Insurance, UCC and Letter of Credit Certification”: A written report
certifying for the applicable quarterly period that all property taxes and
hazard insurance premiums that are due have been paid in full, that all UCC
liens, assignments or continuations are current and that all letters of credit
are current, which report shall be delivered electronically pursuant to this
Agreement substantially in the form attached hereto as Exhibit D (or in such
other form as may be reasonably acceptable to KRECM and the Subservicer).

 

“Transfer Instructions”: The instructions and process for transferring certain
of the servicing responsibilities to the Subservicer, as set forth on Exhibit I.

 

“Trust”: The trust created by each PSA.

 

Section 1.02.        Interpretative Matters.

 

For purposes of this Agreement, and except as otherwise expressly provided in
this Agreement, all references in this Agreement to “KRECM” and all references
to any compensation, fees, or other amounts payable to or by KRECM, any rights,
duties or obligations of KRECM, or otherwise, shall be references to KRECM
solely in its capacity as master servicer under the related PSA. Notwithstanding
anything to the contrary in this agreement, the Subservicer shall not be
entitled to receive any portion of any compensation, fee or other amount that is
payable to the Special Servicer under any Securitization Servicing Agreement or
otherwise. Subservicer’s servicing duties and obligations with respect to a
specific Mortgage Loan shall be performed in accordance with the related PSA
unless otherwise set forth in this Agreement.

 

ARTICLE II.

RETENTION AND AUTHORITY OF SUBSERVICER

 

Section 2.01.        Servicing Standard; Commencement of Servicing
Responsibilities.

 

KRECM hereby engages the Subservicer to perform, and the Subservicer hereby
agrees to perform, the servicing duties and obligations of the master servicer
under each PSA with respect to the Mortgage Loans, beginning on each applicable
Effective Date and continuing throughout the term of, subject to the Relevant
Servicing Criteria, and otherwise upon and subject to the terms, covenants and
provisions of, this Agreement. Pools of mortgage loans will become “Mortgage
Loans” and serviced pursuant to this Agreement from time to time pursuant to
each Acknowledgement Agreement as of each applicable Effective Date. The
Subservicer shall service and administer each Mortgage Loan in accordance with
the applicable “Servicing Standard” or “Accepted Servicing Practices” as set
forth in each applicable PSA. The above-described servicing standards are
collectively referred to in this Agreement as “Accepted Subservicing Practices.”

 

Section 2.02.        Subcontractors and Vendors.

 

The Subservicer shall have full power and authority to enter into one or more
agreements with Affiliates, subcontractors, vendors or other third parties for
the performance of inspections, monitoring insurance and/or taxes, financial
statement collection calls, UCC Financing Statements, appraisals, flood
certifications, imaging, defeasance, satisfactions and legal; provided that the
Subservicer may engage third parties for the underwriting of assumptions and
modifications on a case-by-case basis, upon approval of KRECM. Subservicer shall
remain obligated and liable to KRECM for performing all such

 



Amended & Restated Master Subservicing Agreement


7

 

 

 EXECUTION VERSION

 

delegated duties in accordance with this Agreement without diminution of such
obligation or liability by virtue of such delegation. The Subservicer shall be
obligated to pay all fees and expenses of any Affiliates, subcontractors,
vendors or other third parties out of its subservicing fee amounts.

 

Section 2.03.        Authority of Subservicer.

 

(a)          Except as otherwise provided in this Agreement and subject to the
terms of this Agreement and KRECM’s limitations of authority as master servicer
under the applicable PSA, in performing its obligations under this Agreement,
the Subservicer shall have full power and authority to take any and all actions
in connection with such obligations that it deems necessary or appropriate;
provided, however, that the Subservicer shall not take any of the following
actions (each, a “Restricted Servicing Action”) with respect to any Mortgage
Loan without receiving the prior written consent of KRECM:

 

(i)         granting or withholding consent to, or the performance of, any
defeasance of a Mortgage Loan in accordance with the applicable PSA;

 

(ii)        any consent, modification, waiver, amendment of, or with respect to,
any Mortgage Loan, whether or not material, including but not limited to any
forgiveness of principal, any change in the amount or timing of any payment of
principal or interest, maturity, extension rights or prepayment provisions or
the substitution, full or partial release or addition of any collateral for any
Mortgage Loan or the waiver of any late fees to the extent permitted in the
applicable PSA, provided, however, that Subservicer may waive late fees without
the prior written consent of KRECM based on the Memorandum of Understanding
Regarding Late Fees between KRECM and Subservicer dated October 25, 2012, which
may be revised from time to time;

 

(iii)       granting or withholding consent to any transfer of ownership of a
Mortgaged Property or any transfer of any interest in any Borrower or any owner
of a Mortgaged Property (including entering into any assumption agreement in
connection therewith);

 

(iv)       granting or withholding consent to any request for approval to
encumber a Borrower or Mortgaged Property with subordinate or other financing or
to encumber any interest in any Borrower or any owner of a Mortgaged Property
with mezzanine financing;

 

(v)        any action to initiate, prosecute and manage foreclosure proceedings
or other legal proceedings related thereto in connection with any Mortgage Loan;

 

(vi)       with respect to any Mortgage Loan that is an ARD Mortgage Loan, after
its Anticipated Repayment Date, taking any enforcement action (other than
requests for collection) for the payment of, or the waiver of all or any portion
of, the accrued Excess Interest;

 

(vii)      any termination or replacement, or consent to the termination or
replacement, of a property manager with respect to any Mortgaged Property, or
any termination or change, or consent to the termination or change, of the
franchise affiliation with respect to any hospitality property that in whole or
in part constitutes any Mortgaged Property;

 

(viii)     approving or granting any consent to leasing activity (including any
subordination, non-disturbance and attornment agreement) with respect to any
Mortgaged Property (but not including confirmations that a lease does not
require consent), provided, however, if the consent of any third party other
than the Master Servicer, KRECM, is not required under the PSA, then Subservicer
may approve or consent, without KRECM’s prior written consent, to a borrower’s

 



Amended & Restated Master Subservicing Agreement


8

 

 

EXECUTION VERSION

 

requested leasing activity (including but not limited to approving the
execution, termination or renewal of the applicable lease, subordination,
non-disturbance and attornment agreement and/or other related documents);

 

(ix)        granting any consent to any request by a Borrower for approval to
modify its organizational documents, excluding any amendments by the Borrower to
modify its organizational documents in connection with any permitted transfers
not requiring Lender’s consent, as determined in consultation with counsel; or

 

(x)         any determination with respect to a Mortgage Loan as to whether a
default has occurred under the related Mortgage Loan Documents by reason of any
failure on the part of the related Borrower to maintain insurance policies in
accordance with the loan documents or Subservicer’s standard requirements.

 

With respect to any Restricted Servicing Action which under the applicable PSA
is to be performed exclusively by the Special Servicer, the Subservicer shall
deliver to KRECM the related Borrower’s request therefor and any other documents
or information related thereto in its possession or otherwise reasonably
requested by KRECM and the Subservicer shall not have any obligation to process
such request or to obtain any consent or approval from the Special Servicer.
With respect to any Restricted Servicing Action which under the applicable PSA
is to be performed by KRECM, the Subservicer shall not perform such action
without obtaining the prior written consent of KRECM (which consent (x) may be
in the form of an asset business plan approved in writing by KRECM and (y) shall
be subject to the prior approval of the Special Servicer, any required
Certificateholder, the Rating Agencies and any other Person if so required under
the applicable PSA, which approvals shall be requested by KRECM).

 

(b)          Regardless of whether the consent or approval of KRECM is required
pursuant to this Agreement, the Subservicer shall take or refrain from taking
any action that KRECM directs in writing and relates to the Subservicer’s
obligations under this Agreement; provided, however, that the Subservicer shall
not be obligated to take or refrain from taking any such action to the extent
that the Subservicer determines in its reasonable discretion that taking or
refraining from taking such action may cause (i) a violation of applicable laws,
court orders or restrictive covenants with respect to any Mortgage Loan or
Mortgaged Property or (ii) a violation of any term or provision of the related
Mortgage Loan documents.

 

ARTICLE III.

SERVICES TO BE PERFORMED

 

Section 3.01.        Services as Subservicer.

 

With respect to each Mortgage Loan, the Subservicer shall, in accordance with
Accepted Subservicing Practices and subject to supervision by KRECM as set forth
in this Agreement, perform the following servicing activities on behalf of KRECM
as primary servicer, as follows:

 

(a)          The Subservicer shall, subject to the limitations and restrictions
on its authority otherwise set forth in this Agreement and the PSAs, perform the
duties and obligations with respect to the Mortgage Loans that KRECM is required
to perform under the PSAs as modified, clarified or more specifically stated as
follows:

 

Amended & Restated Master Subservicing Agreement


9

 



 

EXECUTION VERSION 

 

(i)         the Subservicer shall file a Uniform Commercial Code Financing
Statement amendment continuing the effectiveness of each UCC Financing Statement
filed with respect to each Mortgage Loan within six (6) months before (and not
later than three (3) months before) the expiration of the five year period of
effectiveness of such UCC Financing Statement, and shall deliver monthly reports
of such UCC Financing Statement amendments to KRECM;

 

(ii)        the Subservicer shall provide KRECM with notice of any communication
by the Borrower with respect to any related letter of credit provided by such
Borrower;

 

(iii)       the Subservicer shall have no obligation to make principal and
interest advances or Servicing Advances; provided that to the extent that KRECM
retained the responsibility to make T&I Advances under the respective PSA, KRECM
hereby delegates this responsibility to Subservicer. In the event that
Subservicer determines that such T&I Advance is necessary, the Subservicer shall
make the T&I Advance as and when required. For each T&I Advance made by
Subservicer, Subservicer shall have the right to reimburse itself from funds
collected from the applicable borrower, as permitted under the applicable PSA
and the Subservicer shall be entitled to interest on any T&I Advance made with
respect to a Mortgage Loan. Such interest (“Advance Interest”) shall accrue at
the “prime rate” published in the “Money Rates” section of The Wall Street
Journal, as such “prime rate” may change from time to time, commencing from the
date on which such T&I Advance was made to the Business Day on which the
Subservicer is reimbursed for such T&I Advance pursuant to this Agreement. In
the event that Subservicer is unable to reimburse itself for a T&I Advance with
Advance Interest by the fifth (5th) business day of the following month,
Subservicer will send invoice for advances and Advance Interest to KRECM for
reimbursement. Within two (2) business days after KRECM’s receipt of a written
request from Subservicer, KRECM will remit advance funds and Advance Interest to
Subservicer. As Subservicer receives funds from the borrower to repay the
advance, Subservicer will, upon monthly investor reporting remittance, remit
collected advance funds to KRECM. All T&I Advance reimbursement notices
delivered by Subservicer to KRECM or delivered by KRECM to Subservicer shall
state the applicable loan servicing number, applicable escrow bucket, T&I
Advance amounts due and owing;

 

(iv)       with respect to each Mortgage Loan, the Subservicer shall, consistent
with Accepted Subservicing Practices and the Task List, monitor the related
Borrower’s insurance obligations in accordance with PSA and the related Mortgage
Loan documents, and in the event a Borrower fails to maintain such insurance,
the Subservicer shall promptly (A) notify KRECM in writing of such Borrower’s
failure to maintain such insurance and whether or not such insurance is required
by the terms of the related Mortgage Loan documents, and (B) deliver to KRECM
all documents and other information in Subservicer’s possession, and any
additional information reasonably requested by KRECM, to assist KRECM in
determining, among other things, whether or not such insurance is available at
commercially reasonable rates; provided that the Subservicer shall not be
required to maintain insurance coverage on any Mortgaged Property and KRECM
shall notify the Subservicer of such determination within ten (10) Business Days
after KRECM’s receipt of such request, notice or other requested information or
KRECM shall be deemed to have approved force placed insurance coverage unless
such action requires third party approval, in which case, the consent of KRECM
and the third party is required; and (C) with the consent (or deemed consent) of
KRECM and consistent with the Task List administer for forced place insurance as
required by the applicable PSA;

 

(v)         the Subservicer shall establish a collection account (the
“Subservicer Collection Account”) meeting all of the requirements of the
collection account or certificate account (or such other similar term)
maintained by KRECM under the applicable PSA for each Trust and shall deposit
into the related Subservicer Collection Account, payments received from a
Borrower or any

 



Amended & Restated Master Subservicing Agreement


10

 

 

 EXECUTION VERSION

 

other source as required pursuant to the applicable PSA; provided that any
withdrawals from the Subservicer Collection Account shall be made only as
specifically authorized under this Agreement;

 

(vi)        the creation of any Account shall be evidenced by a certification
substantially in the form attached hereto as Exhibit E, and a copy of any such
certification shall be delivered to KRECM on or prior to the Effective Date and
thereafter upon any transfer of such Account;

 

(vii)       the Subservicer may invest the funds in each Subservicer Collection
Account and the Servicing Accounts in one or more Permitted Investments on the
same terms as KRECM may invest funds in the collection account or certificate
account and the related servicing accounts under the applicable PSA, and subject
to the same restrictions and obligations regarding maturity dates, gains,
losses, possession of Permitted Investments and Permitted Investments payable on
demand; provided, however, that funds deposited in the Servicing Fee Account and
Ancillary Fee Account must be deposited in an Eligible Account and may be
invested in Permitted Investments.

 

(viii)      Section 3.03 of this Agreement shall control with respect to the
Subservicer’s obligation to maintain a fidelity bond and errors and omissions
insurance policy that satisfies the requirements of PSA;

 

(ix)        Section 4.01 of this Agreement shall control with respect to the
servicing fees and additional servicing compensation the Subservicer may retain;

 

(x)         KRECM shall, within forty (40) days after the Effective Date with
respect to any Legacy CMBS Transaction, deliver to Subservicer written evidence
of each notification to any related ground lessor that such Mortgage Loan has
been transferred into the Trust (provided that any applicable items contained in
the Subservicing Files or other correspondence or documents delivered by KRECM
to the Subservicer, including by electronic delivery, in connection with this
Agreement shall satisfy KRECM’s obligation to deliver such evidence). The
Subservicer shall, within forty (40) days after the Effective Date with respect
to any Future CMBS Transaction, deliver to KRECM written evidence of each
notification to any related ground lessor that such Mortgage Loan has been
transferred into the Trust. KRECM and the Subservicer, as applicable, shall
deliver to the other party within two (2) Business Days after receipt any
notices of default under any ground lease that KRECM or the Subservicer, as
applicable, receives;

 

(xi)        except as otherwise set forth in this Agreement, all notices,
information, reports, certifications, consents, and other documentation that are
required under any PSA to be provided by KRECM to, or obtained by KRECM from,
the Trustee, custodian, the Depositor, the certificate administrator, any
mortgage loan seller, the initial purchasers, the guarantor, the 17g-5
Information Provider if applicable, any Rating Agency, the applicable
Certificateholders, the Special Servicer, any other party to the applicable PSA
or any other Person shall be provided by the Subservicer to KRECM only (or as
otherwise directed by KRECM) within the time set forth in this Agreement (or if
no such time is set forth, within one (1) Business Day prior to the date on
which KRECM is required to deliver such item to the applicable Person);
provided, however, to the extent the Subservicer is required to provide any of
the foregoing directly to any such third party, including the document
custodian, pursuant to this Agreement, the Subservicer shall forward original
documents/closing binders to the document custodian and electronic copies to any
other third party. Additionally, Subservicer shall provide KRECM with electronic
copies through the web services feed. KRECM and Subservicer hereby agree that
Subservicer may directly request, and receive, from the document custodian
electronic copies of any pertinent loan or transaction level documents.

 



Amended & Restated Master Subservicing Agreement


11

 

 

EXECUTION VERSION

 

(b)          The Subservicer shall promptly notify KRECM in writing of all
material collection and customer service issues and furnish KRECM with copies of
all written communications regarding such issues between the Subservicer and any
Borrower or any third party in connection with the Subservicer’s obligations
under this Agreement.

 

(c)          The Subservicer shall perform principal prepayments in accordance
with the Task List. The Subservicer shall, (i) not later than five (5) Business
Days after its receipt of any such request or notice, deliver to KRECM a payoff
statement calculated by the Subservicer with respect to such principal
prepayment setting forth the amount of the principal prepayment, the aggregate
interest accrued thereon, the rates used, the date of such rates, and the other
fees or expenses to be paid by the Borrower; and (ii) deliver to KRECM and a
copy to AMS Real Estate Services for any loan with a calculated yield
maintenance charge, all documents and other information in Subservicer’s
possession, and any other information reasonably requested by KRECM, or AMS Real
Estate Services, to verify the Subservicer’s calculations. KRECM shall respond
within five (5) Business Days after receipt of such requests, notices or other
requested information or KRECM shall be deemed to have approved the
Subservicer’s calculations unless such action requires third party approval, in
which case, the consent of KRECM and the third party is required. If the
Subservicer accepts any principal prepayment, then it shall (pursuant to wiring
instructions from KRECM) remit such principal prepayment to KRECM on the
Subservicer Remittance Date.

 

(d)          If the Subservicer causes any voluntary prepayment interest
shortfall with respect to any principal prepayment resulting in an obligation by
KRECM to make a payment in respect of any prepayment interest shortfall under
the applicable PSA, then the Subservicer shall, on the Subservicer Remittance
Date following such breach, remit to the Trust the amount of such prepayment
interest shortfall required to be paid by KRECM under the applicable PSA. Any
payment by the Subservicer of such prepayment interest shortfall shall not be
construed to constitute a waiver or cure of a Subservicer Event of Default.

 

(e)          The Subservicer shall promptly notify KRECM in writing upon
obtaining actual knowledge or receipt of notice from a Borrower of the
occurrence of any event that the Subservicer has determined may cause a Mortgage
Loan to become a specially serviced Mortgage Loan pursuant to the requirements
in the applicable PSA. The final determination as to whether a Mortgage Loan has
become a specially serviced loan shall be made by KRECM and KRECM shall promptly
notify the Subservicer of its determination.

 

(f)          With respect to all servicing responsibilities of KRECM under the
applicable PSA that are not being performed by the Subservicer under this
Agreement, the Subservicer shall promptly notify KRECM in writing of (and in any
event, within one (1) Business Day after) its receipt of notice thereof or a
request therefor and shall reasonably cooperate with KRECM to facilitate the
timely performance of such servicing responsibilities, including the REMIC
provisions of the applicable PSA.

 

(g)          No later than the last day of each calendar month, the Subservicer
shall deliver to KRECM a statement prepared by the Subservicer setting forth the
status of the Subservicer Collection Account as of the close of business on the
Determination Date in such month (together with a copy of the most recent
monthly bank reconciliation statement received by the Subservicer with respect
to the Subservicer Collection Account) and showing the aggregate amount of
deposits into and withdrawals from the Subservicer Collection Account since the
preceding Determination Date for each category of deposit specified in the
applicable PSA Section and each category of withdrawal specified in the
applicable PSA.

 



Amended & Restated Master Subservicing Agreement


12

 

 

EXECUTION VERSION 

 

(h)         Not later than 2:00 p.m. (New York City time) one (1) Business Day
after each Determination Date, beginning in the month following the Effective
Date, the Subservicer shall prepare and deliver or cause to be delivered to
KRECM, in an electronic form, (i) the CREFC Loan Periodic Update File, the CREFC
Property File, the CREFC Financial File, the CREFC Delinquent Loan Status
Report, the CREFC Historical Loan Modification and Corrected Mortgage Loan
Report, the CREFC Loan Level Reserve/LOC Report, the CREFC Comparative Financial
Status Report, the CREFC Servicer Watch List and, (ii) to the extent required to
be delivered by KRECM under the PSA, any other file or report that may from time
to time be recommended by the CREFC for commercial mortgage-backed securities
transactions generally (substantially in the form of, and containing the
information called for in, the downloadable form of such file or report
then-available on the CREFC Website) and requested in writing by KRECM, in each
case providing the most recent information with respect to the Mortgage Loans as
of the close of business on the related Determination Date (and which, in each
case, if applicable, will identify each Mortgage Loan by loan number and
property name). Delivery of any of the foregoing shall be deemed satisfied at
the time such file or report is posted to Subservicer’s website InvestorView, or
such other website as the Subservicer may notify KRECM in writing; provided that
the Subservicer shall notify KRECM in writing or electronically immediately upon
the posting of any such file or report to the Subservicer’s website.

 

(i)          Commencing with the calendar quarter following the Effective Date,
the Subservicer shall use its reasonable efforts to obtain quarterly and annual
operating statements, budgets and rent rolls with respect to each of the
Mortgage Loans, and quarterly and annual financial statements of each related
Borrower, which efforts shall include sending a letter to such Borrower each
quarter (followed up with telephone calls) requesting such quarterly and annual
operating statements, budgets, rent rolls and financial statements by no later
than the timeframe set forth in the applicable PSA for KRECM to deliver such
information, whether or not delivery of such items is required pursuant to the
terms of the related Mortgage Loan documents, but to the extent such action is
consistent with applicable law, the terms of such Mortgage Loans and Accepted
Subservicing Practices. Upon KRECM’s written request, the Subservicer shall
deliver copies of all of the foregoing items so collected in an imaged PDF
format, Excel format, or such other format reasonably acceptable to KRECM and
the Subservicer within twenty-five (25) days after the Subservicer’s receipt of
such items together with the CREFC Operating Statement Analysis Report and CREFC
NOI Adjustment Worksheet.

 

(j)          After the Effective Date, the Subservicer shall maintain a CREFC
Operating Statement Analysis Report and CREFC NOI Adjustment Worksheet with
respect to each Mortgaged Property. The Subservicer shall deliver electronically
to the requisite parties designated to receive the information from KRECM under
the applicable PSA and KRECM the CREFC Operating Statement Analysis Report and
CREFC NOI Adjustment Worksheet, as required by and in the timeframes set forth
in the PSA.

 

(k)         The Subservicer shall determine and analyze financial ratios and
perform other financial analysis required under the CREFC reporting guidelines
(including the preparation of related comments under such guidelines) and
deliver to KRECM all reports summarizing such analysis based upon the property
operating statements with respect to the related Mortgaged Property and the
financial statements of the related Borrower and each related guarantor
collected by the Subservicer pursuant to PSA, which reports shall be in the
forms required under this Agreement.

 

(l)          Each month by 2:00 p.m. (New York City time) on the Subservicer
Remittance Date, the Subservicer shall remit to KRECM, pursuant to wiring
instructions from KRECM, all amounts received for such collection or due period
by the Subservicer with respect to the Mortgage Loans on or before the close of
business on the Business Day immediately preceding such Subservicer Remittance
Date less (i) all amounts constituting the Servicing Fee pursuant to the related
PSA and (ii) all Borrower Paid Fees payable to KRECM pursuant to the related
PSA. In addition, the Subservicer shall remit to KRECM

 



Amended & Restated Master Subservicing Agreement


13

 

 

EXECUTION VERSION

 

within one (1) Business Day after receipt any delinquent payments on the
Mortgage Loans received by the Subservicer and any related Penalty Charges. Each
of the foregoing remittances of funds shall be accompanied by a Remittance
Report. Each month by 2:00 p.m. (New York City time) on the Subservicer
Remittance Date, the Subservicer shall deposit into the Servicing Fee Account
all amounts constituting Servicing Fees due to KRECM with respect to the related
PSA.

 

(m)        On the Subservicer Remittance Date, the Subservicer shall remit to
KRECM (pursuant to wiring instructions from KRECM) any whole or partial balloon
payments, principal prepayments, prepayment premiums, yield maintenance charges,
liquidation proceeds, insurance proceeds and condemnation proceeds, and any
interest thereon, together with a Remittance Report, provided however, that upon
request from KRECM, if Subservicer receives liquidation proceeds for a specially
serviced Mortgage Loan or any whole or partial balloon payments, principal
prepayments, prepayment premiums, yield maintenance charges and any interest
thereon received in the prior Due Period and remitted to the Trust by KRECM in
that Due Period, Subservicer shall remit the liquidation proceeds or such other
funds previously remitted within one (1) Business Day after funds are posted to
the borrower record.

 

(n)         After the Effective Date, the Subservicer shall prepare or have
prepared, and deliver electronically to the requisite parties designated to
receive the information from KRECM under the applicable PSA and KRECM a Property
Inspection Report for each inspection performed by it or on its behalf by a
third party, in each case as required by and in the timeframes set forth in the
applicable PSA.

 

(o)         The Subservicer shall provide KRECM with such reports and other
information (in the Subservicer’s possession or to the extent readily obtainable
and as reasonably requested by KRECM and in an electronic format reasonably
acceptable to KRECM) with respect to the servicing of the Mortgage Loans by the
Subservicer under this Agreement in order for KRECM to perform its duties under
the PSA.

 

(p)         Within fifteen (15) days following the end of each calendar quarter,
the Subservicer shall prepare and deliver to KRECM the Tax, Insurance, UCC and
Letter of Credit Certification in the form attached hereto as Exhibit D.

 

(q)         Following its receipt from the Depositor, KRECM shall provide a copy
of any loan purchase agreements to the Subservicer. The Subservicer shall notify
KRECM in writing within five (5) Business Days after the Subservicer discovers
or receives notice alleging a Defect. The Subservicer shall promptly provide to
KRECM a copy of any written repurchase request received by the Subservicer and
such other information in the possession of the Subservicer reasonably requested
by KRECM to fulfill its obligations under the applicable PSA.

 

(r)          Following receipt of any Borrower Paid Fees due to KRECM, the
Subservicer shall deposit such amounts into the Ancillary Fee Account within two
(2) Business Days of receipt.

 

(s)         The Subservicer shall promptly notify KRECM if the Subservicer
becomes an Affiliate of the related Trustee.

 

(t)          Without limiting, and where applicable in addition to, the duties
and obligations with respect to the Mortgage Loans otherwise described in this
Agreement, the Subservicer shall perform the servicing actions described on the
Task List.

 

(u)         If a Mortgage Loan becomes a specially serviced Mortgage Loan
pursuant to the related PSA and the related PSA does not require that servicing
under this Agreement be terminated with respect to such Mortgage Loan upon such
Mortgage Loan becoming a specially serviced Mortgage Loan, the Subservicer shall
continue to receive payments (and apply such funds as directed by KRECM or the

 



Amended & Restated Master Subservicing Agreement


14

 

 

EXECUTION VERSION

 

related special servicer), update payment records, file UCC Financing
Statements, monitor tax amounts due, and monitor insurance coverage with respect
to each such specially serviced Mortgage Loan and shall provide KRECM or the
special servicer with any information reasonably required by KRECM or the
special servicer to perform its duties under the related PSA, but the
Subservicer shall take no other actions with respect to such specially serviced
Mortgage Loan unless expressly directed in writing by KRECM or the special
servicer. Berkadia will be responsible for all communications with any special
servicer under the related PSA. If an inquiry on a specially serviced Mortgage
Loan requires the review or consent of KRECM, Subservicer shall forward such
request to KRECM for review/consent/denial/modification and will coordinate the
delivery of such consent/denial/modification to the special servicer, if
applicable. If permitted or not prohibited by the related PSA, upon a specially
serviced Mortgage Loan becoming a “corrected” or “performing” Mortgage Loan,
KRECM shall promptly notify the Subservicer of such change and the Subservicer
shall resume its servicing obligations and duties required pursuant to this
Agreement. Notwithstanding any provision to the contrary in this Agreement, the
Subservicer shall be entitled to receive any and all fees, compensation and
other amounts as provided for in this Agreement during any time that any
Mortgage Loan is a specially serviced Mortgage Loan and all such amounts shall
be payable to Subservicer if and to the extent (i) sufficient payments or other
amounts are received that are allocable to such Mortgage Loan, and (ii) the
related PSA permits the payment of such fees, compensation or other amounts
during any time that such Mortgage Loan is a specially serviced Mortgage Loan.
If any amounts payable to the Subservicer are not paid because there are not
sufficient amounts received with respect to such Mortgage Loan at any time, all
such amounts shall accrue and remain payable to the Subservicer from any
amounts, if any, that are subsequently received with respect to such Mortgage
Loan.

 

Section 3.02.        Portfolio Manager.

 

(a)          The Subservicer shall designate a portfolio manager and other
appropriate personnel to receive documents and communications from KRECM and to
provide assistance to KRECM consistent with KRECM’s supervisory authority over
the Subservicer under this Agreement.

 

(b)          KRECM shall designate a portfolio manager and other appropriate
personnel to receive documents and communications from the Subservicer and to
provide to the Subservicer information, materials and correspondence relating to
the Mortgage Loans and the related Borrowers which may be necessary or
appropriate to enable the Subservicer to perform its obligations under this
Agreement.

 

Section 3.03.        Maintenance of Errors and Omissions and Fidelity Coverage.

 

The Subservicer shall obtain and maintain with Qualified Insurers, at its own
expense, and keep in full force and effect throughout the term of this
Agreement, a blanket fidelity bond and an errors and omissions insurance policy
covering all of the Subservicer’s officers, employees and agents acting on
behalf of the Subservicer in connection with its activities under this Agreement
and that satisfies the fidelity bond and errors and omissions insurance policy
requirements under the PSAs. The Subservicer shall deliver or cause to be
delivered to KRECM a certificate of insurance or other evidence of such fidelity
bond and insurance within thirty (30) days of the Effective Date and thereafter
(i) within ten (10) Business Days after each renewal thereof, (ii) if not
delivered in any calendar year pursuant to clause (i), then upon each
anniversary of the Effective Date, and (iii) from time to time upon KRECM’s
reasonable request. Such fidelity bond and errors and omissions policy shall
provide that it may not be canceled without twenty (20) days’ prior written
notice to the KRECM. The Subservicer shall (i) furnish to KRECM copies of all
binders and policies or certificates evidencing that such fidelity bond and
errors and omissions insurance policy are each in full force and effect, and
(ii) promptly report or cause its insurer(s) to report in writing to KRECM any
termination of or any material changes to the Subservicer’s fidelity bond or
errors and omissions insurance policy.

 



Amended & Restated Master Subservicing Agreement


15

 

 

EXECUTION VERSION

 



Section 3.04.     Delivery and Possession of Servicing Files.

 

The parties acknowledge that KRECM did previously have possession of or control
over, the Subservicing Files. KRECM shall on the Effective Date, transfer to the
Subservicer electronically each of the servicing files relating to the Mortgage
Loans in accordance with the Transfer Instructions. Upon receipt, the
Subservicer shall acknowledge possession of the Subservicing Files. The contents
of each Subservicing File are and shall be held in trust by the Subservicer for
the benefit of the Trust as the owner thereof; the Subservicer’s possession of
the contents of each Subservicing File is for the sole purpose of servicing the
related Mortgage Loan; and such possession by the Subservicer shall be in a
custodial capacity only. The Subservicer shall release its custody of the
contents of any Subservicing File only in accordance with written instructions
from KRECM, and upon request of KRECM, the Subservicer shall deliver to KRECM
the requested Subservicing File or an electronic copy (in a format reasonably
acceptable to KRECM) of any document contained therein. In addition, KRECM shall
also complete the Subservicer’s standard electronic data transfer template for
each Mortgage Loan and provide such electronic data transfer template to
Subservicer on the Effective Date to enable the Subservicer to board the
Mortgage Loans to its servicing system.

 

Section 3.05.     Financial Statements of the Subservicer.

 

The Subservicer shall deliver to KRECM quarterly and annual financial statements
of the Subservicer and its subsidiaries for its last complete fiscal quarter or
year, as applicable. All such financial statements shall be prepared in
accordance with Generally Accepted Accounting Principles consistently applied,
and shall fairly present the pertinent results of (i) operations for such
quarter or year, as applicable, (ii) the financial position at the end of such
quarter or year, as applicable, and (iii) changes in financial position with
respect to the Subservicer’s last complete fiscal quarter or year, as
applicable. KRECM shall enter into a confidentiality agreement with the
Subservicer to keep any nonpublic information that is provided by the
Subservicer to KRECM pursuant to this Section 3.05 confidential.

 

Section 3.06.     Exchange Act Reporting and Regulation AB Compliance.

 

(a)       Intent of the Parties. The parties hereto acknowledge and agree that
the purpose of this Section 3.06 is, among other things, to facilitate
compliance with the provisions of Regulation AB and related rules and
regulations of the Commission and the applicable PSA requirements related
thereto. The Subservicer acknowledges that interpretations of the requirements
of Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to
comply with requests made by KRECM for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB. In
connection with the Trust, the Subservicer shall cooperate fully with KRECM, the
Depositor and the party designated in the applicable PSA to file the
Commission’s reports (which may be the Trustee or the Certificate Administrator)
to deliver or make available to them (and any of their respective assignees or
designees) any and all statements, reports, certifications, records and any
other information in its possession and (as determined by KRECM, the Depositor
or the party designated in the applicable PSA to file the Commission’s reports,
as applicable) necessary to permit KRECM, the Depositor and the party designated
in the applicable PSA to file the Commission’s reports to comply with the
provisions of Regulation AB and the applicable PSA, together with such
disclosures relating to the Subservicer or the servicing of the Mortgage Loans
reasonably believed by KRECM or the Depositor, as applicable, to be necessary in
order to effect such compliance. On or after the Effective date, but no longer
than thirty (30) days after the Effective Date, KRECM shall provide all notices
and documentation required under the related PSA to inform the PSA parties that
the Subservicer has been appointed and shall provide Regulation AB reports, as
provided herein. KRECM

 

Amended & Restated Master Subservicing Agreement


16

 

 

EXECUTION VERSION

 

shall inform the Subservicer as to whether the Trust has filed the requisite
documentation to suspend its reporting obligations under the Exchange Act.

  

(b)       Information to be Provided by the Subservicer.

(i)          The Subservicer shall, for so long as the applicable Trust is
subject to the reporting requirements of the Exchange Act, promptly following
written notice to or discovery by the Subservicer, (A) notify KRECM in writing
of (I) any material litigation or governmental proceedings pending against the
Subservicer that, in each such case, would be material to the Certificateholders
and (II) any affiliations or relationships that develop following the Effective
Date between the Subservicer and any other Person with respect to the applicable
Trust, and (B) provide to KRECM or the Depositor a description of such
proceedings, affiliations or relationships.

 

(ii)         For so long as the applicable Trust is subject to the reporting
requirements of the Exchange Act, in connection with the succession to the
Subservicer as subservicer under this Agreement by any Person, the Subservicer
shall provide to KRECM, at least 30 days prior to the effective date of such
succession, (x) written notice to KRECM of such succession and (y) in writing
and in form and substance reasonably satisfactory to KRECM, all information
reasonably requested by KRECM or the Depositor in order to comply with its
reporting obligations under the applicable PSA (including any report under
Item 6.02 of Form 8-K).

 

(iii)        If, during any year the applicable Trust is subject to the
reporting requirements of the Exchange Act, the Subservicer appoints a servicer
that constitutes a “servicer” contemplated by Item 1108(a)(2) of Regulation AB,
then the Subservicer shall cause such servicer, in connection with its
acceptance of such appointment, to provide KRECM, the Depositor and the party
designated in the applicable PSA to file the Commission’s reports (which may be
the Trustee or the Certificate Administrator) with such information regarding
itself, its business and operations and its servicing experience and practices,
as is required to be reported by the Depositor pursuant to Item 6.02 of Form
8-K.

 

(iv)        The Subservicer acknowledges and agrees that the information to be
provided by it (or by any Servicing Function Participant acting on its behalf
hereunder) pursuant to or as contemplated by this Section 3.06 is intended to be
used in connection with the preparation of any reports required by the Exchange
Act with respect to the applicable Trust.

 

(c)       Additional Obligations. Without limiting any other provision of this
Section 3.06, the Subservicer shall (i) observe and perform any obligation
applicable to a “Servicing Function Participant” set forth in the applicable
PSA, (ii) reasonably cooperate with KRECM, the Depositor and the party
designated in the applicable PSA to file the Commission’s reports (which may be
the Trustee or the Certificate Administrator) in connection with the such
party’s efforts to satisfy the applicable Trust’s reporting requirements under
the Exchange Act, and (iii) if the Subservicer is terminated or resigns pursuant
to the terms of this Agreement, provide the reports (annual or otherwise) and
other information required by this Section 3.06 with respect to the period of
time that the Subservicer was subject to this Agreement.

 

(d)       Additional Filing Disclosures.

 

(i)          Additional Form 10-D Disclosures. For so long as the applicable
Trust is subject to the reporting requirements of the Exchange Act, the
Subservicer shall, within one (1) day after the related Distribution Date,
provide to KRECM, the Depositor and the party designated in the applicable PSA
to file the Commission’s reports (which may be the Trustee or the Certificate
Administrator), to the extent known by the Subservicer or a Servicing Officer
thereof (other than

 



Amended & Restated Master Subservicing Agreement


17

 

 

EXECUTION VERSION

 

information contemplated by Item 1117 or Item 1119 of Regulation AB, which shall
be reported if known by any Servicing Officer, any lawyer in the in-house legal
department or any senior manager of the Subservicer), in EDGAR-compatible form
(or in such other format as otherwise agreed upon by the Subservicer and KRECM,
the Depositor or the party designated in the applicable PSA to file the
Commission’s reports), any additional Form 10-D disclosure required under the
applicable PSA, as applicable to KRECM, together with an additional disclosure
notification as required under the applicable PSA.

 

(ii)        Additional Form 10-K Disclosures. For so long as the applicable
Trust is subject to the reporting requirements of the Exchange Act, the
Subservicer shall, no later than March 1 (with no grace period) of each year
(commencing in 2013), provide to KRECM, the Depositor and the party designated
in the applicable PSA to file the Commission’s reports (which may be the Trustee
or the Certificate Administrator), to the extent known by the Subservicer or a
Servicing Officer thereof (other than information contemplated by Items 1117 and
1119 of Regulation AB, which shall be reported if known by any Servicing
Officer, any lawyer in the in-house legal department or any senior manager of
the Subservicer), in EDGAR-compatible format (or in such other format as
otherwise agreed upon by the Subservicer and KRECM, the Depositor or the party
designated in the applicable PSA to file the Commission’s reports), any
additional Form 10-K disclosure required under the applicable PSA, as applicable
to KRECM, together with an additional disclosure notification as required under
the applicable PSA.

 

(iii)       Form 8-K Disclosure Information. For so long as any Trust is subject
to the reporting requirements of the Exchange Act, the Subservicer shall, no
later than noon (New York City time) on the first (1st) Business Day after the
occurrence of a Reportable Event requiring disclosure under Form 8-K, provide to
KRECM, the Depositor and the party designated in the applicable PSA to file the
Commission’s reports (which may be the Trustee or the Certificate
Administrator), to the extent known by the Subservicer or a Servicing Officer
thereof (other than information contemplated by Item 1117 of Regulation AB,
which shall be reported if known by any officer of the Subservicer), in
EDGAR-compatible format (or in such other format as otherwise agreed upon by the
Subservicer and KRECM, the Depositor or the party designated in the applicable
PSA to file the Commission’s reports), any Form 8-K disclosure information as
required under the applicable PSA, as applicable to KRECM, together with an
additional disclosure notification as required under the applicable PSA. Without
limiting the foregoing, the Subservicer shall promptly notify KRECM, but in no
event later than noon on the first (1st) Business Day after its occurrence, of
any Reportable Event (or such similar term used under the applicable PSA) of
which it has knowledge.

 

(iv)        Upon the request of KRECM, the Depositor or the party designated in
the applicable PSA to file the Commission’s reports (which may be the Trustee or
the Certificate Administrator), the Subservicer shall promptly provide to the
requesting party any information in its possession as is necessary or
appropriate for such party to prepare fully and properly any report required
under the Exchange Act with respect to the Trust in accordance with the
Securities Act, the Exchange Act and the rules and regulations promulgated
thereunder.

 

(v)         The Subservicer shall promptly provide to KRECM a written
description (in form and substance satisfactory to KRECM) of the role and
function of each subcontractor that is a Servicing Function Participant
(pursuant to Item 1108(a)(2) of Regulation AB) utilized by the Subservicer,
specifying (A) the identity of such subcontractor, and (B) which elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each such subcontractor. The Subservicer shall cause any subcontractor
determined to be a Servicing Function Participant to comply with the provisions
of this Section 3.06 to the same extent as if such

 

Amended & Restated Master Subservicing Agreement


18

 

 

EXECUTION VERSION

 

subcontractor were the Subservicer. The Subservicer shall obtain from each such
subcontractor and deliver to KRECM any assessment of compliance report and
related accountant’s attestation required to be delivered by such subcontractor
under this Section 3.06, in each case, as and when required to be delivered.

 

(e)          Sarbanes-Oxley Certification. The Subservicer shall deliver to
KRECM, no later than March 5 (or if such day is not a Business Day, then the
immediately succeeding Business Day, with no cure period) of each year
(commencing in 2013) in which any Trust is subject to the reporting requirements
of the Exchange Act for the preceding fiscal year (and otherwise within a
reasonable period of time upon request), a certification in the form attached
hereto as Exhibit F (a “Performance Certification”), on which KRECM and KRECM’s
officers, directors, members, managers, employees, agents and Affiliates
(collectively, the “Certification Parties”) can reasonably rely. The Subservicer
shall, if it is terminated or resigns pursuant to the terms of this Agreement,
provide a Performance Certification to KRECM with respect to the period of time
it was subject to this Agreement. Pursuant to the provisions in the applicable
PSA, each Performance Certification shall include (x) a reasonable reliance
statement by the Subservicer enabling the Certification Parties to rely upon
each (i) annual compliance statement, (ii) annual report on assessment of
compliance with the Servicing Criteria and (iii) registered public accounting
firm attestation report and (y) a certification that each such annual report on
assessment of compliance discloses any material instances of noncompliance
described to the Subservicer’s registered public accounting firm to enable such
accountants to render the attestation.

 

(f)           Annual Compliance Statements. The Subservicer shall deliver to
KRECM no later than March 5 (or if such day is not a Business Day, then the
immediately succeeding Business Day, with no cure period) of each year
(commencing in 2013), an Officer’s Certificate (in Microsoft Word, Microsoft
Excel or in such other reasonably requested format) stating, as to the signer
thereof, that (i) a review of the Subservicer’s activities during the preceding
annual year or portion thereof and of the Subservicer’s performance under this
Agreement, has been made under such officer’s supervision and (ii) to the best
of such officer’s knowledge, based on such review, the Subservicer has fulfilled
all its obligations under this Agreement, in all material respects throughout
such year or portion thereof, or, if there has been a failure to fulfill any
such obligation in any material respect, specifying each such failure known to
such officer and the nature and status thereof. KRECM and the Depositor shall
have the right to review the Officer’s Certificate and consult with the
Subservicer as to the nature of any failures by the Subservicer.

 

(g)          Annual Reports on Assessment of Compliance with Servicing Criteria.

 

(i)          The Subservicer shall deliver to KRECM no later than March 5 (or if
such day is not a Business Day, then the immediately succeeding Business Day,
with no cure period) of each year (commencing in 2013), a report (in Microsoft
Word, Microsoft Excel or in such other reasonably requested format) on an
assessment of compliance with the Relevant Servicing Criteria for the Trust’s
preceding fiscal year that contains (A) a statement by the Subservicer of its
responsibility for assessing compliance with the Relevant Servicing Criteria,
(B) a statement that the Subservicer used the Servicing Criteria to assess its
compliance with the Relevant Servicing Criteria, (C) the Subservicer’s
assessment of compliance with the Relevant Servicing Criteria as of and for the
period ending the end of the fiscal year of the Trust covered by the Form 10-K
required to be filed pursuant to the applicable PSA (including, if there has
been any material instance of noncompliance with the Relevant Servicing
Criteria, a discussion of each such failure and the nature and status thereof),
and (D) a statement that a registered public accounting firm has issued an
attestation report on the Subservicer’s assessment of compliance with the
Relevant Servicing Criteria as of and for such period. Each Regulation AB
assessment of compliance and related attestation contemplated by Section 3.06(h)
must be available for general use and may not contain restricted use language.
KRECM and the Depositor shall have the right to review the report and consult
with the Subservicer

 

Amended & Restated Master Subservicing Agreement


19

 

 

EXECUTION VERSION

 

as to the nature of any material instance of noncompliance by the Subservicer
with the relevant Servicing Criteria in the fulfillment of any of the
Subservicer’s obligations under this Agreement.

 

(ii)         Within three (3) Business Days prior to the end of each year for
which any Trust is subject to the reporting requirements of the Exchange Act,
commencing in December 2012, the Subservicer shall deliver to KRECM the name and
address of each Servicing Function Participant and subservicer engaged by it and
what Relevant Servicing Criteria will be addressed in the report on assessment
of compliance prepared by such Servicing Function Participant or subservicer.
The Subservicer shall, when it delivers its report on assessment under Section
3.06(g)(i), to the extent received, deliver each report on assessment (and the
related accountants’ attestation) of each Servicing Function Participant and
subservicer engaged by it.

 

(h)         Annual Independent Public Accountants’ Attestation. The Subservicer
shall cause a registered public accounting firm that is a member of the American
Institute of Certified Public Accountant to, no later than March 5 (or if such
day is not a Business Day, then the immediately succeeding Business Day, with no
cure period) of each year (commencing in 2013), furnish a report to KRECM for
the preceding fiscal year to the effect that (i) it has obtained a
representation regarding certain matters from the management of the Subservicer
that includes an assessment from the Subservicer of its compliance with the
Relevant Servicing Criteria and (ii) on the basis of an examination conducted by
such firm in accordance with standards for attestation engagements issued or
adopted by the Public Company Accounting Oversight Board, it is expressing an
opinion as to whether the Subservicer’s compliance with the Relevant Servicing
Criteria was fairly stated in all material respects, or it cannot express an
overall opinion regarding the Subservicer’s assessment of compliance with the
Relevant Servicing Criteria. If an overall opinion cannot be expressed, such
registered public accounting firm shall state in such report why it was unable
to express such an opinion. Such Regulation AB report must (i) be available for
general use and not contain restricted use language and (ii) if required to be
filed with the Commission under applicable law, include the consent and
authorization of such accounting firm for the filing of such report with the
Commission. KRECM and the Depositor shall have the right to review the report
and consult with the Subservicer as to the nature of any material instance of
noncompliance by the Subservicer with the Relevant Servicing Criteria in the
fulfillment of any of the Subservicer’s obligations under this Agreement.

 

To the extent the PSA expressly permits the master servicer to deliver a Uniform
Single Attestation Program for Mortgage Bankers (“USAP”), the Subservicer may
elect, in its sole discretion, to provide a USAP report in lieu of a Regulation
AB attestation. The Subservicer shall cause, a registered public accounting firm
and that is a member of the American Institute of Certified Public Accountants
to, no later than March 5 (or if such day is not a Business Day, then the
immediately succeeding Business Day, with no cure period) of each year
(commencing in 2013), furnish a certificate to KRECM, to the effect that such
firm has examined the servicing operations of the Subservicer for the previous
calendar year and that, on the basis of such examination conducted substantially
in compliance with the USAP, such firm confirms that the Subservicer complied
with the minimum servicing standards identified in USAP, in all material
respects, except for such exceptions or errors in records that, in the opinion
of such firm, the USAP does not require it to report.

 

(i)           Exchange Act Reporting Indemnification.

 

(i)          The Subservicer shall indemnify and hold harmless each
Certification Party, the Depositor and the party designated in the PSA to file
the Commission’s reports (which may be the applicable Trustee or the Certificate
Administrator) and their respective directors, officers, members, managers,
employees, agents and Affiliates and each other Person that controls any such
entity within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act

 

Amended & Restated Master Subservicing Agreement


20

 

 

EXECUTION VERSION

 

(collectively, the “Indemnified Parties”) from and against any liabilities,
losses, damages, penalties, fines, forfeitures, legal fees and expenses and
related costs, judgments and other costs and expenses incurred by such
Indemnified Party arising out of (i) any breach of its obligations under this
Section 3.06 or (ii) negligence, bad faith or willful misconduct on its part in
the performance of such obligations.

 

(ii)         If the indemnification provided for in this Section 3.06(i) is
unavailable or insufficient to hold harmless any Indemnified Party, then the
Subservicer shall contribute to the amount paid or payable to such Indemnified
Party in such proportion as is appropriate to reflect the relative fault of the
Subservicer on the one hand and the Indemnified Party on the other in connection
with a breach of the Subservicer’s obligations under this Section 3.06 or the
Subservicer’s negligence, bad faith or willful misconduct in connection
therewith.

 

(j)          Amendments; Expenses; Subservicers. This Section 3.06 may be
amended in writing, executed by the parties hereto for purposes of complying
with or to conform to standards developed within the commercial mortgage-backed
securities market, notwithstanding anything to the contrary contained in this
Agreement. The Subservicer’s obligations under this Section 3.06 shall be
performed by it in all cases at its own expense.

 

Section 3.07.     Regulatory Oversight, Compliance and Privacy.

 

Any regulatory oversight or compliance request by KRECM shall not materially
increase the obligations or materially impact the cost of servicing by the
Subservicer beyond the duties and obligations of the Subservicer (without regard
to the provisions in this Section 3.07) that are otherwise set forth in or
required by this Agreement, the applicable PSAs, the Accepted Subservicing
Practices, and laws and regulations applicable to the Subservicer; provided,
however, that the Subservicer shall comply with all of its obligations in this
Section 3.07, even if such compliance materially increases the Subservicer’s
cost of servicing beyond the standard set forth in the preceding sentence, if
KRECM agrees that it will reimburse the Subservicer for the Subservicer’s actual
increased costs of servicing caused directly by having to so comply.

 

(a)          The Subservicer understands and acknowledges that KRECM is subject
to examination by certain regulatory agencies as may have regulatory authority
over KRECM, including the OCC, Federal Deposit Insurance Corporation, the
Federal Reserve, and the Securities and Exchange Commission. The Subservicer
further understands and acknowledges that KRECM has informed Subservicer that
pursuant to OCC Bulletin 2001-47 (November 1, 2001), KRECM is required to and
will engage in ongoing oversight of its relationship with Subservicer, including
reviewing Subservicer’s financial condition, compliance with privacy and laws
and regulations, insurance coverage, and performance under this Agreement.
Accordingly, the Subservicer agrees to permit, participate in, submit to, and
reasonably cooperate with any examination or inquiry of the Subservicer or KRECM
by KRECM or any such regulatory body or agency of KRECM and the Subservicer as
KRECM’s subservicer under this Agreement. Subject to the introductory paragraph
to this Section 3.07, in connection with any examination or audit performed
pursuant to this Section 3.07(a), Subservicer shall reasonably cooperate with
KRECM to fix, mitigate or otherwise address any problems, findings, or concerns
raised in any such examination or audit.

 

(b)          The Subservicer and KRECM agree to cooperate and share information,
as permitted by Applicable Requirements, with regard to the subservicing as set
forth in this Agreement in order to comply with the laws regarding money
laundering and terrorist financing applicable to each. Subservicer acknowledges
that KRECM may perform certain of its anti-money laundering and Bank Secrecy Act
(“AML/BSA”) due diligence procedures during the term of this Agreement. The
Subservicer agrees to

 

Amended & Restated Master Subservicing Agreement


21

 

 

EXECUTION VERSION

 

provide data and information to KRECM, based on the services provided by
Subservicer under this Agreement, on a periodic basis with reasonable advance
notice to Subservicer, in writing, as stated by the KRECM to enable KRECM to
perform its AML/BSA related activities.

 

(c)          In the event that, in performing the subservicing under this
Agreement, the Subservicer identifies unusual and suspicious activity, the
Subservicer agrees to promptly deliver to KRECM all relevant information through
the methods developed for reporting possible fraud. KRECM shall determine in its
sole discretion whether further action is required by law and shall notify
Subservicer in writing of such determination. KRECM shall, at its sole cost and
expense, take any such further action.

 

(d)          The Subservicer shall at all times have policies, procedures and
internal controls that materially comply with the regulations administered by
OFAC and shall provide KRECM with documentation of such policies, procedures and
controls (“OFAC Program”). Upon KRECM’s written request, Subservicer agrees to
provide KRECM with periodic updates regarding the functionality and
effectiveness of the OFAC Program, including but not limited to the most current
OFAC testing results, regarding Subservicer’s OFAC Program. Subservicer shall
not knowingly perform any subservicing in material violation of the OFAC
regulations. Subject to the introductory paragraph to this Section 3.07, in the
event that the Subservicer’s OFAC Program are deemed by KRECM to be insufficient
or not in compliance with the minimum standards established by KRECM’s AML
Compliance Program, the Subservicer shall promptly adopt any changes,
enhancements, or modifications to its OFAC Program that KRECM deems necessary.

 

The Subservicer, all of Subservicer’s employees and any subcontractor performing
servicing or supporting Subservicer activities under this Agreement, regardless
of their location, shall be validated when hired by Subservicer to not be: (a) a
Person that is listed in the annex to, or is otherwise subject to the
prohibitions contained in, Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”) or OFAC regulations; and
(b) on any list published and maintained by the government of the United States
of America of Persons with whom any U.S. Person is prohibited from conducting
business. Currently, the lists of such Persons or entities can be found on the
following web site: The Specially Designated Nationals and Blocked Persons List
of the Office of Foreign Assets Control – Department of Treasury at
http://www.ustreas.gov/offices/enforcement/ofac/sdn/. Subservicer shall conduct
a review at least semi-annually of the lists mentioned above. Subservicer shall
report to KRECM immediately if the name of any Subservicer employee or
sub-contracting entity matches the name of any person listed on any such lists
and Subservicer does not otherwise reasonably determine that such employee or
sub-contracting entity is not the same Person listed on any such list and shall
take direction from KRECM with respect to the appropriate steps regarding
blocking or freezing of funds and reporting to OFAC.

 

(e)          Without limiting the obligations of the parties as set forth
herein, each of Subservicer and KRECM acknowledges that each party retains
responsibility to fulfill any and all compliance requirements and/or obligations
that each party may have under the Bank Secrecy Act, the USA PATRIOT Act, OFAC
regulations, and other regulations implementing such Acts, as amended from time
to time, with regard to the subservicing under this Agreement.

 

(f)           The Subservicer will have implemented and will maintain a business
continuity plan and shall provide KRECM with a copy of the current Subservicer’s
“Business Continuity Plan - Executive Summary and Plan Excerpt” (or similar
document) Excerpt upon KRECM’s written request. Should Subservicer’s business
operations become disrupted or inoperative, Subservicer shall put into effect
the Business Continuity Plan. The business continuity plan shall include
provisions for off-site backup of critical data files, software, documentation,
forms and supplies as well as alternative means of transmitting and processing
information. The business continuity plan will include the annual testing of

 

Amended & Restated Master Subservicing Agreement


22

 

 

EXECUTION VERSION

 

such plan, to recover and provide for the recovery of critical services provided
under this Agreement within twenty four (24) hours of Subservicer’s declaration
of a disaster or business interruption event. Such testing plans will be
formulated by the Subservicer business continuity team annually based on risk,
application or function criticality and coverage, and shall be communicated to
KRECM on a requested basis. Subservicer will provide to KRECM (so that KRECM may
provide to any regulatory agencies), upon written request, a written test
summary report of the test results. Subservicer will report to KRECM within a
reasonable period of time after a disaster or business interruption event and
related implementation of Subservicer’s recovery plan, where such event may
reasonably be expected to materially impact Subservicer’s performance of its
obligations under this Agreement.

 

(g)          The Subservicer warrants and covenant that is has implemented
policies and procedures to protect personally identifiable information. The
policies and procedures established shall allow Subservicer to: (i) detect
circumstances that indicate a risk of identity theft in accounts related to
KRECM; (ii) report circumstances of potential or actual identity theft of
accounts related to KRECM; (iii) take measures to contain and control an
identity theft incident and prevent the circumstances from repeatedly occurring;
and (iv) work with KRECM to mitigate any damages that may have resulted from an
identity theft incident. The Subservicer shall notify KRECM within twenty-four
(24) hours after the occurrence of any event described in sub-clauses (i)-(iv)
above.

 

(h)          The Subservicer shall not (i) transmit personally identifiable
information, including Customer Information via any wireless technology, e-mail
or the internet unless the connection is secure or the information is encrypted
or (ii) store unencrypted personally identifiable information, including
Customer Information on any electronic device that is portable, and Subservicer
will remove all personally identifiable information, including Customer
Information from a device before redeploying or disposing of that device. Such
electronic devices shall include, but not be limited to, a PDA, laptop or
desktop computers. The Subservicer shall notify KRECM within twenty-four (24)
hours after the occurrence of any event described in sub-clauses (i) or (ii)
above.

 

(i)           The Subservicer shall maintain and store all Subservicing Files,
any data tapes, records, electronic or imaged information and other similar
information or data related to the Mortgage Loans within the United States. Any
services performed by the Subservicer, or any third party on the Subservicers
behalf, outside of the United States shall be performed on or using a computer,
terminal, software, or program commonly referred to as a “thin-client” or one
that relies on a server or other computer maintained by Subservicer within the
United States.

 

(j)          Each party shall comply with all federal and state laws, and rules
and regulations of regulatory agencies, protecting the confidential information
and privacy rights of KRECM, its customers and consumers, including, without
limitation, Title V of the federal Gramm-Leach-Bliley Act and the federal
Economic Espionage Act (18 U.S.C. Section 1831 et seq). The Subservicer will not
directly or indirectly reuse or redisclose to any affiliate, or any unaffiliated
entity or person, any confidential information, including but not limited to,
any personally identifiable consumer information, provided by KRECM under this
Agreement for any purpose other than to perform the activities contemplated by
this Agreement. The obligations of this Section relative to maintaining the
confidentiality and privacy of KRECM’s customers’ confidential information shall
survive indefinitely the termination of this Agreement.

 

(k)          The Subservicer may receive or otherwise have access to “customer
information” (as defined in Appendix B to 12 CFR §30), in connection with
providing services to KRECM pursuant to the terms of the Agreement. The
Subservicer shall implement and maintain an appropriate security program for
customer information designed to meet the following Objectives (as defined
below) of the Interagency Guidelines Establishing Standards for Safeguarding
Customer Information pursuant to the authority of

 

Amended & Restated Master Subservicing Agreement


23

 

 

EXECUTION VERSION

 

Section 501(b) of the Gramm-Leach-Bliley Act of 1999. “Objectives” means a
program designed to (i) ensure the security and confidentiality of customer
information; (ii) protect against any anticipated threats or hazards to the
security or integrity to customer information, and (iii) protect against
unauthorized access to or use of customer information that could result in
substantial harm or inconvenience to any “customer” (as defined in 12 CFR § 40.3
(h)). The Subservicer shall provide KRECM, upon request, a copy of its data
security program and any updates or amendments thereto.

 

ARTICLE IV.

SUBSERVICER’S COMPENSATION AND EXPENSES

 

Section 4.01.     Subservicing Compensation.

 

(a)          As compensation for its activities under this Agreement, for each
calendar month, the Subservicer shall be entitled to withdraw from the Servicing
Fee Account the Base Legacy Servicing Compensation and the Base Future Servicing
Compensation, as applicable on the 2nd Business Day of the immediately
succeeding calendar month (and if such day is not a Business Day, the next
succeeding Business Day). In the event that there are insufficient funds in the
Servicing Fee Account to pay the Base Legacy Servicing Compensation and Base
Future Servicing Compensation, as applicable for any month, the Subservicer
shall be entitled to withdraw the amount of any deficiency from the Ancillary
Fee Account provided there are excess funds in such account after payment of the
Floor Component Amount in any month. In the event funds in the Base Servicing
Compensation Account and any remaining funds in the Ancillary Fee Account are
insufficient to pay the Base Legacy Servicing Compensation and Base Future
Servicing Compensation, as applicable in any month, the Subservicer shall send
an invoice via email to KRECM’s portfolio manager for the balance of the Base
Legacy Servicing Compensation and Base Future Servicing Compensation, as
applicable and KRECM shall pay such invoice within ten (10) Business Days of
receipt of such invoice by wire transfer of funds pursuant to the wire transfer
instructions provided by Subservicer to KRECM from time to time.

 

(b)          In addition to the compensation payable pursuant to Section
4.01(a), for each calendar month, the Subservicer shall be entitled to withdraw
from the Ancillary Fee Account, one-twelfth of the Floor Component Amount on the
2nd Business Day of the immediately succeeding calendar month (or if such day is
not a Business Day, the next succeeding Business Day). In the event there are
insufficient funds to pay the Floor Component Amount for any month, the
Subservicer shall be entitled to withdraw the amount of any deficiency from the
Servicing Fee Account to the extent of any excess funds are remaining in such
account after payment of the Base Legacy Servicing Compensation and Base Future
Servicing Compensation, as applicable. If the funds in the Ancillary Fee Account
and any remaining funds in the Servicing Fee Account are insufficient to pay the
Floor Component Amount in any month, the Subservicer shall send an invoice via
email to KRECM portfolio manager for the balance to KRECM and KRECM shall pay
such invoice within ten (10) Business Days of receipt of such invoice by wire
transfer of funds pursuant to the wire transfer instructions provided by
Subservicer to KRECM from time to time. The Subservicer shall be entitled to
withdraw [__]% of Borrower Paid Fees that constitute returned check charges for
checks returned for insufficient funds at any time. The Subservicer shall be
entitled to retain interest or other investment earnings on the deposit amounts
in the Accounts (but only to the extent of net investment earnings and to the
extent not required to be paid to the Borrower under applicable law or the
related loan documents).

 

(c)          On the fifth (5th) Business Day of each calendar month, the
Subservicer shall send to KRECM the remaining balance of the Servicing Fee
Account and Ancillary Fee Account after reconciliation of the Base Servicing
Compensation and Floor Component Amount, if any, by wire transfer pursuant to
the wire transfer instructions provided by KRECM to Subservicer from time to
time

 

Amended & Restated Master Subservicing Agreement


24

 

 

EXECUTION VERSION

 

along with a reconciliation in form and substance agreed to by KRECM and
Subservicer showing the calculation of the Base Legacy Servicing Compensation
and Base Future Servicing Compensation, as applicable, and Floor Component
Amount for the prior calendar month.

 

Section 4.02.     Inflation Adjustment.

 

Beginning with the Base Servicing Compensation and Floor Component Amounts
payable in the month of April, 2013, and on an annual basis thereafter, the
Legacy Base Servicing Compensation, the Future Base Servicing Compensation and
the Floor Component Fee shall increase by the CPI Adjustment.

 

Section 4.03.     Annual True-up of Floor Component Amount.

 

By no later than January 31st of each calendar year, Subservicer shall calculate
and deliver to KRECM a calculation (a “Calculation Notice”) of any Ancillary
True-Up Payments due and payable by KRECM pursuant to this Section 4.03. As of
December 31 of each calendar year, if (x) the aggregate Floor Component Amount
paid to Subservicer during such calendar year under all Sub-Servicing Agreements
is less than (y) [__]% of the aggregate Borrower Paid Fees actually collected,
received and delivered by Subservicer to KRECM during such calendar year under
all Securitization Servicing Agreements (such difference, the “Annual True-up
Deficiency”), then KRECM shall, within fifteen (15) Business Days after
receiving the Calculation Notice, pay to Subservicer an amount equal to such
Annual True-up Deficiency. Calculations in accordance with the preceding
sentence shall be prorated during the first year of this Agreement.
Subservicer’s calculation of the Annual True-up Deficiency shall be subject to
KRECM’s review and written approval (which shall not be unreasonably withheld,
conditioned, or delayed), which approval shall be deemed granted if not denied
within ten (10) Business Days of its receipt of the Subservicer’s calculation.

 

ARTICLE V.

KRECM AND THE SUBSERVICER

 

Section 5.01.     Subservicer Not to Assign; Merger or Consolidation of the
Subservicer.

 

(a)          The Subservicer may be merged or consolidated with or into any
Person if the merger or consolidation does not results in a Change of Control of
the Subservicer and no further consents or documentation shall be required by
the Subservicer. Without the prior written consent of the KRECM, which consent
may be withheld or conditioned (but shall not be unreasonably delayed) in
KRECM’s sole and absolute discretion, the Subservicer shall not (i) assign this
Agreement for any reason or the servicing under this Agreement or delegate its
rights or duties under this Agreement, or any portion thereof, (ii) transfer all
or substantially all of its assets to any Person, or (iii) be merged or
consolidated with or into any Person if the merger or consolidation results in a
Change of Control of the Subservicer. For the purposes of this Section 5.01,
“Change of Control” means a merger or consolidation in which Subservicer is a
constituent entity, the result of which is that Berkshire Hathaway Inc. and/or
Leucadia National Corporation ultimately no longer directly or indirectly own
greater than 50% of the voting and other equity interests of Subservicer or no
longer has the right to control the day-to-day management, or appoint the
manager, of Subservicer. In connection with any assignment, merger or
consolidation to which KRECM consents, the assignee, the Person into which the
Subservicer is merged or consolidated, or the entity resulting from the merger
or consolidation, as applicable, shall be the successor of the Subservicer under
this Agreement and shall be deemed to have assumed all of the liabilities of the
Subservicer under this Agreement. In addition, in connection with any proposed
transaction under this Section 5.01(a) to which KRECM is willing to provide its
consent, KRECM may condition its consent on: (i) KRECM’s receipt of written
confirmation that such assignee, successor or surviving Person is

 

Amended & Restated Master Subservicing Agreement


25

 

 

EXECUTION VERSION

 

rated by at least one rating agency; (ii) KRECM’s receipt of an agreement
executed by such assignee, successor or surviving Person pursuant to which,
among other things, it makes the applicable representations and warranties set
forth in Section 5.03 and assumes the due and punctual performance and
observance of each covenant and condition to be performed and observed by the
Subservicer under this Agreement from and after the date of such agreement;
(iii) KRECM’s receipt of all information and reports (in writing and in form and
substance reasonably satisfactory to KRECM, the Trustee and the Depositor)
deemed necessary in order to comply with the reporting obligations under the
PSAs; and (iv) the satisfaction of all other requirements pursuant to the PSAs.

 

(b)          The Subservicer shall not resign from this Agreement unless the
Subservicer has requested KRECM’s consent to a merger, consolidation, or
assignment pursuant to Section 5.01(a) and KRECM is not willing to consent to
the proposed transaction.

 

(c)          The Subservicer shall: (i) maintain in full effect its existence,
rights and good standing under the laws of the State of its incorporation,
organization or formation, as applicable; (ii) maintain its authorization to
transact business in the state or states in which the related Mortgaged
Properties are situated if and to the extent required by applicable law to
ensure the enforceability of the Mortgage Loans; and (iii) not jeopardize its
ability to (A) do business in each jurisdiction in which one or more of the
Mortgaged Properties are located, (B) protect the validity and enforceability of
this Agreement, the PSA, the Certificates or any of the Mortgage Loans, or (C)
perform its respective duties and obligations under this Agreement.

 

Section 5.02.        Liability and Indemnification of the Subservicer and KRECM.

 

(a)          Neither the Subservicer nor any of its directors, officers, agents
or employees (the “Subservicer Parties”) shall (subject to Section 6.01(a)) be
under any liability to KRECM for any action taken, or for refraining from the
taking of any action, in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the
Subservicer or any such Person against any breach of a representation or
warranty made in this Agreement, or against any expense or liability
specifically required to be borne thereby without right of reimbursement
pursuant to the terms of this Agreement or imposed on the Subservicer pursuant
to Section 2.01 for a breach of the Accepted Subservicing Practices, or against
any liability which would otherwise be imposed by Section 5.02(c), including by
reason of misfeasance, bad faith, fraud, negligence or willful violation of
applicable law in the performance of its obligations or duties under this
Agreement or by reason of the negligent disregard of its obligations or duties
under this Agreement. The Subservicer and any director, officer, agent or
employee of the Subservicer may rely in good faith on any document of any kind
that, prima facie, is properly executed and submitted by any appropriate Person
respecting any matters arising under this Agreement.

 

(b)          KRECM shall indemnify and hold harmless the Subservicer Parties
from and against any loss, liability, cost or expense (including reasonable
legal fees and expenses) incurred in connection with any legal action or claim
incurred (i) related to any servicing of any Mortgage Loan by any Person other
than the Subservicer prior to the Effective Date of this Agreement, (ii) by
reason of KRECM’s (A) willful misfeasance, bad faith or negligence in the
performance of any of its obligations or duties under this Agreement, (B)
material breach of any of its covenants, obligations or duties under this
Agreement, (C) willful violation of applicable law in the performance of any of
its obligations or duties under this Agreement, or (D) breach of a
representation or warranty made by KRECM in this Agreement, or (iii) by reason
of the taking, or the refraining from the taking, of any action, by the
Subservicer, pursuant to the express written direction of KRECM (knowledge or
approval by KRECM not being “direction” for this purpose). Subservicer shall not
have any direct rights of indemnification that may be satisfied out of assets of
the related Trust Fund. KRECM agrees to use reasonable efforts to pursue the
Trust for

 

Amended & Restated Master Subservicing Agreement


26

 

 

EXECUTION VERSION

 

indemnification against any loss, liability or expense incurred by the
Subservicer in connection with the performance of the Subservicer’s duties and
obligations under this Agreement as to which the PSA grants to KRECM’s agents a
right to indemnification from the Trust Fund.

 

(c)          The Subservicer shall cooperate with KRECM and its agents in
connection with any effort by KRECM to pursue the Trust for indemnification at
any time, including by providing copies or originals from any applicable
Subservicing Files and making employees and agents with knowledge related to the
applicable matter available to KRECM, including by providing affidavits and
testimony in connection with any litigation or similar proceeding. To the extent
allowed by the related PSA, KRECM agrees to use reasonable efforts to pursue the
Trust for any indemnification costs due to the Subservicer. KRECM shall
cooperate with the Subservicer and its agents in connection with any effort by
Subservicer to pursue the Trust for indemnification (if and only to the extent
permitted to pursue the Trust pursuant to the related PSA) at any time. KRECM
shall also assist Subservicer with respect to any indemnification at any time,
including by providing copies or originals from any applicable KRECM Files and
making employees and agents with knowledge related to the applicable matter
available to Subservicer, including by providing affidavits and testimony in
connection with any litigation or similar proceeding.

 

(d)          The Subservicer shall indemnify and hold harmless KRECM and any
directors, officers, agents or employees of KRECM (the “KRECM Parties”) from and
against any loss, damage, liability, penalty, fine, forfeiture, cost or expense
(including reasonable legal fees and expenses) incurred in connection with any
claim or legal action incurred by reason of the Subservicer’s (i) breach of any
representation or warranty made by it in this Agreement, (ii) breach of its
obligations under Section 3.06, (iii) certification required under Section 3.06
containing any material inaccuracy, (iv) willful misconduct, misfeasance, bad
faith, or negligence in the performance of any of its obligations or duties
under this Agreement, (v) material breach of any of its covenants, obligations
or duties under this Agreement, (vi) willful violation of applicable law in the
performance of any of its obligations or duties under this Agreement; provided
that the Subservicer shall not be required to indemnify or hold harmless KRECM
for taking any action or refraining from taking any action at the express
direction of KRECM or with the specific consent of KRECM, or (vii) breach of
Accepted Subservicing Practices.

 

(e)          As promptly as reasonably practicable after receipt by any
Subservicer Party or KRECM Party, as applicable, seeking indemnification under
this Agreement (each an “Indemnified Party”), of notice of the commencement of
any action, such Indemnified Party will notify KRECM or the Subservicer, as
applicable (the “Indemnifying Party”), in writing of the commencement thereof;
but the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to any Indemnified Party
under this Section 5.02, except to the extent that such omission has prejudiced
the Indemnifying Party in any material respect, or from any other liability the
Indemnifying Party may otherwise have under this Agreement. In case any such
action is brought against any Indemnified Party and it notifies the Indemnifying
Party of the commencement thereof, the Indemnifying Party will be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the Indemnified Party promptly after receiving the aforesaid notice
from such Indemnified Party, to assume the defense thereof, with counsel
selected by the Indemnifying Party and reasonably satisfactory to such
Indemnified Party; provided, however, if the defendants in any such action
include both the Indemnified Party and the Indemnifying Party, and the
Indemnified Party shall have reasonably concluded that there may be legal
defenses available to it or them or other Indemnified Parties that are different
from or additional to those available to the Indemnifying Party, the Indemnified
Party shall have the right to select separate counsel reasonably satisfactory to
the Indemnifying Party to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Party.

 

Amended & Restated Master Subservicing Agreement


27

 



 

EXECUTION VERSION

 

Upon receipt of notice from the Indemnifying Party to such Indemnified Party of
its election to so assume the defense of such action and approval of counsel by
the Indemnified Party (which approval may not be unreasonably withheld,
conditioned or delayed), the Indemnifying Party will not be liable for any legal
or other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, unless (i) the Indemnified Party shall have employed
separate counsel reasonably satisfactory to the Indemnifying Party in connection
with the assertion of legal defenses in accordance with the proviso to the
preceding sentence (it being understood, however, that the Indemnifying Party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) representing all the Indemnified Parties under this
Section 5.02 who are parties to such action), (ii) the Indemnifying Party shall
not have employed counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of
commencement of the action, or (iii) the Indemnifying Party has authorized the
employment of counsel for the Indemnified Party reasonably acceptable to the
Indemnifying Party and at the expense of the Indemnifying Party; and except
that, if clause (i) or (iii) is applicable, such liability shall only be in
respect of the counsel referred to in such clause (i) or (iii).

 

The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent (which consent may not be unreasonably
withheld, conditioned or delayed) but, if settled with such consent or if there
is a final judgment for the plaintiff, the Indemnifying Party shall indemnify
the Indemnified Party from and against any loss or liability by reason of such
settlement or judgment to the extent required by this Section 5.02.
Notwithstanding the foregoing sentence, if at any time an Indemnified Party
shall have requested the Indemnifying Party, in writing, to reimburse the
Indemnified Party for reasonable fees and expenses of counsel incurred in good
faith or any other reasonable expenses incurred in good faith for which the
Indemnifying Party is obligated hereunder, the Indemnifying Party shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than sixty (60) days after receipt
by the Indemnifying Party of the aforesaid request, (ii) the Indemnifying Party
shall not have reimbursed the Indemnified Party in accordance with such request
prior to the date of such settlement, and (iii) such settlement or compromise or
consent does not include an express statement as to, or an express admission of,
fault, culpability, negligence or a failure to act by or on behalf of the
Indemnifying Party or an agent thereof. If the Indemnifying Party assumes the
defense of any proceeding, it shall be entitled to settle such proceeding (x)
with the consent of the Indemnified Party or (y) if such settlement provides for
an unconditional release of the Indemnified Party in connection with all matters
relating to the proceeding that have been asserted against the Indemnified Party
in such proceeding by the other parties to such settlement, which release does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Party, without the consent of the
Indemnified Party.

 

(f)           This Section 5.02 shall survive the termination of this Agreement
and the termination or resignation of KRECM or the Subservicer.

 

Section 5.03.         Representations and Warranties.

 

(a)          The Subservicer hereby represents, warrants and covenants to KRECM
that as of the date of this Agreement:

 

(i)          The Subservicer is duly incorporated or organized, as applicable,
validly existing and in good standing under the laws of the State of its
incorporation or organization, has all licenses necessary to carry on its
business as now being conducted and is authorized to transact business in the
state or states in which any Mortgaged Property securing the Mortgage Loans is
situated, to the extent necessary to comply with applicable law, to ensure the
enforceability of each Mortgage Loan, to perform its obligations under this
Agreement;

 

Amended & Restated Master Subservicing Agreement


28

 



 

EXECUTION VERSION

 

(ii)         The execution and delivery of this Agreement by the Subservicer and
its performance under and compliance with the terms of this Agreement will not
(A) violate the Subservicer’s organizational documents, (B) constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or result in a breach of, any material contract, agreement or
other instrument to which the Subservicer is a party or by which it is bound or
which may be applicable to it or any of its assets, or (C) result in the
violation of any law, rule, regulation, order, judgment or decree binding on the
Subservicer, which, in the case of (B) or (C), would likely affect materially
and adversely (x) the financial condition or operation of the Subservicer or its
properties taken as a whole, (y) the ability of the Subservicer to perform its
obligations under this Agreement, or (z) the ability of the related Trust to
realize on the Mortgage Loans;

 

(iii)        The Subservicer has the full power, authority and legal right to
execute and deliver, and to perform all obligations and consummate all
transactions involving the Subservicer contemplated by, this Agreement, and has
duly and validly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement;

 

(iv)        This Agreement, assuming due authorization, execution and delivery
by KRECM, constitutes a legal, valid and binding obligation of the Subservicer,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by (A) bankruptcy, insolvency, reorganization, liquidation,
receivership, moratorium or other laws relating to or affecting creditors’
rights generally, or (B) general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law;

 

(v)         The execution and delivery of this Agreement by the Subservicer and
its performance and compliance with the terms of this Agreement will not (A)
constitute a violation with respect to (and the Subservicer is not in violation
of) any law, any order or decree of any court or arbiter, or any order,
regulation or demand of any federal, state or local governmental or regulatory
authority, (B) result in the creation or imposition of any lien, charge or
encumbrance or (C) result in any other event that, in any such case, is
reasonably likely to have consequences that would materially and adversely
affect (x) the financial condition or operation of the Subservicer or its
properties taken as a whole, (y) the ability of the Subservicer to perform its
obligations under this Agreement, or (z) the ability of the related Trust to
realize on the Mortgage Loans;

 

(vi)        No action, proceeding or litigation is pending or, to the best
knowledge of the Subservicer, threatened against the Subservicer, the outcome of
which, either in any one instance or in the aggregate, could (A) prohibit the
Subservicer from entering into this Agreement, (B) result in any material
adverse change in the business, operations, or financial condition of the
Subservicer, (C) materially and adversely affect the ability of the Subservicer
to perform its obligations under this Agreement, or (D) draw into question the
validity of this Agreement or the Mortgage Loans or of any action taken or to be
taken in connection with the obligations of the Subservicer contemplated in this
Agreement;

 

(vii)       No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body, is required
for the execution, delivery and performance by the Subservicer of or compliance
by the Subservicer with this Agreement, or the consummation of the Subservicer’s
transactions contemplated by this Agreement, except for those consents,
approvals, authorizations or orders obtained, or those registrations or filings
made or notices given, prior to the date of this Agreement, and except to the
extent that the failure of the Subservicer to be qualified as a foreign entity
or licensed in one or more jurisdictions is not necessary for the enforcement of
the Mortgage Loans;

 

Amended & Restated Master Subservicing Agreement


29

 



 

EXECUTION VERSION

 

(viii)      Each officer, employee and agent of the Subservicer that has
responsibilities concerning the servicing and administration of Mortgage Loans
is covered by errors and omissions insurance and a fidelity bond in the amounts
and with the coverage required by each PSA;

 

(ix)         The Subservicer (A) has not failed to comply with any obligations
under Regulation AB with respect to any other securitization and has not failed
to comply with any Regulation AB reporting requirements under any pooling and
servicing agreement relating to any other series of certificates offered by the
Depositor and (B) to its knowledge, has not been listed on any ‘do not hire
list’ by the Depositor; and

 

(viii)      The Subservicer is not an Affiliate of the related Trustee.

 

(b)          KRECM hereby represents and warrants to the Subservicer that, as of
the date of this Agreement:

 

(i)          KRECM is a corporation, duly organized, validly existing and in
good standing under the laws of Ohio, and KRECM is in compliance with the laws
of each State in which any Mortgaged Property is located to the extent necessary
to perform its obligations under this Agreement, except where the failure to so
qualify or comply would not have a material adverse effect on the ability of
KRECM to perform its obligations hereunder;

 

(ii)         The execution and delivery of this Agreement by KRECM, and the
performance and compliance with the terms of this Agreement by KRECM, will not
(A) violate KRECM’s certificate of incorporation and by laws or (B) constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the breach of, any material agreement
or other instrument to which it is a party or by which it is bound, or (C)
result in the violation of any law, rule, regulation, order, judgment or decree
binding on KRECM which, in any case, is likely to materially and adversely
affect KRECM’s ability to perform hereunder;

 

(iii)        This Agreement, assuming due authorization, execution and delivery
by the Subservicer, constitutes a valid, legal and binding obligation of KRECM,
enforceable against KRECM in accordance with the terms hereof, except as such
enforcement may be limited by (A) applicable bankruptcy, insolvency,
reorganization, liquidation, receivership, moratorium and other laws relating to
or affecting creditors’ rights generally, and (B) general principles of equity,
regardless of whether such enforcement is considered in a proceeding in equity
or at law;

 

(iv)        KRECM is not in violation with respect to any law, any order or
decree of any court, or any order, regulation or demand of any federal, state,
municipal or governmental agency, which violations are reasonably likely to have
consequences that would materially and adversely affect either the financial
condition or operations of KRECM or its properties taken as a whole or its
ability to perform its duties and obligations hereunder;

 

(v)         No litigation is pending or, to the best of KRECM’s knowledge,
threatened against KRECM which, if determined adversely to KRECM, would prohibit
KRECM from entering into this Agreement or, in KRECM’s good faith and reasonable
judgment, is likely to materially and adversely affect the ability of KRECM to
perform its obligations under this Agreement;

 

(vi)        KRECM has full corporate power and authority to enter into and
perform in accordance with this Agreement, has duly authorized the execution,
delivery and performance of this Agreement, and has duly executed and delivered
this Agreement; and

 

Amended & Restated Master Subservicing Agreement


30

 



 

EXECUTION VERSION

 

(vii)       The information provided by KRECM in the Officer’s Certificate
attached hereto as Exhibit J is true and correct in all material respects as of
the date provided.

 

(c)          Upon discovery by either KRECM or the Subservicer of a breach of
any of the foregoing representations and warranties, the party discovering such
breach shall give prompt written notice thereof to the other party.

 

(d)          The representations and warranties of the Subservicer and KRECM set
forth in the provisions in this Section 5.03 shall survive the execution and
delivery of this Agreement and shall inure to the benefit of the Persons for
whose benefit they were made for so long as the Trust remains in existence.

 

ARTICLE VI.

EVENTS OF DEFAULT; TERMINATION

 

Section 6.01.       Events of Default.

 

(a)          “Subservicer Event of Default”, wherever used in this Agreement,
means any one of the following events:

 

(i)          any act, omission, or failure to act by the Subservicer that
results in a written notice of an Event of Default, or a written notice of a
default that after the expiration of an applicable notice or cure period will
become an Event of Default, under the related PSA being delivered to KRECM or to
the Subservicer by a party to such PSA and,

 

(A)          in the case of a default for which the master servicer has a cure
period under the applicable PSA that is at least ten (10) days long, the
Subservicer fails to cure such default within a time period that is five (5)
days less than the cure period provided to the master servicer in the applicable
PSA and after receiving written notice of the default from KRECM at least two
(2) Business Days prior to the expiration of the cure period provided to the
Subservicer hereunder; or

 

(B)          in the case of a default for which the master servicer has a cure
period under the applicable PSA that is less than ten (10) days long, the
Subservicer fails to cure such default within a time period that is one (1)
Business Day less than the cure period provided to the master servicer in the
applicable PSA and after receiving prompt notice of the default from KRECM prior
to the expiration of the cure period provided to the Subservicer hereunder; or

 

(ii)         any act, omission, or failure to act by the Subservicer that
constitutes, causes, or results in an Event of Default of KRECM under any PSA,
which Event of Default is not cured within the time period for cure set forth in
the applicable PSA and which provides any party to the PSA with the right to
terminate KRECM or cause KRECM to be terminated as the master servicer under the
applicable PSA; or

 

(iii)        any act, omission, or failure to act by the Subservicer that causes
KRECM to be terminated or results in KRECM being terminated as the master
servicer under the applicable PSA; or

 

Amended & Restated Master Subservicing Agreement


31

 



 

EXECUTION VERSION

 

(iv)       any failure by the Subservicer to remit to KRECM any amount required
to be so remitted by the Subservicer pursuant to and in accordance with this
Agreement, which failure continues unremedied until 6:00 p.m. (New York City
time) on the date such remittance is due; provided that to the extent the
Subservicer does not timely make remittances, the Subservicer shall pay to KRECM
interest on any amount not timely remitted at the prime rate from and including
the applicable required remittance date to but not including the date such
remittance is actually made; or

 

(v)        any failure by the Subservicer to timely deliver to KRECM or any
other Person any report or information required to be delivered pursuant to this
Agreement, which failure continues unremedied for one (1) Business Day after the
Subservicer’s receipt of notice from KRECM of such failure; or

 

(vi)       except as otherwise permitted pursuant to this Agreement, the
Subservicer’s (A) assignment of this Agreement, (B) assignment or delegation of
all or any portion of its servicing duties or obligations under this Agreement,
or (C) assignment of all or any portion of its rights to servicing compensation
under this Agreement, which assignment would have a material adverse effect on
the performance by Subservicer of its duties pursuant to this Agreement; or

 

(vii)      any failure by the Subservicer to deposit into the Accounts any
amount required to be so deposited under this Agreement, which failure continues
unremedied for one (1) Business Day following the date on which such deposit was
first required to be made; or

 

(viii)    except for the events listed in Sections 6.01(a) (ii), (iii), or (vi),
any failure on the part of the Subservicer to observe or perform in any material
respect any other of the covenants or agreements on the part of the Subservicer
contained in this Agreement, which failure continues unremedied for a period of
twenty-five (25) days (or ten (10) days in the case of a failure to pay the
premium for any insurance policy required to be maintained) after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Subservicer; provided, however, that, with respect to any
such failure (other than a failure to pay insurance policy premiums) that is not
curable within such twenty-five (25) day period, the Subservicer shall have an
additional cure period of thirty (30) days to effect such cure so long as the
Subservicer has commenced to cure such failure within the initial twenty-five
(25) day period and has provided KRECM with an Officer’s Certificate certifying
that it has diligently pursued, and is continuing to pursue, a full cure and
such delay does not materially or adversely affect KRECM or the
Certificateholders

 

(xi)        any failure by the Subservicer to (A) comply with any of the
requirements under Section 3.06 of this Agreement or under the PSA that are
applicable to the Subservicer, including the failure to deliver any reports or
certificates at the time such report or certification is required under this
Agreement or the PSA or (B) deliver any performance certification or any items
required by Items 1122 and 1123 of Regulation AB that it is required to deliver
under any other pooling and servicing agreement relating to any other series of
certificates offered by the Depositor; or

 

(x)         a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Subservicer and such decree or
order shall have remained in force undischarged, undismissed or unstayed for a
period of fifty (50) days; or

 

Amended & Restated Master Subservicing Agreement


32

 



 

EXECUTION VERSION

 

(xi)        the Subservicer shall consent to the appointment of a conservator,
receiver, liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to it or of or relating to all or substantially all
of its property; or

 

(xii)       the Subservicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its
obligations, take any corporate action in furtherance of the foregoing, or take
any other actions indicating its insolvency or inability to pay its obligations;
or

 

(xiii)      KRECM receives notice that if the Subservicer continues to act in
such capacity, the rating or ratings on one or more classes of Certificates will
be downgraded or withdrawn, and the related rating agency is citing servicing
concerns relating to the Subservicer as the sole or material factor in such
action; or

 

(xiv)      failure by the Subservicer to maintain the ratings required of a
subservicer under the related PSA; or

 

(xv)       a rating agency has (i) qualified, downgraded or withdrawn its rating
or ratings of one or more classes of Certificates, or (ii) placed one or more
classes of Certificates on “watch status” in contemplation of rating downgrade
or withdrawal and, in the case of either of clauses (i) or (ii), citing
servicing concerns with the Subservicer as a material factor in such rating
action (and such qualification, downgrade, withdrawal or “watch status”
placement has not been withdrawn by such rating agency within twenty (20) days
of such event).

 

(b)         Upon any Subservicer Event of Default, KRECM (or the Depositor, if
expressly stated in the applicable PSA) may, by notice in writing to the
Subservicer, in addition to whatever rights KRECM may have at law or in equity,
including injunctive relief and specific performance, may immediately terminate
all of the rights and obligations of the Subservicer under the related PSA and
in and to the related Mortgage Loans and the proceeds thereof, without KRECM (or
the Depositor, if applicable) incurring any penalty or fee of any kind
whatsoever in connection therewith. All accrued and unpaid Subservicing Fees as
of the date of termination shall be paid to the Subservicer and the Subservicer
Parties shall continue to be entitled to the benefits of Section 5.02 of this
Agreement notwithstanding any such termination (provided, however, that nothing
herein shall constitute or be deemed to constitute a waiver of any rights of
offset or other remedies, claims, or defenses KRECM may have to withhold any
payments to be made to the Subservicer hereunder).

 

(c)          [Intentionally Omitted].

 

(d)         Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Subservicer Event of Default. On
or after the receipt by the Subservicer of such written notice of termination
from KRECM (or the Depositor, if applicable), all authority and power of the
Subservicer in this Agreement, whether with respect to the Mortgage Loans or
otherwise, shall pass to and be vested in KRECM, and the Subservicer agrees to
cooperate with KRECM in effecting the termination of the Subservicer’s
responsibilities and rights under this Agreement, including the remittance of
funds and the transfers of the Subservicing Files as set forth in Section 6.02.

 



Amended & Restated Master Subservicing Agreement


33

 

 

EXECUTION VERSION

 



(e)         Upon discovery by the Subservicer of any Subservicer Event of
Default (regardless of whether any notice has been given as provided in this
Agreement or any cure period provided in this Agreement has expired), the
Subservicer shall give prompt written notice thereof to KRECM.

 

(f)        KRECM may waive in writing any default by the Subservicer in the
performance of its obligations under this Agreement and its consequences. Upon
any such waiver of a past default, such default shall cease to exist, and any
Subservicer Event of Default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived.

 

Section 6.02.       Termination of Agreement.

 

(a)         This Agreement shall be terminated:

 

(i)           with respect to any Mortgage Loan, upon the purchase, repurchase
or replacement of such Mortgage Loan pursuant to the applicable PSA; or

 

(ii)          with respect only to the applicable Mortgage Loans serviced
pursuant to the applicable PSA, if KRECM’s responsibilities and duties as master
servicer under the related PSA have been assumed by the Trustee, its designee or
any other successor to KRECM, and the Trustee, its designee or any other
successor to KRECM has elected to terminate this Agreement; or

 

(iii)         with respect only to the applicable Mortgage Loans serviced
pursuant to the applicable PSA, pursuant to Section 6.01, if KRECM (or the
Depositor, if applicable) elects to terminate the Subservicer following a
Subservicer Event of Default; or

 

(iv)         if required by the applicable PSA, with respect to any Mortgage
Loan, upon such Mortgage Loan becoming a Specially Serviced Loan or REO Loan
pursuant to the PSA; or

 

(v)          pursuant to any other agreement between KRECM and the Subservicer
in accordance with any provision therein that expressly provides for the
termination of this Agreement.

 

(b)         If KRECM’s responsibilities and duties as master servicer under the
applicable PSA have been assumed by the Trustee, and in connection therewith the
Trustee has not requested the termination of this Agreement as permissible in
the applicable PSA, the Trustee may, without act or deed on the part of the
Trustee, succeed to all of the rights and, except to the extent they arose prior
to the date of such succession, obligations of KRECM under this Agreement as
provided in applicable PSA, and the Subservicer shall be bound to the Trustee
under all of the terms, covenants and conditions of this Agreement with the same
force and effect as if the Trustee was originally KRECM under this Agreement;
and the Subservicer does hereby attorn to the Trustee, as KRECM under this
Agreement, said attornment to be effective and self-operative without the
execution of any further instruments on the part of any of the parties hereto
immediately upon the Trustee succeeding to the interest of KRECM under this
Agreement. The Subservicer agrees, however, upon written demand by the Trustee
to promptly execute and deliver to the Trustee an instrument in confirmation of
the foregoing provisions, satisfactory to the Trustee, in which the Subservicer
shall acknowledge such attornment and shall confirm to the Trustee its agreement
to the terms and conditions of this Agreement. References to the Trustee under
this Section 6.02 shall include any designee of the Trustee or any successor
master servicer under the applicable PSA.

 

(c)         In connection with any termination under Section 6.02, the
Subservicer shall: (i) within five (5) Business Days after the Subservicer’s
receipt of the notice of termination, remit all funds in the related Accounts to
KRECM or such other Person designated by KRECM, net of accrued Subservicing

 



Amended & Restated Master Subservicing Agreement


34

 

 

EXECUTION VERSION

 

Fees and Additional Subservicing Compensation through the termination date that
are due and payable to the Subservicer (provided, however, that nothing herein
shall constitute or be deemed to constitute a waiver of any rights of offset or
other remedies, claims, or defenses KRECM may have to withhold any payments to
be made to the Subservicer hereunder); (ii) promptly (and in no event later than
ten (10) Business Days after the Subservicer’s receipt of the notice of
termination) deliver all related Subservicing Files to KRECM or its designee;
and (iii) fully cooperate with KRECM to effectuate an orderly transition of the
servicing of the related Mortgage Loans. All rights of the Subservicer relating
to the payment of its Subservicing Fees and Additional Subservicing Compensation
and all liabilities of the Subservicer, which in any such case accrued under the
terms of this Agreement on or before the date of such termination, shall
continue in full force and effect until payment or other satisfaction in
accordance with this Agreement, and nothing herein shall constitute or be deemed
to constitute a waiver of any rights of offset or other remedies, claims, or
defenses KRECM may have to withhold any payments to be made to the Subservicer
hereunder.

 

(d)         In addition to Section 6.02(a), with respect to certain PSAs where
Freddie Mac is the guarantor, Freddie Mac may have the right under the related
PSA to (i) direct KRECM to terminate this Agreement with respect to the
applicable Mortgage Loans if Freddie Mac determines (in accordance with the
provisions of the Guide) that the Subservicer should not subservice the
applicable Mortgage Loans, (ii) direct KRECM to terminate this Agreement if a
Ratings Trigger Event occurs with respect to the Subservicer, and (iii) direct
KRECM to terminate this Agreement if the Subservicer becomes an Affiliate of the
related Trustee. Any termination in connection with clause (i), (ii) or (iii)
shall be at the expense of Freddie Mac. If the Subservicer is terminated
pursuant to clause (i), (ii) or (iii), then for sixty (60) days after such
termination, the Subservicer shall have the right to sell its subservicing to
either KRECM or another subservicer acceptable to Freddie Mac.

 

ARTICLE VII.

MISCELLANEOUS PROVISIONS

 

Section 7.01.       Amendment; Amendment to any PSA.

 

(a)         This Agreement, including the provisions of this Section 7.01, may
not be modified except by written amendment to this Agreement signed by the
party or parties affected by such modification, and the parties hereby: (a)
expressly agree that it shall not be reasonable for either of them to rely on
any alleged, non-written amendment to this Agreement; (b) irrevocably waive any
and all right to enforce any alleged, non-written amendment to this Agreement;
and (c) expressly agree that it shall be beyond the scope of authority (apparent
or otherwise) for any of their respective agents to agree to any non-written
modification of this Agreement.

 

(b)         Notwithstanding Section 7.01(a), in the event KRECM is no longer the
master servicer with respect to any Legacy CMBS transactions or Future CMBS
transactions, Exhibit A to this Agreement shall be amended to reflect the same
and in connection with any transfer of its master servicing rights KRECM shall
use commercially reasonable efforts to cause any successor master servicer to
execute a subservicing agreement substantially similar to this Agreement, which
will not materially alter the obligations, rights and remedies, nor the
Subservicer’s compensation, as set forth in this Agreement.

 

Section 7.02.       Governing Law.

 



Amended & Restated Master Subservicing Agreement


35

 



 

EXECUTION VERSION

 

This Agreement shall be construed in accordance with the laws of the State of
New York, and the obligations, rights and remedies of the parties under this
Agreement shall be determined in accordance with such laws.

 

Section 7.03.       Notices.

 

(a)         All demands, notices and communications under this Agreement shall
be in writing and addressed in each case as follows:

 

(i)           if to the Subservicer, at:

 

Berkadia Commercial Mortgage LLC 

118 Welsh Road 

Horsham, Pennsylvania 19044 

Attn: Mark E. McCool 

Fax: 215-328-3478

 

With a copy to:

 

Berkadia Commercial Mortgage LLC

118 Welsh Road 

Horsham Pennsylvania 19044 

Attn: General Counsel 

Fax: 215-682-0766

 

(ii)          if to KRECM, at:

 

KeyCorp Real Estate Capital Markets, Inc. 

11501 Outlook Street, Suite 300 

Overland Park, Kansas 66211 

Attn: Bryan Nitcher 

Fax: 877-379-1625

 

with a copy to:

 

KeyBank National Association 

127 Public Square 

Cleveland, Ohio 44114 

Attn: Robert C. Bowes, Esq. 

Fax: 216-689-5681

 

and with a copy to:

 

Polsinelli Shughart PC 

700 West 47th Street, Suite 1000 

Kansas City, Missouri 64112 

Attn: Kraig Kohring 

Fax: 816-753-1536 

 

Notwithstanding the foregoing, solely with respect to any Event of Default set
forth in Section 6.01(a)(i)(B), because of the very short time periods involved
notice provided by a telephone call from KRECM to the Subservicer’s Responsible
Officer or Mark McCool shall be sufficient notice.

 



Amended & Restated Master Subservicing Agreement


36

 



 

EXECUTION VERSION

 

(b)        Any of the above-referenced Persons may change its address for
notices under this Agreement by giving notice of such change to the other
Persons. All notices and demands shall be deemed to have been given at the time
of the delivery at the address of such Person for notices under this Agreement
if personally delivered, mailed by certified or registered mail, postage
prepaid, return receipt requested, or sent by overnight courier or telecopy.

 

(c)         To the extent that any demand, notice or communication under this
Agreement is given to the Subservicer by a Responsible Officer of KRECM, such
Responsible Officer shall be deemed to have the requisite power and authority to
bind KRECM with respect to such communication, and the Subservicer may
conclusively rely upon and shall be protected in acting or refraining from
acting upon any such communication. To the extent that any demand, notice or
communication under this Agreement is given to KRECM by a Responsible Officer of
the Subservicer, such Responsible Officer shall be deemed to have the requisite
power and authority to bind the Subservicer with respect to such communication,
and KRECM may conclusively rely upon and shall be protected in acting or
refraining from acting upon any such communication.

 

Section 7.04.       Consistency with PSAs; Severability of Provisions.

 

This Agreement shall be subject to the provisions of the applicable PSAs, which
provisions shall be paramount and controlling and shall supersede the provisions
of this Agreement to the extent of any conflicts or inconsistencies. If one or
more of the provisions of this Agreement shall be for any reason whatever held
invalid or unenforceable or shall be determined to be inconsistent with the
applicable PSAs, such provisions shall be deemed severable from the remaining
covenants, agreements and provisions of this Agreement and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining provisions or the rights of any parties hereto. To the extent
permitted by law, the parties hereto hereby waive any provision of law that
renders any provision of this Agreement invalid or unenforceable in any respect.

 

Section 7.05.       Inspection and Audit Rights.

 

Any inspection or audit request by KRECM shall not materially increase the
obligations or materially impact the cost of servicing by the Subservicer.

 

(a)         The Subservicer agrees that, on reasonable prior notice, it will
permit any representative of KRECM or its designee, during the Subservicer’s
normal business hours, reasonable access to examine all books of account,
records, certifications, reports, statements, and other documents of the
Subservicer relating to the Mortgage Loans, to make copies and extracts
therefrom, to cause such books to be audited by accountants selected by KRECM,
and to discuss matters relating to the Mortgage Loans with the Subservicer’s
officers and employees. The Subservicer further agrees to complete and deliver
to KRECM any written survey or questionnaire reasonably requested by KRECM in
connection with any audit of the Mortgage Loans or the Subservicer’s performance
of its duties and obligations under this Agreement.

 

(b)        To the extent required under applicable law and after reasonable
prior written notice to Subservicer (to the extent practicable under the
circumstances and to the extent KRECM is legally permitted to provide such
notice), Subservicer agrees to allow a Qualified Auditor or KRECM to conduct an
audit of Subservicer’s facilities and books related to Subservicer’s OFAC
Program and/or AML/BSA Services, and limited to KRECM’s business and the
services provided by Subservicer under this Agreement. Any such audit, by a
Qualified Auditor, shall be conducted in a manner that does not compromise the
privacy or security of data relating to other Subservicer clients or systems not
related to the Servicing provided to KRECM by Subservicer and with a minimum
disruption to Subservicer’s operations. All Qualified Auditors shall comply with
all reasonable confidentiality, non-solicitation and

 



Amended & Restated Master Subservicing Agreement


37

 

  

EXECUTION VERSION

 

security requirements that Subservicer may reasonably impose, but any such
Qualified Auditor may nonetheless request and examine (but not copy) any books
or records which KRECM itself could request and/or examine under this Agreement.
Before scheduling such audit, KRECM agrees to first utilize any third-party
assessments, reports and materials, such as the Subservicer’s most current
annual SSAE 16 engagement report, which will be made available to KRECM annually
or upon written request by KRECM; however, KRECM’s review of these materials
will not take the place of its audit rights under this Section.

 

(c)         In connection with any examination or audit performed pursuant to
Section 7.05(a) or (b), Subservicer shall reasonably cooperate with KRECM to
fix, mitigate or otherwise address any problems, findings, or concerns raised in
any such examination or audit.

 

(d)         Subservicer shall permit KRECM to audit Subservicer’s compliance
with the privacy provisions in Section 3.06(g) and (h) of this Agreement at any
time during Subservicer’s regular business hours at KRECM’s expense and with
thirty (30) days advance written notice to Subservicer, unless a shorter time
period is necessary due to a Security Breach and where the audit is pursuant to
OCC compliance or other regulatory or governmental order or for the privacy
provisions in Section 3.06(g) and (h) of this Agreement.

 

Section 7.06.       Binding Effect; No Partnership; Counterparts.

 

Subject to Section 5.01 with respect to the Subservicer, the provisions of this
Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereto. The parties hereby acknowledge and
agree that the Trustee, for the benefit of the Certificateholders, shall be a
third party beneficiary under this Agreement; but (except to the extent that the
Trustee or its designee or a successor master servicer assumes the obligations
of KRECM under this Agreement pursuant to Section 6.02 of this Agreement) none
of the Trust Fund, the Trustee, any successor master servicer, the Special
Servicer or any Certificateholder shall have any duties under or any liabilities
arising from this Agreement. Nothing contained in this Agreement shall be deemed
or construed to create a partnership or joint venture between the parties hereto
and the services of the Subservicer shall be rendered as an independent
contractor for KRECM. For the purpose of facilitating the execution of this
Agreement as provided in this Agreement and for other purposes, this Agreement
may be executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument. A signature of a party by facsimile,
e-mail or other electronic transmission shall be deemed to constitute an
original and fully effective signature of such party.

 

Section 7.07.       Protection of Confidential Information.

 

The Subservicer shall keep confidential and shall not divulge to any party,
without KRECM’s prior written consent (which shall not be unreasonably withheld
or delayed), any information pertaining to the Mortgage Loans, the Mortgaged
Properties or the Borrowers except to the extent that the Subservicer provides
prior written notice to KRECM and (a) it is appropriate for the Subservicer to
do so (i) in working with its legal counsel, auditors, other advisors or taxing
authorities or other governmental agencies, (ii) in accordance with Accepted
Subservicing Practices, or (iii) when required by any law, regulation,
ordinance, court order or subpoena, or (b) the Subservicer is disseminating
general statistical information relating to the mortgage loans being serviced by
the Subservicer (including the Mortgage Loans) so long as the Subservicer does
not identify the owner of the Mortgage Loans or the Borrowers.

 

Section 7.08.       Construction.

 



Amended & Restated Master Subservicing Agreement


38

 



 

EXECUTION VERSION

 

The article and section headings in this Agreement are for convenience of
reference only, and shall not limit or otherwise affect the meaning thereof.
This Agreement shall be construed without regard to any presumption or rule
requiring construction against the party causing such instrument or any portion
thereof to be drafted. Any pronoun used in this Agreement shall be deemed to
cover all genders. The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without being limited to.” The term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision or section of this Agreement. Words importing the
singular number shall mean and include the plural number, and vice versa.

 

Section 7.09.       Sole and Absolute Discretion of KRECM.

 

Whenever pursuant to this Agreement (a) KRECM exercises any right given to it to
approve or disapprove, (b) any arrangement or term is to be satisfactory to
KRECM, or (c) any other decision or determination is to be made by KRECM, the
decision of KRECM to approve or disapprove, all decisions that arrangements or
terms are satisfactory or not satisfactory and all other decisions and
determinations made by KRECM, shall be in the sole and absolute discretion of
KRECM and shall be final and conclusive, except as may be otherwise expressly
and specifically provided in this Agreement. Whenever pursuant to this Agreement
KRECM may not unreasonably withhold, condition or delay its consent, approval or
other right, the Subservicer shall have the burden of proving that KRECM has
unreasonably withheld, delayed or conditioned such consent, approval or other
right.

 

Section 7.10.       Exchange Act Rule 17g-5 Procedures.

 

(a)         Notwithstanding any provision herein to the contrary but subject to
Section 7.10(c) of this Agreement and except as required by law, the Subservicer
shall not provide any information directly to, or communicate with, either
orally or in writing, any Rating Agency or any NRSRO regarding the Certificates
or the Mortgage Loans relevant to such Rating Agency’s or such NRSRO’s
surveillance of the Certificates or Mortgage Loans, including, but not limited
to, providing responses to inquiries from a Rating Agency or a NRSRO regarding
the Certificates or the Mortgage Loans relevant to such Rating Agency’s or such
NRSRO’s surveillance of the Certificates and requests for Rating Agency
Confirmation with respect to any PSA subject to the provisions of Exchange Act
Rule 17g-5. All such information will be provided by, and all such
communications, responses and requests will be made by, KRECM in accordance with
the procedures required by the applicable PSA. To the extent that KRECM is
required to provide any information to, or communicate with, a Rating Agency or
a NRSRO in accordance with its obligations under the applicable PSA and such
information or communication is regarding the Mortgage Loans or the subservicing
by the Subservicer under this Agreement and is in the possession of (or can be
reasonably obtained by) the Subservicer, the Subservicer shall provide the
information to KRECM necessary for KRECM to fulfill such obligations. The
Subservicer shall have no liability with regard to KRECM’s failure to provide to
the Depositor or any other party (including any Rating Agency) any information
that the Subservicer timely delivered to KRECM in accordance with this
Agreement.

 

(b)         With respect to any PSA subject to the provisions of Exchange Act
Rule 17g-5, the Subservicer hereby expressly agrees to indemnify and hold
harmless KRECM and its respective officers, directors, shareholders, members,
managers, employees, agents, Affiliates and controlling persons, and the Trust
Fund (each, an “Indemnified Party”), from and against any and all losses,
liabilities, damages, claims, judgments, costs, fees, penalties, fines,
forfeitures or other expenses (including reasonable legal fees and expenses),
joint or several, to which any such Indemnified Party may become subject, under
the Act, the Exchange Act or otherwise, pursuant to a third-party claim, insofar
as such losses, liabilities, damages, claims, judgments, costs, fees, penalties,
fines, forfeitures or other expenses (including

 



Amended & Restated Master Subservicing Agreement


39

 

 

EXECUTION VERSION

 

reasonable legal fees and expenses) arise out of or are based upon the
Subservicer’s breach of this Section 7.10, including, without limitation, to the
extent caused by any breach referred to in this Section 7.10(b) by the
Subservicer, a determination by a Rating Agency that it cannot reasonably rely
on representations made by the Depositor or any Affiliate thereof pursuant to
Exchange Act Rule 17g-5(a)(3), and will reimburse such Indemnified Party for any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim, as such
expenses are incurred.

 

(c)         None of the foregoing restrictions in this Section 7.10 prohibit or
restrict oral or written communications, or providing information, between the
Subservicer and a Rating Agency or NRSRO with regard to (i) such Rating Agency’s
or NRSRO’s review of the ratings it assigns to the Subservicer, (ii) such Rating
Agency’s or NRSRO’s approval of the Subservicer as a commercial mortgage master,
special or primary servicer or (iii) such Rating Agency’s or NRSRO’s evaluation
of the Subservicer’s servicing operations in general; provided, however, that
the Subservicer shall not provide any information relating to the Certificates
or the Mortgage Loans to a Rating Agency or a NRSRO in connection with such
review and evaluation by such Rating Agency or NRSRO unless (x) borrower,
property or deal specific identifiers are redacted; or (y) KRECM confirms to the
Subservicer in writing that such information has already been provided to the
Depositor and has been uploaded on to the 17g-5 Information Provider’s Website.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 



Amended & Restated Master Subservicing Agreement


40

 



  

EXECUTION VERSION

 

IN WITNESS WHEREOF, KRECM and the Subservicer have caused this Agreement to be
duly executed as of the date first above written. 

 

  SUBSERVICER:        

BERKADIA COMMERCIAL MORTGAGE LLC,
a Delaware limited liability company 

        By: /s/ Mark E. McCool   Name:  Mark E. McCool   Title:  Executive Vice
President         KRECM:        

KEYCORP REAL ESTATE CAPITAL MARKETS, INC., 

an Ohio corporation

        By: /s/ Bryan S. Nitcher   Name:  Bryan S. Nitcher   Title: Senior Vice
President

  



Amended & Restated Master Subservicing Agreement
KRECM & Berkadia

 

 

 

EXECUTION VERSION

 

EXHIBIT A

 

CMBS TRANSACTION

 

Securitization Pooling and Servicing Agreement CGCMT 2016-GC36 Pooling and
Servicing Agreement dated February 1, 2016

 



Amended & Restated Master Subservicing Agreement


 A-1

 



  

EXECUTION VERSION

 

EXHIBIT B

 

REMITTANCE REPORT

 



 Subservicer Name:                                          Securitization Name:
                                         Scheduled Remittance Report            
                         Date:                                                  
                                                Master
Servicer
Loan #   Subservicer
Loan
Number   Beginning
Principal
Balance   P & I Due   Principal Due   Principal Received   Interest Due  
Interest Received  

 Unscheduled

Principal
Collections

   Ending Balance   Scheduled  P & I Less:  Delinquent 
Amount Less:  Servicing  Fee  Net Pass 
Thru Late Charges  Default
 Interest                                                                       
                                                                               
                                                                               
      -          -                                            -          -     
  Total all Loans:     -      -      -      -      -      -      -      -   
-    -    -    -    -    -                                                     
   Scheduled P&I               -                                        Service
Fee               -                                      Net P&I scheduled to
Master Servicer       $0.00                                                    
                              Actual Net P&I sent to Master Servicer       -   
                                    DIFFERENCE

 



Amended & Restated Master Subservicing Agreement


 B-1

 



  



EXHIBIT C

 

INSPECTION REPORT

 

(See Attached)

 



Amended & Restated Master Subservicing Agreement


 C-1

 

  

EXHIBIT D

 

TAX, INSURANCE, UCC, AND LETTER OF CREDIT CERTIFICATION

 



Amended & Restated Master Subservicing Agreement


 D-1

 










(BERKADIA LOGO) [aimg001_v1.jpg]

 

KEYCORP REAL ESTATE CAPITAL MARKETS

 

QUARTERLY SERVICING CERTIFICATION 

 

RE: Deals: NL 1999-1, FULBBA 1998-C2, GFT 1998-1, DMARC 1998-C1, COMM 1999-1,
DLJ 1997-CF2, DLJ 1998-CF1, DLJ 1998-CF2, CHASE 1998-1, ASC 1997-D5, BS 1998-C1,
BS 1999-C1, JPM 2000-C9, MCFI 1998-MC2, SBMS 2000-C2, BACM 2000-2, LBUBS
2000-C4, CSFB 1998-C1, KEY 2007-SL1, MLFT 2006-1, CSMC 2006-TFL2, CSMC
2007-TFL1, UBS 2012-C1, CGCMT 2007-FL3, GECMC 2007-C1, CSMC 2007-TFL2, Lehman
LLF 2007-C5, LBCMT 2007-C3, CSMC 2007-C4, GS 2012-GC6, BACM 2008-1, JPMCC
2005-LDP4, MLMT 2005-CKI1, CSFBMSC 2005-C6, MLCFC 2006-2, CSMC 2006-C5, MLCFC
2007-5, CSMC 2007-C2, CSMC 2007-C3, COMM 2007-C9, JPM 2011-C5, UBS-CCMT 2011-C1,
JPM 2010-CNTR, WMCMT 2003-C1, WMCMT 2007-SL2, WMCMT 2007-SL3, GCCFC 2004-GG1,
GMACCMSI 2002-C3, GMACCMSI 2003-C1, GMSCSII 2004-GG2, MSMCII 2003-IQ6, PSSFC
1998-C1, GSMS 2012-GCJ7, PSSFC 1999-NRF1, PSSFC 1999-C2, BACM 2005-3, KEY
2000-C1, BACM 2005-5, BACM 2006-1, DLJ 2000-CKP1, CSFB 2001-CK1, CSFB 2001-CK3,
CSFB 2001-CKN5, CSFB 2001-CK6, CSFB 2002-CKP1, CSFB 2002-CKN2, SBMS 2002-KEY2,
CSFB 2002-CKS4, CSFB 2003-CK2, CSFB 2003-C3, CSFB 2003-C4, CSFBCM 2004-C1, MLMT
2004-MKB1, MLMT 2004-KEY2, CSFBMSC 2004-C4, CSFBMSC 2004-C5, MLMT 2005-MKB2,
CSFBMSC 2005-C2, CSFBMSC 2005-C4, BAML 2012-CRLN, LBCMT 1998-C1, BOA 2001-PB1,
BOA 2002-PB2, GECMC 2003-C1, GECMC 2003-C2, MSCI 1999-WF1, AMRS-RM1, Highland
Park CDO I, HMI I-CRE CDO 2007-1.

 

Pursuant to the Servicing Agreement(s) between KeyCorp Real Estate Capital
Markets and Berkadia Commercial Mortgage LLC, I certify with respect to each
mortgage loan serviced by us, as noted above, for KeyCorp Real Estate Capital
Markets of the quarter ending September 30, 2012 except as otherwise noted
below:

 

All taxes, assessments and other governmental charges levied against the
mortgaged premises, ground rents payable with respect to the mortgaged premises,
if any, which would be delinquent if not paid, have been paid.

 

All required insurance policies are in full force and effect on the mortgaged
premises in the form and amount and with the coverage required by the loan
documents. 

 

On all required insurance policies, the loss payee is in the name of the Trust.

 

All UCC Financing Statements have been renewed prior to expiration.

 

All reserves are maintained and disbursed in accordance with the loan documents
and no expired reserves exist.

 

        118 WELSH ROAD HORSHAM, PA 19044 215.328.3200 BERKADIA.COM

 



Amended & Restated Master Subservicing Agreement


 D-2

 







 

All letters of credit are transferred to the Trust as beneficiary and are
properly renewed.

 

Lockboxes are being serviced in accordance with the loan documents. 

 

All required loan documents, third party reports and underwriting files are
complete and all applicable loan documents have been properly assigned to the
Trust. 

 

Exceptions: none to report

 

Berkadia Commercial Mortgage

 

/s/ William Doherty

 

William Doherty 

Vice President 

October 2, 2012

 





Amended & Restated Master Subservicing Agreement

 

 

 



EXHIBIT E

 

ACCOUNT CERTIFICATION 

 

Securitization:             Subservicer:                     New Account        
Change of Account Information        

  

Indicate purpose of account (check all that apply):              Principal &
Interest   Deposit Clearing                Taxes & Insurance   Disbursement
Clearing                Reserves (non-interest bearing)   Suspense              
 Reserves (interest bearing)  

  

Account Number:   

 



Account Name:  

 

Depository Institution (and Branch):

  

  Name:  

 

  Street:  

 

  City, State, Zip:   

  

  Rating Agency:   Rating:    

 

Please note that the name of the account must follow the guideline
specifications detailed in the applicable agreement.

 

Prepared by:  

  

Signature:  

  

Title:  

  

Date:  

  

Telephone:    Fax:   

 



Amended & Restated Master Subservicing Agreement


 E-1

 

  

EXHIBIT F

 

FORM OF SUBSERVICER PERFORMANCE CERTIFICATION

 

Re:          [TRUST] 

 

The undersigned a [title/officer] of Berkadia Commercial Mortgage, LLC, a
Delaware limited liability company, as subservicer (the “Subservicer”) under
that certain subservicing agreement dated and effective as of [_____________,
2012] (the “Subservicing Agreement”) between Subservicer and KeyCorp Real Estate
Capital Markets, Inc. (“KRECM”) whereby the Subservicer agreed to perform
certain of KRECM’s servicing responsibilities under that certain pooling and
servicing agreement dated as of [_____________] (the “Pooling and Servicing
Agreement”) among [LIST THE PARTIES TO THE PSA], on behalf of Subservicer,
certify to [Name of Certifying Person(s) for Sarbanes-Oxley Certification],
KRECM, the Trustee, the Depositor and their respective officers, directors and
affiliates, and with the knowledge and intent that they will rely upon this
certification, that:

 

1.           I have reviewed the servicing reports relating to the Mortgage
Loans delivered by the Subservicer to KRECM pursuant to the Subservicing
Agreement, including all information, disclosures and reports required under
Section 3.06 (collectively, the “Subservicer Reports”), during the year 20__
(the “Relevant Period”);

 

2.          Based on my knowledge, with respect to the Relevant Period, all
servicing information, disclosures and reports required to be submitted by the
Subservicer to KRECM pursuant to the Subservicing Agreement, including all
information, disclosures and reports required under Section 3.06 for the
Relevant Period, have been submitted by the Subservicer to KRECM;

 

3.          Based on my knowledge, the information contained in the Subservicer
Reports, taken as a whole, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements made, in
light of the circumstances under which such statements were made, not misleading
with respect to the Relevant Period;

 

4.          I am responsible for reviewing the activities performed by the
Subservicer and, based on my knowledge and the compliance review conducted in
preparing the annual compliance statement required under Section 3.06(f) of the
Subservicing Agreement, during the Relevant Period, and except as disclosed in
the annual officer’s certificate required under such Section 3.06(f), the
Subservicer has fulfilled its obligations under the Subservicing Agreement; and

 

5.          The Subservicer’s report on assessment of compliance with servicing
criteria and the related attestation report on assessment of compliance with
servicing criteria required to be delivered in accordance with the Subservicing
Agreement discloses all material instances of noncompliance by the Subservicer
with the Relevant Servicing Criteria.

 



SUBSERVICER: 

BERKADIA COMMERCIAL MORTGAGE LLC, 

a Delaware limited liability company

 



By:     Date:  



Name:      



Title:      



 



Amended & Restated Master Subservicing Agreement


 F-1

 

 

EXHIBIT G

 

TASK LIST

 

(See Attached) 

 

 



Amended & Restated Master Subservicing Agreement


 G-1

 



 



TASK LIST

 

Scope of Sub-Servicing Responsibilities

 

   Function Berkadia KRECM 1 Loan Set-Up       External Conversion     (a)
Develop initial conversion plan/contacts X

X



(b) Determine data/file conversion process (manual, electronic or combination)

X



X



(c) Reconcile new loan set-up Information

X 

X 

(d) Approval of conversion trial balance

X 

X 

(e) Set-up new loan in loan servicing system

X 

  (f) Transfer imaged loan files  

X 

(g) Identify and Index the loan documents post transfer

X 

  (h) Apply closing funds to loan servicing system (as directed) or extract
information into a spreadsheet to direction application of funds

X 

  (i) Follow-up on document exceptions, post-closing items, missing documents,
insurance information, escrows… (i.e. certificate of occupancy, side letter
agreement requirements)

X 

X 

(j) Notice to borrowers (Welcome Letter/Good-bye Letter)

X 

X 

2  Investor Reporting     (a) Prepare investor reporting package in accordance
with servicing agreement for delivery to KRECM

X 

  (b) Prepare and execute remittances and distribute remittance reports for
delivery to KRECM

X 

  (c) Provide access to monthly cash account reconciliations, including copies
of monthly bank statements for all deposit, escrow and reserve accounts.

X

  (d) Provide InvestorView access to KRECM

X

  3 General Servicing     (a) Administer borrower customer service and
correspondence

X

  (b) Provide [ILLEGIBLE] reports as may be reasonably requested by KRECM

X

  (c) Monitor all payments due and contact borrowers if not received by end of
grace period and maintain log

X

  (d) Prepare demand letters and mall to borrower.

X

  (e) Provide access to monthly billing statements to borrowers via LoanView

X

  (f) Provide LoanView access to borrower

X

  (g) Monitor maturity dates and send written notice to borrowers

X

  (h) Monitor date-driven trigger events

X

  (i) Review and assess late charges and default interest

X

 



 



Amended & Restated Master Subservicing Agreement


 G-2

 



 

  Function Berkadia KRECM (j) Negotiate and approve late charge waivers
conditional upon PSA authority X   4 Insurance Administration     (a) Analyze
insurance coverage, ensure minimum carrier requirements meet underlying loan
documents and KRECMPSA / Subservicing agreement requirements

X

  (b) Verify mortgagee clause on Insurance policies complies with loan documents
and KRECM requirements

X 

  (c) Monitor policy expiration; run expiration report and review documents to
update the Information

X

  (d) Send expiration notices to borrower and obtain renewal evidence of
coverage

X

  (e) Contact Insurance agents and/or borrowers, as necessary

X

  (f) Insurance coverage walver approval; if required under the PSA X

X

(g) Provide Insurance Certification in accordance with the Subservicing
Agreement

X

  (h) Disburse Insurance premiums from escrow accounts

X

  (i) Administer forced place Insurance

X

  (j) Approval to Berkadia for forced place Insurance premiums; if required
under PSA

X

X

(k) Prepare monthly Insurance status reports X   (l) Maintain original Insurance
policies or certificates in the imaged file X   5 Property Tax Administration &
Escrow Analysis     (a) Take assignment of a tax contract from the prior
servicer (or establish for additional/new loans) all escrowed and non-escrowed
loans with tax service

X

  (b) Monitor tax status on non-escrowed loans and obtain verification of paid
taxes

X

  (c) Contact borrowers regarding property tax issues, as necessary

X

  (d) Contact taxing authorities, as necessary

X

  (e) Provide KRECM with a report setting forth upcoming tax payments due

X

  (f) Disburse tax payments on escrowed loans

X

  (g) Preparation of delinquent tax status reports

X

  (h) Prepare escrow analysis annually at a minimum or as required to meet
payment needs

X

  6 Reserve Administration       Collection/Deposit/Disbursement of Reserves

 

  (a) Collect and deposit reserves from borrower in accordance with loan
documents

X

 

 



Amended & Restated Master Subservicing Agreement


 G-3

 





 

    Function   Berkadia KRECM (b)   Compile reserve draw package/analysis, to
include list of deficiencies, current reserve balances, relevant release
provisions from loan documents and any additional information necessary for
determining release   X   (c)   Review, approve and disburse reserve draw
package/analysis   X   (d)   Advise borrower of release decisions (i.e. full or
partial denials)   X   (e)   Maintain electronic copies of documentation
regarding approved and disbursed reserve draws   X       Holdback/Earn out
Reserve Administration       (f)   Account set-up and maintenance/funds
management   X   (g)   Request release on behalf of borrowers   X   (h)  
Analyze and [ILLEGIBLE] release package and make recommendation   X   (i)  
Issue disbursement approval, if required   X   (j)   Construction loans to be
agreed upon separately     N/A 7   ARM Administration       (a)   Perform ARM
payment adjustments & coordinate borrower notices   X   (b)   Tracking Indexes  
X   8   Collateral Services           UCC’s       (a)   Maintain [ILLEGIBLE]
system for UCC filing due dates   X   (b)   Prepare and file UCC continuations
and terminations, coordinate KRECM execution, if necessary   X   (c)   Payment
of recording fees for UCC renewal filings reimbursement to be paid by Borrower  
X   (d)   Preparation of UCC status reports   X       Letters of Credit      
(e)   Retain original letter of credit and provide a copy to Berkadia     X -
Trustee (f)   Review terms of letter of credit to ensure compliance with loan
documents   X   (g)   Letter of credit administration, including setting up in
loan servicing system and monitoring   X   (h)   Notify KRECM borrower of
expiring letter of credit   X   (i)   Coordinate letter of credit draw, release
and renewals and coordinate with borrower, KRECM and issuer, as necessary, in
accordance with loan documents and the Subservicing Agreement   X   (j)  
Provide quarterly letter of credit status report       9   Treasury Management  
    (a)   Establish and maintain custodial and escrow /reserve accounts   X  
(b)   Reconcile custodial/escrow and reserve accounts   X   (c)   Manage special
borrower investments, if applicable   X  

 



Amended & Restated Master Subservicing Agreement


 G-4

 



 

  Function Berkadia KRECM (d) Track Indexes for monthly posting of Interest on
escrow/reserve accounts X   (e) Pay borrower Investment Income as required for
escrow/reserve accounts X   10 Lockbox Administration1     (a) Upon a trigger
event, Initiate set-up of lockbox account and administration/funds management
and disbursement authority X   (b) Application of payments; remittance of
operating expenses; delivery of  excess funds back to borrowers, as applicable X
  (c) Termination of lockbox accounts for defeased and paid-off loans X   11
Payment Processing     (a) Prepare and make available billing statements on-line
via LoanView X   (b) Offer Automated Clearing House (ACH)/Pre-Authorized Payment
(PAT)/lockbox or wire payment options to borrowers. Confirm to borrower ACH/PAT
activation. X   (c) Collect all regular principal and Interest, escrow and
reserve payments In accordance with loan documents X   (d) Process returned
Items (ACH or NSF checks) X   12 Borrower/Loan Inquiries       Borrower
Initiated Special Requests1     (a) Borrower contact and gathering of required
documents/data X   (b) Underwriting and preparation of case memorandum X   (c)
Approval of transaction; if required under PSA and pursuant to the subservicing
agreement X X (d) Closing document preparation/ finalization/ recording X   (e)
Image closing documents and updates loan servicing system X     Other Special
Requests     (f) Response to bankruptcies, requests for discounted payoffs,
workouts, restructures, forbearances, etc…per subservicing agreement X   (g)
Response to casualty and condemnation Issues per subservicing agreement X   13
Collateral Survelliance       Financial Statements and Rent Rolls     (a)
Maintain monitoring system for financial statements CREFC requirements X   (b)
Contact borrower requesting financial Information, rent rolls and Argus runs as
required under loan documents X   (c) Review and spread financial statements (in
accordance with CREFC requirements) X   (d) Monitor financial analysis driven
trigger events X  

 



 



1 Borrower initiated Requests include the following types of transactions: (i)
Assumption; (ii) Due on sale/Transfer of Ownership; (iii) Modification; (iv)
Extension; (v) Waiver; (vi) Consent; (vii) Lease / SNDA approval; (viii)
Property Management Change; (ix) Release of collateral; (x) Easement; and (xi)
Condemnation. 

 



Amended & Restated Master Subservicing Agreement


 G-5

 



 

  Function Berkadia KRECM (e) Complete annual rent roll analysis, In accordance
with CREFC requirements. X   (f) Load rent roll data, as per sub-servicing
agreement. X   (g) Image financial statements and rent rolls X   (h) Obtain
annual budgets from borrowers and analyze for approval /rejection, If required X
    Property Inspections     (i) Maintain monitoring system for inspection due
dates X   (j) Perform Inspections X   (k) Review and approve inspections reports
X   (l) Update system with inspection results X   (m) Image inspection reports X
  (n) Follow-up on deferred maintenance items X   14 Loan Payoffs     (a)
Prepare payoff calculations including prepayments and prepayment fee in
accordance with loan documents and deliver to KRECM for  review/approval in
accordance with the Subservicing Agreement, if required X X (b) Prepare
prepayment penalty waivers; and / or obtain approval if required under PSA X X
(c) Upon approval in accordance with the Subservicing Agreement, forward
approved payoff quote to borrower X   15 IRS Reporting     (a) Preparation of
IRS reporting (1098’s and 1099’s or other tax reporting requirements) X   (b)
Delivery of IRS reporting to borrowers and IRS X   16 Records Management/
Releases – Asset files     (a) Original credit/collateral file management (*note
if third party custodian) N/A X -Custodian (b) Maintain imaged servicing file X
  (c) Determination regarding release of loan collateral pursuant to loan
documents or borrower request per subservicing agreement X   (d) Prepare and
forward release documents for execution in accordance with the subservicing
agreement X   17 Annual Subservicer Requirements     (a) Provide annual
Independent accountants servicing report (USAP) X   (b) Provide annual officer’s
certificate as to compliance X   (c) Provide annual errors and omissions update
X   (d) Cooperate with compliance audit requests of KRECM X   18 Information
Technology     (a) If requested, provide financial reporting transmissions once
mutually agreed upon X  

  



Amended & Restated Master Subservicing Agreement


 G-6

 





 



EXHIBIT H

 

ACKNOWLEDGMENT AGREEMENT

 

MORTGAGE LOAN ACKNOWLEDGEMENT AGREEMENT

 

By execution and delivery of this Mortgage Loan Acknowledgement Agreement (the
“Acknowledgement Agreement”), KEYCORP REAL ESTATE CAPITAL MARKETS, INC.
(“KRECM”) and BERKADIA COMMERCIAL MORTGAGE LLC (“Subservicer”) hereby agree that
Subservicer shall service the mortgage loan(s) set forth on the attached
Schedule A (the “Mortgage Loan(s)”) in accordance with pursuant to that certain
Subservicing Agreement (the “Subservicing Agreement”) dated as of March [30],
2012, between KRECM and Subservicer.

 

Pursuant to the Subservicing Agreement, the effective date of the commencement
of services with respect to the Mortgage Loan(s) shall be [INSERT SERVICING
DATE]. [The Master Servicer appointed under the related PSA for the Mortgage
Loans shall be [INSERT NAME OF MASTER SERVICER]]. Subservicer hereby accepts and
assumes the servicing responsibilities with respect to the Mortgage Loan(s), all
in accordance with the terms and provisions of the Subservicing Agreement.

 

All terms and conditions of this transaction shall be governed by the
Subservicing Agreement. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Subservicing Agreement.

 

This Acknowledgement Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, KRECM and Subservicer have caused their names to be signed
hereto by duly authorized officers.

 

Dated as of [INSERT DATE OF DOCUMENT]. 

 

KEYCORP REAL ESTATE    BERKADIA COMMERCIAL CAPITAL MARKETS, INC.    MORTGAGE LLC
          By:       By:               Name:     Name:             Title:    
Title:  

  



Amended & Restated Master Subservicing Agreement


H-1

 

  



EXHIBIT I

 

TRANSFER INSTRUCTIONS

 

(See Attached)

 

Amended & Restated Master Subservicing Agreement


I-1

 

 

(BERKADIA LOGO) [aimg002_v1.jpg]

 

COMMERCIAL/MULTIFAMILY MORTGAGE LOAN SERVICING

TRANSFER INSTRUCTIONS –(Insert Deal Name)

 

CONTACTS

 

Conversions - Servicing:

Emma Robinson
Phone: (215) 328-1765
Email: Emma.Robinson@berkadia.com

 

Email:

 

Acquisition.Conversions@berkadia.com

 

 

 

 

DELIVERY INSTRUCTIONS

 



Mortgage File Shipment and Related Correspondence:  

Berkadia Commercial Mortgage LLC
118 Welsh Road
Horsham, PA 19044
ATTN: Emma Robinson

 

 



Wire Instructions:  
Wells Fargo Bank NA
San Francisco, CA
ABA # 121-000-248
ACCT # 4946503687
Account Name: Berkadia Commercial
Mortgage LLC
Ref:  

 

Amended & Restated Master Subservicing Agreement


I-2

 

  

A.

LOAN SET-UP INFORMATION REQUIRED FROM SELLER OR SELLER’S SERVICER:



 

Seller or Seller’s SERVICER shall cause the prior servicer or subservicer, as
applicable, to provide Purchaser with loan information electronically by the
transfer date. Should data not be available electronically due to system
restrictions or incompatibility, detailed printouts should be forwarded
immediately. Please email the requested data to the department email account of
Acquisition.Conversions@Berkadia.com

 

B.

REQUIRED REPORTS

 

General:

 

Due: Report Type: Description:       Transfer Date Trial Balance In
Seller/Servicer number order, to include but not limited to; all payment
constants account balances and next payment due date Transfer Date Loan History
From inception of loan servicing through Transfer Date Transfer Date Remittance
Instructions A list of all investors and broker strips including contact names,
addresses and wire instructions. Transfer Date Hard Lockbox Any loans with hard
lockboxes along with bank name, contact information and copies of the
agreements. Transfer Date Auto-Debit Any loans that pay through ACH or
auto-debit. Transfer Date Non-Cash Investments To include Treasuries, Cert of
Deposit or other vehicle of Investments. Please information necessary to
properly identify securities or investments. Transfer Date Letters of Credit To
include, the Bank name, amount of credit, expiration date and name of loan
affected. Transfer Date Inspection To include: Date of Last Inspection, Next
Inspection Date, Last Quality Rating, Delinquent Inspections & any deficiencies
that require immediate attention. Transfer Date UCC To include: Jurisdiction,
Filing Number(s), Original Filing Dates and Next Filing Dates. Transfer Date
Payoffs Listing of all loans with payoff statements issued 30 days prior to
Transfer Date. Transfer Date Advances Reconciliation and Officers’ Certificate
relating to recoverability of advances. Transfer Date Suspense Balance
Description of all funds that are in suspense.

 

Amended & Restated Master Subservicing Agreement


I-3

 

 

Tax & Insurance:

 

Due: Report Type: Description:       Transfer date 60 Day Report Listing of any
tax payments or insurance premiums due within 60 days of Transfer Date. Transfer
date Special Issues To include tax abatements, partial payments, taxes paid
under protest, etc. Listing should contain the related tax parcel #, amount
abated, tax authority and expiration date. Transfer date Insurance Cancellations
Listing of pending insurance cancellations. Transfer date Pending Loss Draft
Provide date, cause, amount of loss, proceeds received to date and current
status. Transfer date Tax Delinquencies Report should contain the related tax
parcel #’s, delinquent tax amount, penalty amount, taxing authority and due
dates.

 

 

 

Ground Leases/Rents, Reserves & Pending Special Requests:

 

Due: Report Type: Description:       Transfer date Ground Leases Listing of all
loans with Ground Leases and report of any rents due within 60 days of transfer.
Transfer date Reserves Listing of all reserves for each loan including the type,
monthly constants, and if reserves are held in an interest or non interest
bearing account. Transfer date Special Requests Listing of any loans with
pending modifications, assumptions, partial releases or any type of transaction
that may change the current status or terms of the loan.

 

 

 

Special Loan Covenants:

 

 

Due: Report Type: Description:       Transfer date Trigger Events Listing of any
Borrower covenants or changes to loan terms that are required to be tracked and
acted upon; i.e. DSCR limits, payment increases or reserve start-ups. Transfer
date Financial Reporting Listing of Borrower reporting requirements and due
dates for each loan.

 

C.

TRANSFER OF FUNDS

 

1.               On the Transfer Date, all cash and money market escrow funds
are to be wired via federal funds via the instructions provided. A Trial Balance
showing how to

Amended & Restated Master Subservicing Agreement


I-4

 



breakdown the incoming funds on a loan to loan basis should be supplied as of
the Transfer Cut-off Date. 

 

D.

MORTGAGE LOAN FILES

 

1.               Seller shall cause the prior servicer or subservicer, as
applicable, to deliver to Purchaser all mortgage loan files, working files and
origination files 2 days prior to the Transfer Date. Berkadia encourages the
transfer of loan documents in electronic format. If loan documents are to be
sent electronically, please see Section G of these Transfer

Instructions. If electronic format is not possible, file shipments are to be
accompanied with an inventory listing itemizing the loan numbers and type of
file contained in each box. Files will contain but not be limited copies of the
following:

 

·Mortgage Note



·Loan Agreement (if applicable)



·Recorded Mortgage/Deed of Trust with Legal Description



·Mortgage Assignments



·Title Insurance Policy



·Any Modifications



·All related UCC filings, continuations, amendments and assignments



·Cash Management/Lockbox Agreements



·Reserve/Escrow Agreements



·Any correspondence or notices regarding ARM loans



·Financial Statements



·Property Inspections



·Original Appraisal



·Phase I environmental report



·Paid real estate tax receipts



·Current hazard insurance policies



·Letters of Credit



·Copies of any Lease



·Copies of all current CREFC Operating Statement Analysis Reports and CREFC NOI
Adjustment Worksheet

 



E.

NOTIFICATIONS

 

1.Goodbye/Hello Letters - Seller or Seller’s Servicer shall prepare and provide
copies of the “goodbye/hello” letter to Purchaser five business days prior to
transfer date.



2.Letters of Credit – Seller or Seller’s Servicer shall prepare and send to
Purchaser copies of letters to Bank with proof of assignment to current
Lender/Trustee as Beneficiary named on Letters of Credit. Seller or Seller’s
Servicer shall also forward copies of letters to Bank notifying the change of
Servicer five business days prior to transfer date.



3.Lock Box Notification Letters – Seller of Seller’s Servicer shall prepare and
provide copies to Berkadia a listing of all Hard Lock Box accounts along with
copies of notification letters forwarded to Institutions regarding existing hard
lockboxes five business days prior to transfer date.



4.Non Cash Investments – Seller of Seller’s Servicer shall prepare and provide
copies to Berkadia a listing of all Non Cash Investments and notification
letters forwarded to

 



Amended & Restated Master Subservicing Agreement


I-5

 

 

Institutions holding existing non-cash investments five business days prior to
transfer date.

 

5.Ground Leases – Seller of Seller’s Servicer shall prepare and provide copies
to Berkadia of letters informing Ground Lessor of transfer five business days
prior to transfer date. Example attached.

 

6.Tax & Insurance Letters – Seller or Seller’s Servicer shall prepare and
provide copies to Berkadia of letters forwarded to tax authorities and insurance
agents regarding the change of servicer five business days prior to transfer
date. Examples attached.

 

F.

CONTINUED SERVICING RESPONSIBILITIES OF SELLER OR SELLER’S SERVICER:

          Among other things, it is also the responsibility of the
Seller/SERVICER to perform the following:


·Pay real estate tax, hazard insurance that are due within 30 days of the
Transfer Date (i.e. Transfer Date of July 15, 2011 R/E Tax bill due July 30,
2011 - to the extent Seller/Servicer has received a bill, this bill would be
paid by Seller/Servicer prior to the Transfer Date). If a bill has not been
received, a listing of such Loans must be provided to Purchaser including the
due date, payment amount, and payee information.

 

·Perform and submit required property inspections on any Mortgage Loan that has
an inspection due to the Investor within 30 days of the Transfer Date (i.e.
Transfer Date July 15, 2011, property inspection due to Investor on July 30,
2011 - this inspection would be performed by Seller/Servicer and submitted to
Investor by July 15, 2011).



·Collect applicable financial statements from the mortgagors and perform the
appropriate operating statement analysis on each Mortgage Loan.



·File UCC-3 Continuations in the appropriate jurisdictions.



·Immediately notify and forward all funds or correspondence received by
Seller/Servicer on the related Loans after the Transfer Date to Purchaser via
recognizable overnight courier or fed funds wire transfer within 1 business day
of receipt.



·Prepare and report all tax information to the Internal Revenue Service and
provide Borrowers with any and all tax information (i.e. Forms 1098 & 1099)
through to the date of Transfer.

 



G.

Electronic Document Formatting Requirements

 

1.Each loan should be saved into individual folders with the images (documents)
for each loan supplied within the folder.

 

2.Each image (document) should be saved in a pdf file format or CCITT Group 4
multi-page tif.

 

3.Each image (document) should be named by its existing loan or document type.
(e.g. 12345.pdf or Promnote.pdf ) No Special Characters.

 

4.No DVD’s

 



Amended & Restated Master Subservicing Agreement


I-6

 

 

Attachment 1 - Revised
Goodbye-Hello Letter

 

(Transfer Date)

 

[Mortgagor]

 

c/o [Management Company]

 

[Address]

 

[City, State, Zip]

 

 RE:[Seller/Servicer] Account #

 

Berkadia Commercial Mortgage LLC Loan # [ ]

 

[Project Name]

 

Dear: [Contact Name]:

 

The servicing of your loan has been transferred from          to Berkadia

 

Commercial Mortgage LLC effective Transfer Date. The transfer of servicing of
your
mortgage loan does not affect any term or condition of your mortgage instruments
or

 

lease.

 

We appreciate the opportunity to have serviced your loan.

 

Berkadia Commercial Mortgage LLC is pleased to announce Loan View, our exclusive
Berkadia Mortgage Site for borrowers.

 

Effective with the payment due ____ , your monthly billing statement will be
available on

 

our website. We have eliminated the mailing of monthly billing statements. The
monthly statements are available on our Loan View website 10 days prior to the
subsequent month’s payment due date. If you are unable to view your monthly
billing statement, please contact your Client Relations Manager. If you need to
access/print the billing statement for your records, just access the billing
statements through the Loan View website via the directions below.

 

You will be able to view, print or download scheduled billing statements via our
website – https://loanview.Berkadia.com- 24 hours a day, 7 days a week. Berkadia
Commercial Mortgage LLC is a paperless corporation, as such the billing
statements are sent out via fax or email each month, they are not mailed. To
have this information sent out automatically, please register on our website by
following the steps below:

 

1-   Go to https://loanview.Berkadia.com 

2-   Click on “Please register with us”

 





Amended & Restated Master Subservicing Agreement


I-7

 

 

3-   Accept the Terms of Use Agreement 

4-   Follow the prompts for information

 

You can also set up for Auto Debit on this website to ensure your payments are
received promptly.

 



Amended & Restated Master Subservicing Agreement


I-8

 

 

Please forward your _________ payment to the following address (To ensure proper
credit please note the new Berkadia loan number on your check):

 

Berkadia A
Lockbox #9067
P.O. Box 8500
Philadelphia, PA 19178-9067
REF: Berkadia ln #

 

In the event any such payments are being made or will be made via wire transfer,
please direct all such payments to:

 

Wells Fargo Bank, NA
For wire – ABA #121-000-248
For ACH – ABA #031-000-503
Credit To: Berkadia Commercial Mortgage
420 Montgomery Street
San Francisco, CA 94104
Account #2100012537715

 

Berkadia Finance Inc is available to assist you with questions regarding the
transfer of servicing. You may contact Client Relations Department at
1-888-334-4622, from 8:00 a.m. to 5:00 p.m. EST, Monday through Friday. Please
forward all written correspondence to 118 Welsh Road, Horsham, PA 19044.

 

In compliance with federal regulations, we ask that you please provide us,
within 30 days of the date of this letter, a completed W-9 form, listing the
appropriate tax identification number for the borrowing entity. The information
from this form will be utilized during annual interest reporting.

 

Berkadia Commercial Mortgage LLC looks forward to servicing your mortgage loan
and is committed to providing you quality, personal service and Total Customer
Satisfaction.

 

Sincerely,

 

Amended & Restated Master Subservicing Agreement


I-9

 

 

 Attachment 2

 

Form Tax Notification

 

[CLOSING DATE]

 

City of

 

County Tax Collector

 

RE: Loan #

 

Berkadia Loan # 

Name of Project 

Parcel

 

LEGAL DESCRIPTION ATTACHED

 

Dear: Sir/Madam:

 

Please take notice that effective this date; the referenced mortgage loan was
transferred for servicing to Berkadia Commercial Mortgage LLC

 

Accordingly, please annotate your file regarding the above project to reflect
the new servicer on all-relevant tax bills, assessments and correspondence
effective immediately and forward such items to the address shown below:

 

Berkadia Commercial Mortgage LLC

 

118 Welsh Road 

 

Horsham, PA

19044-6657 Attention: Tax
Department Telephone:
(888) 334-4622 Facsimile:
(215) 328-0101

 



Amended & Restated Master Subservicing Agreement


I-10

 

 

Thank you for your cooperation in this matter. 



          Sincerely,           Sellers/Servicer Name           Title          
Phone

 



Amended & Restated Master Subservicing Agreement


I-11

 

 

Attachment 3

 

Form of Hazard Insurance Notification

 

[CLOSING DATE]

 

[Name], Insurance Agency
[Address]

 

[City, State, Zip]

 

RE: [Seller/Servicer] Loan Number:

 

Berkadia Loan #
Project Name:
Property Location:

 

Policy Number:

 

Policy Effective Period:
Insurance Carrier:

 

Dear: Sir/Madam:

 

Please take note that effective as of the date of this letter, the referenced
mortgage loan was transferred for servicing to Berkadia Commercial Mortgage LLC

 

Accordingly, please update your file regarding the above project to reflect the
new servicer on all relevant insurance renewal notices, policies, and
correspondence effective immediately and forward such items to the address shown
below. In addition, please forward an endorsement naming “Berkadia Commercial
Mortgage LLC, as Master/Primary Servicer to the address below.

 

Berkadia Commercial Mortgage LLC

118 Welsh Road

Horsham, PA 19044-6657

Attention: Insurance Department

Telephone: (888) 334-4622

Facsimile: (215) 328-3850

 

Thank you for your cooperation in this matter.

 



 

Sincerely,

 

[Author]

[Title]

[Phone]

 

Amended & Restated Master Subservicing Agreement


I-12

 

 

Attachment 4

 

Form of Ground Lessor Notification

 

[CLOSING DATE]

[Name], Ground Lessor Name [Address]

[City, State, Zip]

 

RE: [Seller/Servicer] Loan Number:

 

Berkadia Loan #

Project Name:

Property Location:

 

Dear: Sir/Madam:

 

Please take note, effective as of the date of this letter; the referenced
mortgage loan was transferred for servicing to Berkadia Commercial Mortgage LLC

 

Accordingly, please update your file regarding the above project to reflect the
new Servicer on all relevant ground rent/lease notices, correspondence effective
immediately and forward such items to the address shown below.

 

Berkadia Commercial Mortgage LLC

118 Welsh Road

Horsham, PA 19044-6657

Attention: Client Relations Group

Telephone: (888) 334-4622

 

Thank you for your cooperation in this matter.

 



 

Sincerely,

 

[Author]

[Title] [Phone]

 



Amended & Restated Master Subservicing Agreement


I-13

 

 

EXHIBIT J

 

OFFICER’S CERTIFICATE

 

The undersigned, [Craig N. Younggren], hereby certifies that he is a [Senior
Vice President] of KeyCorp Real Estate Capital Markets, Inc., an Ohio
corporation (“KRECM”), and further certifies to Berkadia Commercial Mortgage,
LLC, a Delaware limited liability company (the “Subservicer”), pursuant to
Section 5.03 of that certain Subservicing Agreement dated and effective as of
[_____________, 2012] (the “Subservicing Agreement”) between Subservicer and
KRECM, as of [______________, 2012] that (i) the unpaid principal balance of the
Mortgage Loans is $[______], (ii) [_________] Mortgage Loans are subject to this
agreement, and (iii) the balance of the escrows, reserves and other servicing
actions related to the Mortgage Loans is $[__________].

 

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Subservicing Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of
[___________], 2012.

 

KEYCORP REAL ESTATE CAPITAL MARKETS, INC.,

an Ohio corporation

 

By:

Name:

Title:

 



Amended & Restated Master Subservicing Agreement


 J-1

 

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED SUBSERVICING AGREEMENT

 

Dated as of June 24, 2013

 

between

 

KEYCORP REAL ESTATE CAPITAL MARKETS, INC.

 

and

 

BERKADIA COMMERCIAL MORTGAGE LLC

 



Key / Berkadia – Amendment No. 1 to A&R Subservicing Agreement (Master)

 

 



 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED SUBSERVICING AGREEMENT (this
“Amendment”), dated as of June 24, 2013 by and between KeyCorp Real Estate
Capital Markets, Inc., an Ohio corporation (together with its successors and
assigns, “KRECM”), and BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited
liability company (together with its successors and assigns, the “Subservicer”).

 

RECITALS

 

A.          KRECM and the Subservicer entered into that certain Amended and
Restated Subservicing Agreement dated January 18, 2013 (as amended, restated, or
otherwise modified from time to time, the “Subservicing Agreement”), together
with other related agreements, documents, and instruments, pursuant to which the
Subservicer was engaged to perform certain of KRECM’s servicing responsibilities
related to certain commercial mortgage loans under the pooling and servicing
agreements (the “Original PSAs”) related to certain commercial mortgage-backed
securitization transactions identified in the Subservicing Agreement.

 

B.           In addition to the commercial mortgage loans that are subject to
the Originals PSAs, KRECM, as master servicer, services and administers certain
additional commercial mortgage loans (the “Additional Mortgage Loans”) pursuant
to the pooling and servicing agreements (each a “PSA”) related to the commercial
mortgage-backed securitization transaction identified on Schedule 1.

 

C.           KRECM and the Subservicer desire to amend the terms of the
Subservicing Agreement whereby the Subservicer shall perform certain of KRECM’s
servicing responsibilities under each PSA with respect to the Additional
Mortgage Loans as more specifically set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, KRECM and the Subservicer hereby
agree as follows:

 

Section 1.    Defined Terms. All capitalized terms not otherwise defined in this
Amendment have the respective meanings set forth in the Subservicing Agreement.

 

Section 2.    Amendment to Subservicing Agreement. The Subservicing Agreement is
hereby amended so that all of the terms and provisions of this Amendment,
including the recitals to this Amendment and all terms defined in this
Amendment, are incorporated and integrated into, and made a material part of,
the Subservicing Agreement as if fully set forth therein.

 

2.01.   CMBS Transactions Exhibit. Exhibit A to the Subservicing Agreement is
hereby removed from the Subservicing Agreement and replaced with the replacement
Exhibit A attached to this Amendment. All references to the “Exhibit A” in the
Subservicing Agreement shall hereafter be deemed to refer to the replacement
Exhibit A attached to this Amendment.

 

2.02.   Definitions.

 

(a)         The term “Base Legacy Servicing Compensation” is deleted in its
entirety and replaced with the following:

 

“Base Legacy Servicing Compensation”: For each Legacy Mortgage Loan, a servicing
fee equal to (i) $[__] per annum with respect to each Legacy Moody’s

 



Key / Berkadia – Amendment No. 1 to A&R Subservicing Agreement (Master)

 

 

 

Mortgage Loan and (ii) $[__] per annum with respect to each Legacy Non-Moody’s
Mortgage Loan, each as provided in Section 4.01 and subject to annual increase
as provided in Section 4.02. Base Legacy Servicing Compensation will be payable
monthly in an amount equal to one twelfth of the applicable per annum rate
described above multiplied by the number of applicable Mortgage Loans being
serviced pursuant to this Agreement at the end of each calendar month.

 

(b)         The term “Legacy CMBS Transaction” is deleted in its entirety and
replaced with the following:

 

“Legacy CMBS Transaction”: Each Legacy Moody’s CMBS Transaction and Legacy
Non-Moody’s CMBS Transaction.

 

(c)          The term “Legacy Mortgage Loan” is deleted in its entirety and
replaced with the following:

 

“ Legacy Mortgage Loan”: Each Legacy Moody’s Mortgage Loan and Legacy
Non-Moody’s Mortgage Loan.

 

(d)         The following definitions are added: 

“Delegation Agreement”: That certain Servicing Delegation and Reciprocal Deposit
Agreement dated as of the date hereof among KRECM, Subservicer, and KeyBank
National Association, as the same may be amended, restated, or otherwise
modified from time to time.

 

“Legacy Moody’s CMBS Transaction”: The Moody’s rated commercial mortgage-back
securities transactions listed on Exhibit A.

 

“Legacy Moody’s Mortgage Loan”: Each Mortgage Loan in a Legacy Moody’s CMBS
Transaction.

 

“Legacy Non-Moody’s CMBS Transaction”: The non-Moody’s rated commercial
mortgage-back securities transactions listed on Exhibit A.

 

“Legacy Non-Moody’s Mortgage Loan”: Each Mortgage Loan in a Legacy Non-Moody’s
CMBS Transaction.

 

2.03     Accounts.

 

(a)         Section 3.01(a)(vi) is deleted in its entirety and replaced with the
following:

 

“(vi) the creation of any Account shall be evidenced by a certification
substantially in the form attached hereto as Exhibit E, and a copy of any such
certification shall be delivered to KRECM on or prior to the Effective Date and
thereafter upon any transfer of such Account; provided that Subservicer shall
establish all Accounts related to Legacy Non-Moody’s CMBS Transactions at
KeyBank National Association so long as KeyBank National Association is an
eligible depository institution under the related PSA;”

 

(b)        Section 3.01(a)(vii) is deleted in its entirety and replaced with the
following:

 



Key / Berkadia – Amendment No. 1 to A&R Subservicing Agreement (Master)

 

 

 

“(vii) the Subservicer may invest the funds in each Subservicer Collection
Account and the Servicing Accounts related to Future CMBS Transactions and
Legacy Moody’s CMBS Transactions in one or more Permitted Investments on the
same terms as KRECM may invest funds in the collection account or certificate
account and the related servicing accounts under the applicable PSA, and subject
to the same restrictions and obligations regarding maturity dates, gains,
losses, possession of Permitted Investments and Permitted Investments payable on
demand; provided, however, that funds deposited in the Servicing Fee Account and
Ancillary Fee Account must be deposited in an Eligible Account and may be
invested in Permitted Investments;”

 

2.04    Compensation.

 

(a)           The last sentence of Section 4.01(b) is deleted in its entirety
and replaced with the following:

 

“The Subservicer shall be entitled to retain interest or other investment
earnings on the deposit amounts in the Accounts related to Legacy Moody’s CMBS
Transactions and Future CMBS Transactions (but only to the extent of net
investment earnings and to the extent not required to be paid to the Borrower
under applicable law or the related loan documents). KRECM, or its affiliate
KeyBank National Association, shall be entitled to retain interest or other
investment earnings on the deposit amounts in the Accounts related to Legacy
Non-Moody’s CMBS Transactions (but only to the extent of net investment earnings
and to the extent not required to be paid to the Borrower under applicable law
or the related loan documents).”

 

2.05    Termination.

 

(a) The following is added as Section 6.02(e):

 

“(e) In the event that KRECM desires and/or is required to transfer or sell any
of its servicing responsibilities (or is otherwise terminated as servicer) under
any CMBS Transaction listed on Exhibit K, KRECM may only transfer or sell such
servicing responsibilities (or otherwise be terminated as servicer) in
accordance with Section 2.03 of the Delegation Agreement.”

 

(b) The following is added as Exhibit K:

 

“Exhibit K         CMBS Transactions With Restricted Subservicing Transfer
Rights”

 

2.06Notices.



(a)        The last paragraph of Section 7.03(a) is deleted in its entirety and
replaced with the following:

 

“Notwithstanding the foregoing, solely with respect to any Event of Default set
forth in Section 6.01(a)(i)(B), because of the very short time periods involved
notice provided by a telephone call from KRECM to the Subservicer’s Responsible
Officer or Mark McCool shall be sufficient notice, provided that the telephone
call is followed by written notice in accordance with the provisions of this
Section 7.03.”

 



Key / Berkadia – Amendment No. 1 to A&R Subservicing Agreement (Master)

 

 

 

Section 3.    RATIFICATION AND REAFFIRMATION OF THE SUBSERVICING AGREEMENT;
FURTHER ASSURANCES.

 

3.01.   Ratification and Reaffirmation. Except as expressly modified in this
Amendment, KRECM and the Subservicer each ratifies, affirms, and confirms the
terms, covenants, and provisions of the Subservicing Agreement and any other
rights and obligations in favor of each other thereunder, and acknowledges that
the same are and shall continue in full force and effect.

 

3.02.   Further Assurances. KRECM and Subservicer each further agrees, at its
own cost, and without expense to the other party, to do, execute, acknowledge,
and deliver all and every such further agreements, instruments, acts, deeds,
conveyances, financing statements, assignments, notices of assignments,
transfers, and assurances as are required from time to time for carrying out the
intention of facilitating the performance of the terms of the Subservicing
Agreement and this Amendment.

 

Section 4.   Binding Effect. This Amendment shall be binding upon the parties to
this Amendment and their respective heirs, executors, personal and legal
representatives, successors and assigns. Notwithstanding anything to the
contrary in this Amendment or the Subservicing Agreement, KRECM may at any time
assign to any party any or all of its rights and obligations under this
Agreement, including by operation of law, merger, or otherwise to any affiliate
of KRECM.

 

Section 5.    Governing Law. All issues and questions concerning the
construction, validity, enforcement, and interpretation of this Amendment and
(except as otherwise expressly provided therein) the exhibits hereto shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York. In furtherance of the foregoing, the internal law of the State of
New York shall control the interpretation and construction of this Amendment
(and all exhibits hereto), even though under that jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.

 

Section 6.    WAIVER OF JURY TRIAL. KRECM AND THE SUBSERVICER EACH ON ITS OWN
BEHALF, BY THIS AMENDMENT WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW)
TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION
WITH, OR ARISING OUT OF THIS AMENDMENT OR THE SUBSERVICING AGREEMENT OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.

 

SECTION 7.    Severability of Provisions. Whenever possible, each provision of
this Amendment shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Amendment is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Amendment and shall be reformed and enforced
to the maximum extent permitted under applicable law.

 

SECTION 8.    Section Headings. The section headings herein are for convenience
of reference only, and shall not limit or otherwise affect the meaning hereof.

 

SECTION 9.    Counterparts; Effectiveness. For the purpose of facilitating the
execution of this Amendment and for other purposes, this Amendment may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such

 

 



Key / Berkadia – Amendment No. 1 to A&R Subservicing Agreement (Master)

 

 

 

counterparts shall constitute but one and the same instrument. A signature of a
party by facsimile or other electronic transmission (including a .pdf copy sent
by e-mail) shall be deemed to constitute an original and fully effective
signature of such party. This Amendment shall become effective upon the
execution of a counterpart of this Amendment by each party hereto.

 

SECTION 10.  Construction. This Amendment shall be construed without regard to
any presumption or rule requiring construction against the party causing a
document or any portion thereof to be drafted. Any pronoun used in this
Amendment shall be deemed to cover all genders. The terms “include”, “including”
and similar terms shall be construed as if followed by the phrase “without being
limited to.” The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Amendment refer to this
Amendment as a whole and not to any particular provision or section of this
Amendment.

 

SECTION 11.  Modification of Agreement. This Amendment, and any provisions of
this Amendment, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
any party to this Amendment, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

 

[Remainder of Page Intentionally Blank; Signatures on Next Page]

 

 



Key / Berkadia – Amendment No. 1 to A&R Subservicing Agreement (Master)

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.  



        KRECM:      

KEYCORP REAL ESTATE CAPITAL MARKETS, INC., 

an Ohio corporation

      By: /s/ Marty L. O’Connor   Name: Marty L. O’Connor   Title:   Executive
Vice President       SUBSERVICER:    

BERKADIA COMMERCIAL MORTGAGE LLC, 

a Delaware limited liability company

      By: /s/ Mark E. McCool   Name: Mark E. McCool   Title:   Executive Vice
President

 



Key / Berkadia – Amendment No. 1 to A&R Subservicing Agreement (Master)
2390578

 

 

  

SCHEDULE 1

 

(Additional CMBS Transactions)

 

None.

 



Key / Berkadia – Amendment No. 1 to A&R Subservicing Agreement (Master)




 



 

EXHIBIT A

  

(CMBS Transactions)

 

CGCMT 2016-GC36

 



Key / Berkadia – Amendment No. 1 to A&R Subservicing Agreement (Master)

 

 



 

EXHIBIT K 



 

(CMBS Transactions With Restricted Transfer Rights)

 

None.

 



Key / Berkadia – Amendment No. 1 to A&R Subservicing Agreement (Master)

 

 



 

SECOND AMENDMENT

 

TO

 

AMENDED AND RESTATED SUBSERVICING AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED SUBSERVICING AGREEMENT (this
“Amendment #2”) is made this 6th day of January, 2014 by and between KeyBank
National Association (“KeyBank”) and Berkadia Commercial Mortgage LLC (the
“Subservicer”) with respect to the following facts:

 

RECITALS

 

A.           KeyCorp Real Estate Capital Markets, Inc. (“KRECM”) and Subservicer
entered into that certain Amended and Restated Subservicing Agreement (the
“Agreement”) dated and effective as of January 18, 2013, which was further
amended on June 24, 2013.

 

B.           KRECM merged into KeyBank National Association (“KeyBank”)
effective as of the close of business on September 30, 2013.

 

C.           By operation of law, KeyBank succeeded to all rights and
obligations of KRECM under the Agreement.

 

D.           KeyBank and Subservicer wish to amend the Agreement as set forth in
this Amendment #2.

 

AGREEMENT

 

SECTION 1.     DEFINED TERMS. All capitalized terms not otherwise defined in
this Amendment #2 shall have the respective meanings set forth in the Agreement.

 

SECTION 2.     AMENDMENT TO AGREEMENT. The Agreement is hereby amended so that
all of the terms and provisions of this Amendment #2, including the recitals to
this Amendment #2 and all terms defined in this Amendment #2, are incorporated
and integrated into, and made a material part of, the Agreement as if fully set
forth therein.

 

2.01.       Definitions and References.

 

(a)          The following definitions are added:

 

“Non-Restricted Payoff Quote”: A payoff quote of a Mortgage Loan (a) at the
maturity date of such Mortgage Loan, (b) that does not require the payment of a
prepayment premium or other similar fee or premium, or (c) that has been
previously defeased and is permitted to be paid off.

 

“Restricted Payoff Quote”: With respect to any Mortgage Loan, a payoff quote
that is not a Non-Restricted Payoff Quote.

 

(b)          All references in the Agreement to “KeyCorp Real Estate Capital
Markets, Inc.” or “KRECM” shall be deleted and deemed replaced with “KeyBank
National Association” or “KeyBank” as applicable.

 



Key / Berkadia – Amendment No. 2 to A&R Subservicing Agreement (Master)

 

 



 



(c)          All references in the Agreement to KRECM or KeyBank being an “Ohio
corporation” or other similar term shall be deleted and deemed replaced with
“national banking association.”

 

2.02        Lease Reviews. Section 2.03(a)(viii) is removed in its entirety and
replaced with the following:

 

Section 2.03(a)(viii) “Reserved.”

 

2.03        Principal Prepayments. Section 3.01(c) is deleted in its entirety
and replaced with the following:

 

Section 3.01(c)

 

(i)With respect to each Non-Restricted Payoff Quote, the Subservicer shall, not
later than five (5) Business Days after its receipt of any such request or
notice, deliver to the Borrower a payoff statement calculated by the Subservicer
with respect to such principal prepayment setting forth the amount of the
principal prepayment, the aggregate interest accrued thereon, the rates used,
the date of such rates, and the other fees or expenses to be paid by the
Borrower. If the Subservicer accepts any principal prepayment, then it shall
(pursuant to wiring instructions from KeyBank) remit such principal prepayment
to KeyBank on the Subservicer Remittance Date.

 

(ii)With respect to each Restricted Payoff Quote, the Subservicer shall perform
principal prepayments in accordance with the Task List. The Subservicer shall,
(i) not later than five (5) Business Days after its receipt of any such request
or notice, deliver to KeyBank a payoff statement calculated by the Subservicer
with respect to such principal prepayment setting forth the amount of the
principal prepayment, the aggregate interest accrued thereon, the rates used,
the date of such rates, and the other fees or expenses to be paid by the
Borrower; and (ii) deliver to KeyBank and a copy to AMS Real Estate Services for
any loan with a calculated yield maintenance charges, all documents and other
information in Subservicer’s possession, and any other information reasonably
requested by KeyBank, or AMS Real Estate Services, to verify the Subservicer’s
calculations. KeyBank shall respond within five (5) Business Days after receipt
of such requests, notices or other requested information or KeyBank shall be
deemed to have approved the Subservicer’s calculations. If the Subservicer
accepts any principal prepayment, then it shall (pursuant to wiring instructions
from KeyBank) remit such principal prepayment to KeyBank on the Subservicer
Remittance Date.

 

2.04        Liability and Indemnification. Section 5.02(d) is deleted in its
entirety and replaced with the following:

 

The Subservicer shall indemnify and hold harmless KeyBank and any directors,
officers, agents or employees of KeyBank (the “KeyBank Parties”) from and
against any loss, damage, liability, penalty, fine, forfeiture, cost or expense
(including reasonable legal fees and expenses) incurred in connection with any
claim or legal action incurred by reason of the Subservicer’s (i) breach of any
representation or warranty made by it in this Agreement, (ii) breach of its
obligations under Section 3.06, (iii) certification required under Section 3.06
containing any material inaccuracy, (iv) willful misconduct, misfeasance, bad
faith, or negligence in the performance of any of its obligations or duties
under this Agreement, (v) material breach of any of its covenants, obligations
or duties under this Agreement, (vi) willful violation of applicable law in the

 



Key / Berkadia – Amendment No. 2 to A&R Subservicing Agreement (Master)

 

 

  

performance of any of its obligations or duties under this Agreement, (vii)
breach of Accepted Subservicing Practices, or (viii) calculation of the payoff
statements under Section 3.01(c)(i); provided that the Subservicer shall not be
required to indemnify or hold harmless KeyBank for taking any action or
refraining from taking any action at the express direction of KeyBank or with
the specific consent of KeyBank.

 

2.05          Governance and Relationship Review. Section 5.04 is added to the
Agreement and shall read in its entirety as follows:

 

Section 5.04. Governance and Relationship Review.

 

(a)            Each of Key and Subservicer agrees to appoint, and at all times
during the term of the Agreement to maintain the appointment of, two employees
with the title of Senior Vice President or higher as its respective relationship
manager (each, a “Relationship Manager”).

 

(b)            Each party shall deliver to the other party written notice of the
name and contact information for its respective Relationship Managers as soon as
each is appointed. Until such further notice, initial Relationship Manages shall
be:

 

KeyBank Subservicer

Bryan Nitcher, Senior Vice President Portfolio Services 

Phone: 913-317-4374 

Email: bryansnitcher@keybank.com

 

Clare Dooley, Senior Vice President —Strategic Initiatives 

Phone: 215-328-3190 

Email: clare.dooley@berkadia.com

 

Diane Haislip, Senior Vice President Loan
Servicing & Asset Management Phone: 913-317-4378 

Email: dianechaislip@keybank.com

 

Brian Shoch, Senior Vice President — Portfolio Integration 

Phone: 215-328-3458 

Email: brian.shoch@berkadia.com

 

  

(c)            During the term of the Agreement each party shall cause one or
both of its Relationship Managers to meet with one or both of the other party’s
Relationship Managers to review the activities contemplated by the Agreement.
Such meetings shall occur no less frequently than two (2) times per year. The
first meeting of each year shall take place within 30 days after the end of the
first calendar quarter of the year and the second meeting shall take place
within 30 days after the end of the third quarter of the calendar year. At least
one (1) of the annual meetings shall take place at Subservicer’s office location
in Horsham, PA.

 

SECTION 3.     EFFECT OF AMENDMENT. Except as expressly set forth herein, the
Agreement is unchanged and, as expressly amended hereby, remains in full force
and effect. For the purpose of facilitating the execution of this Amendment #2
as provided herein and for other purposes, this Amendment #2 may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute but one and
the same instrument. A signature of a party by facsimile, e-mail or other
electronic transmission shall be deemed to constitute an original and fully
effective signature of such party.

  

Key / Berkadia – Amendment No. 2 to A&R Subservicing Agreement (Master)

 

 

  

IN WITNESS WHEREOF each party has caused this Amendment #2 to be executed by its
duly authorized representative, intending to be legally bound hereby. 

        KEYBANK NATIONAL ASSOCIATION   BERKADIA COMMERCIAL ASSOCIATION          
By /s/ Bryan Nitcher   By /s/ Mark E. McCool Name: Bryan Nitcher   Name: Mark E.
McCool Title:   Senior Vice President   Title:   Executive Vice President

 

46388413.3

(Master Servicing Amendment) 

46548209.3

 

 

  

AMENDMENT NO. 3 TO AMENDED AND RESTATED SUBSERVICING AGREEMENT

 

Dated as of April 3, 2015

 

between

 

KEYBANK NATIONAL ASSOCIATION

 

and

 

BERKADIA COMMERCIAL MORTGAGE LLC

 



Key / Berkadia – Amendment No. 3 to A&R Subservicing Agreement (Master)

 

 

  

THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED SUBSERVICING AGREEMENT (this
“Amendment”), dated as of April 3, 2015 by and between KEYBANK NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “KeyBank”), and BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited
liability company (together with its successors and assigns, the “Subservicer”).

 

RECITALS

 

A.          KeyCorp Real Estate Capital Markets, Inc. (“KRECM”) and the
Subservicer entered into that certain Amended and Restated Subservicing
Agreement dated January 18, 2013 (as amended, restated, or otherwise modified
from time to time, the “Subservicing Agreement”), together with other related
agreements, documents, and instruments, pursuant to which the Subservicer will
be engaged to perform certain servicing responsibilities related to certain
commercial mortgage loans under the related pooling and servicing agreements
related to future commercial mortgage-backed securitization transactions (the
“Future CMBS Transactions”).

 

B.           Effective October 1, 2013, KRECM was merged into KeyBank with
KeyBank being the surviving entity and successor to KRECM.

 

C.           KeyBank and the Subservicer desire to amend the terms of the
Subservicing Agreement whereby the Subservicer shall deposit with KeyBank
certain deposits with respect to Future CMBS Transactions as more specifically
set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, KeyBank and the Subservicer hereby
agree as follows:

 

SECTION 1.     DEFINED TERMS. All capitalized terms not otherwise defined in
this Amendment have the respective meanings set forth in the Subservicing
Agreement.

 

SECTION 2.    ACKNOWLEDGEMENT AND ASSUMPTION BY KEYBANK AND THE SUBSERVICER.
KeyBank assumes and agrees to duly and punctually perform and observe each and
every covenant, obligation, promise, responsibility, term, and condition to be
performed or observed by “KRECM” under the Subservicing Agreement. The
Subservicer acknowledges and agrees that by operation of law and otherwise that
it shall treat KeyBank as “KRECM” for all purposes under the Subservicing
Agreement and that KeyBank shall be entitled to all of the rights and benefits
of KRECM under the Subservicing Agreement.

 

SECTION 3.      AMENDMENT TO SUBSERVICING AGREEMENT. The Subservicing Agreement
is hereby amended so that all of the terms and provisions of this Amendment,
including the recitals to this Amendment and all terms defined in this
Amendment, are incorporated and integrated into, and made a material part of,
the Subservicing Agreement as if fully set forth therein.

 

3.01.       Definitions.

 

(a)          The term “Base Future Servicing Compensation” is deleted in its
entirety and replaced with the following:

 



Key / Berkadia – Amendment No. 3 to A&R Subservicing Agreement (Master)

 

 

  

“Base Future Servicing Compensation”: For each Future Mortgage Loan, a servicing
fee equal to (i) $[__] per annum with respect to any Future CMBS Transaction
that is not an Excluded Future CMBS Transaction and (ii) $[__] per annum with
respect to any Excluded Future CMBS Transaction, each as provided in Section
4.01 and subject to annual increase as provided in Section 4.02. Base Future
Servicing Compensation will be payable monthly in an amount equal to one twelfth
of the applicable per annum rate described above multiplied by the number of
applicable Mortgage Loans being serviced pursuant to this Agreement at the end
of each calendar month.

 

(b)          The following definitions are added:

 

“Excluded Future CMBS Deposits”: Any escrows, reserves, and other similar
amounts permitted to be held by KRECM with respect to any Future CMBS
Transaction pursuant to the related Securitization Servicing Agreements
(excluding any deposits held by a cashiering sub-servicer (i) that is not an
affiliate of KRECM and (ii) that KRECM is required to retain as a cashiering
sub-servicer in connection with the related Future CMBS Transaction).

 

“Excluded Future CMBS Transactions”: Any Future CMBS Transaction that KRECM
notifies the Subservicer that the Subservicer shall (i) service the related
Future Mortgage Loans pursuant to this Agreement and (ii) establish any Accounts
related to Excluded Future CMBS Deposits with KeyBank National Association or
such other financial institution as KRECM designates. Schedule I attached hereto
lists transactions entered into prior to the date hereof which shall be Excluded
Future CMBS Transactions. On the Subservicer Remittance Date immediately
following the date hereof, the Subservicer may withhold and not remit to KRECM
the amounts owed to the Subservicer for the Base Future Servicing Compensation
for the Excluded Future CMBS Transactions identified on Schedule I in the amount
of $[__].

 

3.02        Accounts.

 

(a)          Section 3.01(a)(vi) is deleted in its entirety and replaced with
the following:

 

(vi)          the creation of any Account shall be evidenced by a certification
substantially in the form attached hereto as Exhibit E, and a copy of any such
certification shall be delivered to KRECM on or prior to the Effective Date and
thereafter upon any transfer of such Account; provided that Subservicer shall
establish all (A) Accounts related to Legacy Non-Moody’s CMBS Transactions at
KeyBank National Association so long as KeyBank National Association is an
eligible depository institution under the related PSA and (B) escrow, reserve,
and other similar Servicing Accounts related to Excluded Future CMBS
Transactions at KeyBank National Association (so long as KeyBank National
Association is an eligible depository institution under the related PSA) or such
other financial institution as KRECM designates;

 

(b)          Section 3.01(a)(vii) is deleted in its entirety and replaced with
the following:

 

(vii)        the Subservicer may invest the funds in each Subservicer Collection
Account and the Servicing Accounts related to Future CMBS Transactions (other
than any Servicing Account related to any Excluded Future CMBS Transaction) and
Legacy Moody’s CMBS Transactions in one or more Permitted Investments on the
same terms as KRECM

 



Key / Berkadia – Amendment No.3 to A&R Subservicing Agreement (Master)

 

 



 

may invest funds in the collection account or certificate account and the
related servicing accounts under the applicable PSA, and subject to the same
restrictions and obligations regarding maturity dates, gains, losses, possession
of Permitted Investments and Permitted Investments payable on demand; provided,
however, that funds deposited in the Servicing Fee Account and Ancillary Fee
Account must be deposited in an Eligible Account and may be invested in
Permitted Investments;”

 

3.03        Compensation.

 

(a)            The last sentence of Section 4.01(b) is deleted in its entirety
and replaced with the following:

 

The Subservicer shall be entitled to retain interest or other investment
earnings on the deposit amounts in the Accounts related to Legacy Moody’s CMBS
Transactions and Future CMBS Transactions (but only to the extent of net
investment earnings and to the extent not required to be paid to the Borrower
under applicable law or the related loan documents) other than any interest or
other investment earnings on any Excluded Future CMBS Deposits. KRECM shall be
entitled to retain interest or other investment earnings on (i) the deposit
amounts in the Accounts related to Legacy Non-Moody’s CMBS Transactions (but
only to the extent of net investment earnings and to the extent not required to
be paid to the Borrower under applicable law or the related loan documents) and
(ii) all Excluded Future CMBS Deposits.

 

(b)            The following sentence is added to the end of Section 4.02:

 

Notwithstanding the foregoing, with respect to any Excluded Future CMBS
Transaction, the Future Base Servicing Compensation shall not begin to increase
by the CPI Adjustment until April 2016.

 

3.04        Notices.

 

(a)          Clause (i) of Section 7.03(a) is deleted in its entirety and
replaced with the following:

 

Berkadia Commercial Mortgage LLC 

323 Norristown Road, Suite 300 

Ambler, PA 19002 

Attn: Mark E. McCool 

Fax : 215-328-3478

 

with a copy to:

 

Berkadia Commercial Mortgage LLC 

323 Norristown Road, Suite 300 

Ambler, PA 19002 

Attn: General Counsel 

Fax: 215-682-0766

 

(b)          Clause (ii) of Section 7.03(a) is deleted in its entirety and
replaced with the following:

 

KeyBank National Association

 



Key / Berkadia – Amendment No. 3 to A&R Subservicing Agreement (Master)

 

 

 



11501 Outlook Street, Suite 300 

Overland Park, Kansas 66211 

Attn: Bryan Nitcher 

Fax: 877-379-1625

 

with a copy to:

 

Polsinelli PC 

900 West 48th Place, Suite 900 

Kansas City, Missouri 64112 

Attn: Kraig Kohring 

Fax: 816-753-1536

 

SECTION 4.     RATIFICATION AND REAFFIRMATION OF THE SUBSERVICING AGREEMENT.,
FURTHER ASSURANCES.

 

4.01. Ratification and Reaffirmation. Except as expressly modified in this
Amendment, KeyBank and the Subservicer each ratifies, affirms, and confirms the
terms, covenants, and provisions of the Subservicing Agreement and any other
rights and obligations in favor of each other thereunder, and acknowledges that
the same are and shall continue in full force and effect.

 

4.02. Further Assurances. KeyBank and Subservicer each further agrees, at its
own cost, and without expense to the other party, to do, execute, acknowledge,
and deliver all and every such further agreements, instruments, acts, deeds,
conveyances, financing statements, assignments, notices of assignments,
transfers, and assurances as are required from time to time for carrying out the
intention of facilitating the performance of the terms of the Subservicing
Agreement and this Amendment.

 

SECTION 5.     BINDING EFFECT. This Amendment shall be binding upon the parties
to this Amendment and their respective heirs, executors, personal and legal
representatives, successors and assigns. Notwithstanding anything to the
contrary in this Amendment or the Subservicing Agreement, KeyBank may at any
time assign to any party any or all of its rights and obligations under this
Agreement, including by operation of law, merger, or otherwise to any affiliate
of KeyBank.

 

SECTION 6.     GOVERNING LAW. All issues and questions concerning the
construction, validity, enforcement, and interpretation of this Amendment and
(except as otherwise expressly provided therein) the exhibits hereto shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York. In furtherance of the foregoing, the internal law of the State of
New York shall control the interpretation and construction of this Amendment
(and all exhibits hereto), even though under that jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.

 

SECTION 7.     WAIVER OF JURY TRIAL. KEYBANK AND THE SUBSERVICER EACH ON ITS OWN
BEHALF, BY THIS AMENDMENT WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW)
TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION
WITH, OR ARISING OUT OF THIS AMENDMENT OR THE SUBSERVICING AGREEMENT OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.



 



Key / Berkadia – Amendment No. 3 to A&R Subservicing Agreement (Master)

 

 

 

 

SECTION 8.     SEVERABILITY OF PROVISIONS. Whenever possible, each provision of
this Amendment shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Amendment is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Amendment and shall be reformed and enforced
to the maximum extent permitted under applicable law.

 

SECTION 9.      SECTION HEADINGS. The section headings herein are for
convenience of reference only, and shall not limit or otherwise affect the
meaning hereof.

 

SECTION 10.   COUNTERPARTS; EFFECTIVENESS. For the purpose of facilitating the
execution of this Amendment and for other purposes, this Amendment may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument. A signature of a party by facsimile
or other electronic transmission (including a .pdf copy sent by e-mail) shall be
deemed to constitute an original and fully effective signature of such party.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each party hereto.

 

SECTION 11.   CONSTRUCTION. This Amendment shall be construed without regard to
any presumption or rule requiring construction against the party causing a
document or any portion thereof to be drafted. Any pronoun used in this
Amendment shall be deemed to cover all genders. The terms “include”, “including”
and similar terms shall be construed as if followed by the phrase “without being
limited to.” The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Amendment refer to this
Amendment as a whole and not to any particular provision or section of this
Amendment.

 

SECTION 12.   MODIFICATION OF AGREEMENT. This Amendment, and any provisions of
this Amendment, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
any party to this Amendment, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

 

[Remainder of Page Intentionally Blank; Signatures on Next Page]

 



Key / Berkadia – Amendment No. 3 to A&R Subservicing Agreement (Master)

 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above. 

 



        KEYBANK:      

KEYBANK NATIONAL ASSOCIATION,

a national banking association

      By: /s/ Bryan Nitcher   Name: Bryan Nitcher   Title: Senior Vice President
      SUBSERVICER:    

BERKADIA COMMERCIAL MORTGAGE LLC,
a Delaware limited liability company

      By: /s/ Mark E. McCool   Name: Mark E. McCool   Title: Executive Vice
President

 



Key / Berkadia – Amendment No. 3 to A&R Subservicing Agreement (Master)
48152310

 

 

 

SCHEDULE I

 

(Existing Excluded Future CMBS Transactions)

 

Securitization Pooling and Servicing Agreement CGCMT 2016-GC36 Pooling and
Servicing Agreement dated
February 1, 2016

 

Key / Berkadia – Amendment No. 3 to A&R Subservicing Agreement (Master)


 



 

AMENDMENT NO. 4 TO AMENDED AND RESTATED SUBSERVICING AGREEMENT

 

Dated as of October 13, 2015

 

between

 

KEYBANK NATIONAL ASSOCIATION

 

and

 

BERKADIA COMMERCIAL MORTGAGE LLC

 

Key / Berkadia – Amendment No. 4 to A&R Subservicing Agreement (Master)


 



 

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED SUBSERVICING AGREEMENT (this
“Amendment”), dated as of October 13, 2015 by and between KEYBANK NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “KeyBank”), and BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited
liability company (together with its successors and assigns, the “Subservicer”).

 

RECITALS

 

A.           KeyCorp Real Estate Capital Markets, Inc. (“KRECM”) and the
Subservicer entered into that certain Amended and Restated Subservicing
Agreement dated January 18, 2013 (as amended, restated, or otherwise modified
from time to time, the “Subservicing Agreement”), together with other related
agreements, documents, and instruments, pursuant to which the Subservicer will
be engaged to perform certain servicing responsibilities related to certain
commercial mortgage loans under the related pooling and servicing agreements
related to future commercial mortgage-backed securitization transactions (the
“Future CMBS Transactions”).

 

B.            Effective October 1, 2013, KRECM was merged into KeyBank with
KeyBank being the surviving entity and successor to KRECM.

 

C.            KeyBank and the Subservicer desire to amend the terms of the
Subservicing Agreement as set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, KeyBank and the Subservicer hereby
agree as follows:

 

SECTION 1.     DEFINED TERMS. All capitalized terms not otherwise defined in
this Amendment have the respective meanings set forth in the Subservicing
Agreement.

 

SECTION 2.     AMENDMENT TO SUBSERVICING AGREEMENT. The Subservicing Agreement
is hereby amended so that all of the terms and provisions of this Amendment,
including the recitals to this Amendment and all terms defined in this
Amendment, are incorporated and integrated into, and made a material part of,
the Subservicing Agreement as if fully set forth therein.

 

2.01.Defeasance.

 

(a)Section 2.03(a)(i) is removed in its entirety and replaced with the
following:

 

 Section 2.03(a)(i) “Reserved.”

 

(b)The following is added as Section 3.01(a)(xii):

 

(xii) Subservicer shall promptly notify KeyBank after (A) the Subservicer
receives any request from a Borrower for a defeasance or partial defeasance
transaction and (B) the closing and completion of any defeasance or partial
defeasance transaction.

 

2.02         Insurance Obligations. Section 3.01(a)(iv) is deleted in its
entirety and replaced with the following:

 

Key / Berkadia – Amendment No. 4 to A&R Subservicing Agreement (Master)


 



 

Section 3.01(a)

 

(iv)with respect to each Mortgage Loan, the Subservicer shall, consistent with
Accepted Subservicing Practices and the Task List, monitor the related
Borrower’s insurance obligations in accordance with PSA and the related Mortgage
Loan documents, and in the event a Borrower fails to maintain such insurance,
the Subservicer shall promptly notify KeyBank in writing of such Borrower’s
failure to maintain such insurance and whether or not such insurance is required
by the terms of the related Mortgage Loan documents, and (B) unless such action
requires third party approval and consistent with the Task List administer for
forced place insurance as required by the applicable PSA and as is consistent
with the Task List;

 

2.03         Principal Prepayments. Section 3.01(c) is deleted in its entirety
and replaced with the following:

 

Section 3.01

 

(i)With respect to each Non-Restricted Payoff Quote, the Subservicer shall, not
later than five (5) Business Days after its receipt of any such request or
notice, deliver to the Borrower a payoff statement calculated by the Subservicer
with respect to such principal prepayment setting forth the amount of the
principal prepayment, the aggregate interest accrued thereon, the rates used,
the date of such rates, and the other fees or expenses to be paid by the
Borrower. If the Subservicer accepts any principal prepayment, then it shall
(pursuant to wiring instructions from KeyBank) remit such principal prepayment
to KeyBank on the Subservicer Remittance Date.

 

(ii)With respect to each Restricted Payoff Quote, the Subservicer shall perform
principal prepayments in accordance with the Task List. The Subservicer shall,
(i) not later than five (5) Business Days after its receipt of any such request
or notice, deliver to KeyBank a payoff statement calculated by the Subservicer
with respect to such principal prepayment setting forth the amount of the
principal prepayment, the aggregate interest accrued thereon, the rates used,
the date of such rates, and the other fees or expenses to be paid by the
Borrower; and (ii) deliver to KeyBank and a copy to AMS Real Estate Services for
any loan with a calculated yield maintenance charges, all documents and other
information in Subservicer’s possession, and any other information reasonably
requested by KeyBank, or AMS Real Estate Services, to verify the Subservicer’s
calculations. KeyBank shall respond within five (5) Business Days after receipt
of such requests, notices or other requested information or KeyBank shall be
deemed to have approved the Subservicer’s calculations unless such action
requires third party approval, in which case, the consent of KeyBank and the
third party is required. If the Subservicer accepts any principal prepayment,
then it shall (pursuant to wiring instructions from KeyBank) remit such
principal prepayment to KeyBank on the Subservicer Remittance Date.

 

(iii)Upon a payoff of a specially serviced Mortgage Loan or the principal
balance of any specially serviced Mortgage Loan otherwise reaching “zero,” the
Subservicer shall deliver to KeyBank within two (2) Business Days any and all
(i) escrow and reserve deposits and other amounts and (ii) servicing files and
documents, in each case relating to such Mortgage Loan, and this Agreement shall
be deemed terminated with respect to such Mortgage Loan and the subservicer
shall have no further obligations (and shall receive no further compensation)
with respect to such Mortgage Loan.

 

2.04         Termination.  Section 6.02(a)(i) is deleted in its entirety and
replaced with the following:

 

Key / Berkadia – Amendment No. 4 to A&R Subservicing Agreement (Master)


 



 

(i)with respect to any Mortgage Loan, upon the purchase, repurchase,
replacement, payoff, liquidation, sale or other similar disposition of such
Mortgage Loan pursuant to the applicable SSA or PSA; or

 

2.05         Task List. Section 4(j) of Exhibit G of the Agreement is amended to
delete the requirement for KeyBank approval of forced place insurance premiums.

 

SECTION 3.     RATIFICATION AND REAFFIRMATION OF THE SUBSERVICING AGREEMENT;
FURTHER ASSURANCES.

 

3.01.        Ratification and Reaffirmation. Except as expressly modified in
this Amendment, KeyBank and the Subservicer each ratifies, affirms, and confirms
the terms, covenants, and provisions of the Subservicing Agreement and any other
rights and obligations in favor of each other thereunder, and acknowledges that
the same are and shall continue in full force and effect.

 

3.02.        Further Assurances. KeyBank and Subservicer each further agrees, at
its own cost, and without expense to the other party, to do, execute,
acknowledge, and deliver all and every such further agreements, instruments,
acts, deeds, conveyances, financing statements, assignments, notices of
assignments, transfers, and assurances as are required from time to time for
carrying out the intention of facilitating the performance of the terms of the
Subservicing Agreement and this Amendment.

 

SECTION 4.     BINDING EFFECT. This Amendment shall be binding upon the parties
to this Amendment and their respective heirs, executors, personal and legal
representatives, successors and assigns. Notwithstanding anything to the
contrary in this Amendment or the Subservicing Agreement, KeyBank may at any
time assign to any party any or all of its rights and obligations under this
Agreement, including by operation of law, merger, or otherwise to any affiliate
of KeyBank.

 

SECTION 5.     GOVERNING LAW. All issues and questions concerning the
construction, validity, enforcement, and interpretation of this Amendment and
(except as otherwise expressly provided therein) the exhibits hereto shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York. In furtherance of the foregoing, the internal law of the State of
New York shall control the interpretation and construction of this Amendment
(and all exhibits hereto), even though under that jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.

 

SECTION 6.     WAIVER OF JURY TRIAL. KEYBANK AND THE SUBSERVICER EACH ON ITS OWN
BEHALF, BY THIS AMENDMENT WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW)
TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION
WITH, OR ARISING OUT OF THIS AMENDMENT OR THE SUBSERVICING AGREEMENT OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.

 

SECTION 7.     SEVERABILITY OF PROVISIONS. Whenever possible, each provision of
this Amendment shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Amendment is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Amendment and shall be reformed and enforced
to the maximum extent permitted under applicable law.

 

Key / Berkadia – Amendment No. 4 to A&R Subservicing Agreement (Master)


 



 

SECTION 8.     SECTION HEADINGS. The section headings herein are for convenience
of reference only, and shall not limit or otherwise affect the meaning hereof.

 

SECTION 9.    COUNTERPARTS; EFFECTIVENESS. For the purpose of facilitating the
execution of this Amendment and for other purposes, this Amendment may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument. A signature of a party by facsimile
or other electronic transmission (including a .pdf copy sent by e-mail) shall be
deemed to constitute an original and fully effective signature of such party.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each party hereto.

 

SECTION 10.   CONSTRUCTION. This Amendment shall be construed without regard to
any presumption or rule requiring construction against the party causing a
document or any portion thereof to be drafted. Any pronoun used in this
Amendment shall be deemed to cover all genders. The terms “include”, “including”
and similar terms shall be construed as if followed by the phrase “without being
limited to.” The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Amendment refer to this
Amendment as a whole and not to any particular provision or section of this
Amendment.

 

SECTION 11.   MODIFICATION OF AGREEMENT. This Amendment, and any provisions of
this Amendment, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
any party to this Amendment, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

 

[Remainder of Page Intentionally Blank; Signatures on Next Page]

 

Key / Berkadia – Amendment No. 4 to A&R Subservicing Agreement (Master)


 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

        KeyBank:         KEYBANK NATIONAL ASSOCIATION,
a national banking association         By: /s/ Bryan Nitcher   Name: Bryan
Nitcher   Title: Senior Vice President         SUBSERVICER:         BERKADIA
COMMERCIAL MORTGAGE LLC,
a Delaware limited liability company         By: /s/ Mark E. McCool   Name: Mark
E. McCool   Title: Executive Vice President

 

Key / Berkadia – Amendment No. 4 to A&R Subservicing Agreement (Master)
50738822


 

 